Exhibit 10.3

BXG TIMESHARE TRUST I,

as Issuer

BLUEGREEN CORPORATION,

as Servicer

VACATION TRUST, INC. ,

as Club Trustee

CONCORD SERVICING CORPORATION,

as Backup Servicer

U.S. BANK NATIONAL ASSOCIATION,

as Indenture Trustee, Paying Agent and Custodian

BRANCH BANKING AND TRUST COMPANY,

as a Funding Agent

and

DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK,

FRANKFURT AM MAIN,

as a Funding Agent

 

 

FIFTH AMENDED AND RESTATED INDENTURE

Dated as of December 1, 2013

 

 

Timeshare Loan-Backed VFN Notes, Series I



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

     3   

SECTION 1.1.

 

General Definitions and Usage of Terms.

     3   

SECTION 1.2.

 

Compliance Certificates and Opinions.

     3   

SECTION 1.3.

 

Form of Documents Delivered to Indenture Trustee.

     4   

SECTION 1.4.

 

Acts of Noteholders, etc.

     5   

SECTION 1.5.

 

Notice to Noteholders; Waiver.

     6   

SECTION 1.6.

 

Effect of Headings and Table of Contents.

     6   

SECTION 1.7.

 

Successors and Assigns.

     6   

SECTION 1.8.

 

GOVERNING LAW.

     6   

SECTION 1.9.

 

Legal Holidays.

     7   

SECTION 1.10.

 

Execution in Counterparts.

     7   

SECTION 1.11.

 

Inspection.

     7   

SECTION 1.12.

 

Survival of Representations and Warranties.

     8   

ARTICLE II. THE NOTES

     8   

SECTION 2.1.

 

General Provisions.

     8   

SECTION 2.2.

 

Definitive Notes.

     8   

SECTION 2.3.

 

[RESERVED].

     9   

SECTION 2.4.

 

Registration, Transfer and Exchange of Notes.

     9   

SECTION 2.5.

 

Mutilated, Destroyed, Lost and Stolen Notes.

     10   

SECTION 2.6.

 

Payment of Interest and Principal; Rights Preserved.

     11   

SECTION 2.7.

 

Persons Deemed Owners.

     12   

SECTION 2.8.

 

Cancellation.

     12   

SECTION 2.9.

 

Noteholder Lists.

     12   

 

i



--------------------------------------------------------------------------------

SECTION 2.10.

 

Treasury Notes.

     12   

SECTION 2.11.

 

[RESERVED].

     13   

SECTION 2.12.

 

Confidentiality.

     13   

ARTICLE III. ACCOUNTS; COLLECTION AND APPLICATION OF MONEYS; REPORTS

     13   

SECTION 3.1.

 

Trust Accounts; Investments by Indenture Trustee.

     13   

SECTION 3.2.

 

Establishment and Administration of the Trust Accounts.

     15   

SECTION 3.3.

 

[Reserved].

     16   

SECTION 3.4.

 

Distributions.

     16   

SECTION 3.5.

 

Reports to Noteholders.

     18   

SECTION 3.6.

 

[RESERVED].

     19   

SECTION 3.7.

 

Withholding Taxes.

     19   

ARTICLE IV. THE TRUST ESTATE

     19   

SECTION 4.1.

 

Acceptance by Indenture Trustee.

     19   

SECTION 4.2.

 

Acquisition of Timeshare Loans.

     20   

SECTION 4.3.

 

[RESERVED].

     20   

SECTION 4.4.

 

Tax Treatment.

     20   

SECTION 4.5.

 

Further Action Evidencing Grant of Security Interest and Assignments.

     21   

SECTION 4.6.

 

Substitution and Repurchase of Timeshare Loans.

     21   

SECTION 4.7.

 

Release of Lien.

     23   

SECTION 4.8.

 

Appointment of Custodian and Paying Agent.

     24   

ARTICLE V. SERVICING OF TIMESHARE LOANS

     24   

SECTION 5.1.

 

Appointment of Servicer and Backup Servicer; Servicing Standard.

     24   

SECTION 5.2.

 

Payments on the Timeshare Loans.

     24   

SECTION 5.3.

 

Duties and Responsibilities of the Servicer.

     25   

 

ii



--------------------------------------------------------------------------------

SECTION 5.4.

 

Servicer Events of Default.

     29   

SECTION 5.5.

 

Accountings; Statements and Reports.

     31   

SECTION 5.6.

 

Records.

     33   

SECTION 5.7.

 

Fidelity Bond and Errors and Omissions Insurance.

     33   

SECTION 5.8.

 

Merger or Consolidation of the Servicer.

     33   

SECTION 5.9.

 

Sub-Servicing.

     34   

SECTION 5.10.

 

Servicer Resignation.

     34   

SECTION 5.11.

 

Fees and Expenses.

     35   

SECTION 5.12.

 

Access to Certain Documentation.

     35   

SECTION 5.13.

 

No Offset.

     35   

SECTION 5.14.

 

Account Statements.

     35   

SECTION 5.15.

 

Indemnification; Third Party Claim.

     36   

SECTION 5.16.

 

Backup Servicer.

     36   

SECTION 5.17.

 

Aruba Notices.

     37   

SECTION 5.18.

 

Recordation.

     37   

ARTICLE VI. EVENTS OF DEFAULT; REMEDIES

     38   

SECTION 6.1.

 

Notice of Defaults.

     38   

SECTION 6.2.

 

Acceleration of Maturity; Rescission and Annulment.

     38   

SECTION 6.3.

 

Remedies.

     39   

SECTION 6.4.

 

Indenture Trustee May File Proofs of Claim.

     40   

SECTION 6.5.

 

Indenture Trustee May Enforce Claims Without Possession of Notes.

     41   

SECTION 6.6.

 

Application of Money Collected.

     41   

SECTION 6.7.

 

Limitation on Suits.

     43   

SECTION 6.8.

 

Unconditional Right of Noteholders to Receive Principal and Interest.

     44   

SECTION 6.9.

 

Restoration of Rights and Remedies.

     44   

 

iii



--------------------------------------------------------------------------------

SECTION 6.10.

 

Rights and Remedies Cumulative.

     44   

SECTION 6.11.

 

Delay or Omission Not Waiver.

     45   

SECTION 6.12.

 

Control by Funding Agents.

     45   

SECTION 6.13.

 

Waiver of Events of Default.

     45   

SECTION 6.14.

 

Undertaking for Costs.

     46   

SECTION 6.15.

 

Waiver of Stay or Extension Laws.

     46   

SECTION 6.16.

 

Sale of Trust Estate.

     46   

SECTION 6.17.

 

Action on Notes.

     47   

SECTION 6.18.

 

Performance and Enforcement of Certain Obligations.

     47   

ARTICLE VII. THE INDENTURE TRUSTEE

     48   

SECTION 7.1.

 

Certain Duties.

     48   

SECTION 7.2.

 

Notice of Events of Default.

     49   

SECTION 7.3.

 

Certain Matters Affecting the Indenture Trustee.

     49   

SECTION 7.4.

 

Indenture Trustee Not Liable for Notes or Timeshare Loans.

     50   

SECTION 7.5.

 

Indenture Trustee May Own Notes.

     51   

SECTION 7.6.

 

Indenture Trustee’s Fees and Expenses.

     51   

SECTION 7.7.

 

Eligibility Requirements for Indenture Trustee.

     51   

SECTION 7.8.

 

Resignation or Removal of Indenture Trustee.

     51   

SECTION 7.9.

 

Successor Indenture Trustee.

     52   

SECTION 7.10.

 

Merger or Consolidation of Indenture Trustee.

     53   

SECTION 7.11.

 

Appointment of Co-Indenture Trustee or Separate Indenture Trustee.

     54   

SECTION 7.12.

 

Paying Agent and Note Registrar Rights.

     55   

SECTION 7.13.

 

Authorization.

     55   

SECTION 7.14.

 

Maintenance of Office or Agency.

     56   

 

iv



--------------------------------------------------------------------------------

ARTICLE VIII. COVENANTS OF THE ISSUER

     56   

SECTION 8.1.

 

Payment of Principal, Interest and Other Amounts.

     56   

SECTION 8.2.

 

Eligible Timeshare Loan.

     56   

SECTION 8.3.

 

Money for Payments to Noteholders to Be Held in Trust.

     56   

SECTION 8.4.

 

Existence; Merger; Consolidation, etc.

     58   

SECTION 8.5.

 

Protection of Trust Estate; Further Assurances.

     58   

SECTION 8.6.

 

Additional Covenants.

     60   

SECTION 8.7.

 

Taxes.

     61   

SECTION 8.8.

 

Restricted Payments.

     62   

SECTION 8.9.

 

Treatment of Notes as Debt for Tax Purposes.

     62   

SECTION 8.10.

 

Further Instruments and Acts.

     62   

ARTICLE IX. SUPPLEMENTAL INDENTURES

     62   

SECTION 9.1.

 

Supplemental Indentures.

     62   

SECTION 9.2.

 

Execution of Supplemental Indentures.

     63   

SECTION 9.3.

 

Effect of Supplemental Indentures.

     64   

SECTION 9.4.

 

Reference in Notes to Supplemental Indentures.

     64   

ARTICLE X. BORROWINGS

     64   

SECTION 10.1.

 

Optional Borrowings.

     64   

ARTICLE XI. SATISFACTION AND DISCHARGE

     65   

SECTION 11.1.

 

Satisfaction and Discharge of Indenture.

     65   

SECTION 11.2.

 

Application of Trust Money; Repayment of Money Held by Paying Agent.

     66   

SECTION 11.3.

 

Trust Termination Date.

     66   

ARTICLE XII. REPRESENTATIONS AND WARRANTIES AND COVENANTS

     67   

SECTION 12.1.

 

Representations and Warranties of the Issuer.

     67   

SECTION 12.2.

 

Representations and Warranties of the Servicer.

     68   

 

v



--------------------------------------------------------------------------------

SECTION 12.3.

 

Representations and Warranties of the Indenture Trustee.

     71   

SECTION 12.4.

 

Multiple Roles.

     72   

SECTION 12.5.

 

[RESERVED].

     72   

SECTION 12.6.

 

Covenants of the Club Trustee.

     72   

SECTION 12.7.

 

Representations and Warranties of the Backup Servicer.

     75   

ARTICLE XIII. MISCELLANEOUS

     77   

SECTION 13.1.

 

Officer’s Certificate and Opinion of Counsel as to Conditions Precedent.

     77   

SECTION 13.2.

 

Statements Required in Certificate or Opinion.

     78   

SECTION 13.3.

 

Notices.

     78   

SECTION 13.4.

 

No Proceedings.

     80   

SECTION 13.5.

 

Limitation of Liability of Owner Trustee.

     81   

ARTICLE XIV. REDEMPTION OF NOTES

     81   

SECTION 14.1.

 

Clean-up Call; Optional Redemption; Election to Redeem.

     81   

SECTION 14.2.

 

Notice to Indenture Trustee.

     81   

SECTION 14.3.

 

Notice of Redemption by the Servicer.

     82   

SECTION 14.4.

 

Deposit of Redemption Price.

     82   

SECTION 14.5.

 

Notes Payable on Redemption Date.

     82   

 

vi



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED INDENTURE

This FIFTH AMENDED AND RESTATED INDENTURE, dated as of December 1, 2013 (this
“Indenture”), is among BXG TIMESHARE TRUST I, a statutory trust formed under the
laws of the State of Delaware, as issuer (the “Issuer”), BLUEGREEN CORPORATION
(“Bluegreen”), a Massachusetts corporation, in its capacity as servicer (the
“Servicer”), VACATION TRUST, INC., a Florida corporation, as trustee under the
Club Trust Agreement (the “Club Trustee”), CONCORD SERVICING CORPORATION, an
Arizona corporation, as backup servicer (the “Backup Servicer”), U.S. BANK
NATIONAL ASSOCIATION, a national banking association, as indenture trustee (the
“Indenture Trustee”), paying agent (the “Paying Agent”) and as custodian (the
“Custodian”), BRANCH BANKING AND TRUST COMPANY (“BB&T”), a North Carolina
corporation, as a funding agent for a Purchaser Group and DZ BANK AG DEUTSCHE
ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN (“DZ BANK”), as a Funding Agent
for a Purchaser Group (together with their successors in such capacity, each of
BB&T and DZ BANK a “Funding Agent” and together, the “Funding Agents”), and
hereby amends and restates in its entirety that certain fourth amended and
restated indenture, dated as of October 1, 2011, as amended by Omnibus Amendment
No. 11, dated as of December 1, 2012, in each case, by and among certain parties
hereto and the other parties named therein (the “Fourth Amended and Restated
Indenture”), among the parties hereto.

RECITALS OF THE ISSUER

WHEREAS, the parties hereto desire to amend and restate in its entirety the
Fourth Amended and Restated Indenture as provided herein, and all actions
required to do so under the Fourth Amended and Restated Indenture have been
taken;

WHEREAS, the Issuer had duly authorized the execution and delivery of the Fourth
Amended and Restated Indenture to provide for the issuance of five classes of
variable funding notes designated as the Timeshare Loan-Backed VFN Notes, Series
I, Class A (the “Fourth Amended Class A Notes”), the Timeshare Loan-Backed VFN
Notes, Series I, Class B (the “Fourth Amended Class B Notes”), the Timeshare
Loan-Backed VFN Notes, Series I, Class C (the “Fourth Amended Class C Notes”),
the Timeshare Loan-Backed VFN Notes, Series I, Class D (the “Fourth Amended
Class D Notes”) and the Timeshare Loan-Backed VFN Notes, Series I, Class E (the
“Fourth Amended Class E Notes”, and together with the Fourth Amended Class A
Notes, the Fourth Amended Class B Notes, the Fourth Amended Class C Notes and
the Fourth Amended Class D Notes, the “Amended Notes”);

WHEREAS, the Issuer has duly authorized (a) the execution and delivery of this
Indenture to provide for the issuance of variable funding notes designated as
the Timeshare Loan-Backed VFN Notes, Series I (the “Notes”), and (b) the
exchange of the Amended Notes for a portion of the Notes;

WHEREAS, the Notes will evidence Borrowings made from time to time prior to the
Facility Termination Date by the Issuer in accordance with the terms described
herein and in the Note Funding Agreement;

 

1



--------------------------------------------------------------------------------

WHEREAS, the Servicer has agreed to service and administer the Timeshare Loans
securing the Notes and the Backup Servicer has agreed to, among other things,
service and administer the Timeshare Loans if the Servicer shall no longer be
the Servicer hereunder;

WHEREAS, the Club Trustee is a limited purpose entity which, on behalf of
Beneficiaries of the Club, holds title to the Timeshare Properties related to
the Club Loans;

WHEREAS, each Funding Agent, as nominee of its Purchaser Group shall, as a
Noteholder, be entitled to exercise certain rights and remedies under this
Indenture; and

WHEREAS, all things necessary to make the Notes, when executed by the Issuer and
authenticated and delivered by the Indenture Trustee hereunder, the valid
recourse obligations of the Issuer, and to make this Indenture a valid agreement
of the Issuer, in accordance with its terms, have been done.

NOW, THEREFORE, THIS INDENTURE WITNESSETH:

For and in consideration of the premises and the purchase of the Notes by the
holders thereof, it is mutually covenanted and agreed, for the benefit of the
Noteholders, as follows:

GRANTING CLAUSE

To secure the payment of the principal of and interest on the Notes in
accordance with their terms, the payment of all of the sums payable under this
Indenture and the performance of the covenants contained in this Indenture, the
Issuer hereby Grants to the Indenture Trustee, for the benefit of the
Noteholders, all of the Issuer’s right, title and interest in and to the
following whether now owned or hereafter acquired and any and all benefits
accruing to the Issuer from, (i) all Timeshare Loans acquired by the Issuer from
time to time pursuant to the Sale Agreement, (ii) any Qualified Substitute
Timeshare Loans, (iii) the Receivables in respect of each Timeshare Loan due
after the related Cut-Off Date, (iv) the related Timeshare Loan Documents
(excluding any rights as developer or declarant under the Timeshare Declaration,
the Timeshare Program Consumer Documents or the Timeshare Program Governing
Documents), (v) all Related Security in respect of each Timeshare Loan, (vi) all
rights and remedies under the Purchase Agreement, the Sale Agreement, the
Lockbox Agreement, the Backup Servicing Agreement, the Administration Agreement,
the Custodial Agreement or any Hedge Agreement, (vii) all amounts in or to be
deposited into the Lockbox Account, the Collection Account and the General
Reserve Account, and (viii) proceeds of the foregoing (including, without
limitation, all cash proceeds, accounts, accounts receivable, notes, drafts,
acceptances, chattel paper, checks, deposit accounts, insurance proceeds (as
applicable), condemnation awards, rights to payment of any and every kind, and
other forms of obligations and receivables which at any time constitute all or
part or are included in the proceeds of any of the foregoing) (collectively, the
“Trust Estate”). Notwithstanding the foregoing, the Trust Estate shall not
include (i) any Timeshare Loan released from the Lien of this Indenture in
accordance with the terms hereof and any Related Security, Timeshare Loan
Documents, income or proceeds related to such released Timeshare Loan, (ii) any
amount distributed pursuant to Section 3.4 or Section 6.6 hereof or (iii) any
Misdirected Deposits.

 

2



--------------------------------------------------------------------------------

Such Grant is made in trust to secure (i) the payment of all amounts due on the
Notes in accordance with their terms, equally and ratably except as otherwise
may be provided in this Indenture, without prejudice, priority, or distinction
between any Note by reason of differences in time of issuance or otherwise, and
(ii) the payment of all other sums payable under the Notes and this Indenture.

The Indenture Trustee acknowledges such Grant, accepts the trusts hereunder in
accordance with the provisions hereof, and agrees to perform the duties herein
required to the best of its ability and to the end that the interests of the
Noteholders may be adequately and effectively protected as hereinafter provided.

The Custodian shall hold the Timeshare Loan Files in trust, for the use and
benefit of the Issuer and all present and future Noteholders, and shall retain
possession thereof. The Custodian further agrees and acknowledges that each
other item making up the Trust Estate that is physically delivered to the
Custodian will be held by the Custodian in the State of Minnesota or in any
other location acceptable to the Indenture Trustee and the Servicer.

The Indenture Trustee further acknowledges (a) that in the event the conveyance
of the Timeshare Loans by the Depositor to the Issuer pursuant to the Sale
Agreement is determined to constitute a loan and not a sale as it is intended by
all the parties hereto, the Custodian will be holding each of the Timeshare
Loans as bailee of the Issuer; provided, however, that with respect to the
Timeshare Loans, the Custodian will not act at the direction of the Issuer
without the written consent of the Indenture Trustee; and (b) receipt of the
Amended Notes in connection with the authentication and delivery of the Notes.

ARTICLE I.

DEFINITIONS AND OTHER PROVISIONS

OF GENERAL APPLICATION

SECTION 1.1. General Definitions and Usage of Terms.

(a) In addition to the terms defined elsewhere in this Indenture, capitalized
terms shall have the meanings given them in the “Sixth Amended and Restated
Standard Definitions” attached hereto as Annex A.

(b) With respect to all terms in this Indenture, the singular includes the
plural and the plural the singular; words importing any gender including the
other genders; references to “writing” include printing, typing, lithography and
other means of reproducing words in a visible form; references to agreements and
other contractual instruments include all amendments, modifications and
supplements thereto or any changes therein entered into in accordance with their
respective terms and not prohibited by this Indenture; references to Persons
include their successors and assigns; and the term “including” means “including
without limitation.”

SECTION 1.2. Compliance Certificates and Opinions.

Upon any written application or request (or oral application with prompt written
or electronic confirmation) by the Issuer to the Indenture Trustee to take any
action under any

 

3



--------------------------------------------------------------------------------

provision of this Indenture, other than any request that (a) the Indenture
Trustee authenticate the Notes specified in such request, (b) the Indenture
Trustee invest moneys in any of the Trust Accounts pursuant to the written
directions specified in such request or (c) the Indenture Trustee pay moneys due
and payable to the Issuer hereunder to the Issuer’s assignee specified in such
request, the Indenture Trustee shall require the Issuer to furnish to the
Indenture Trustee an Officer’s Certificate stating that all conditions
precedent, if any, provided for in this Indenture relating to the proposed
action have been complied with and that the request otherwise is in accordance
with the terms of this Indenture, and an Opinion of Counsel stating that in the
opinion of such counsel all such conditions precedent, if any, have been
complied with, except that, in the case of any such requested action as to which
other evidence of satisfaction of the conditions precedent thereto is
specifically required by any provision of this Indenture, no additional
certificate or opinion need be furnished.

SECTION 1.3. Form of Documents Delivered to Indenture Trustee.

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

Any certificate or opinion of an officer of the Issuer delivered to the
Indenture Trustee may be based, insofar as it relates to legal matters, upon an
Opinion of Counsel, unless such officer knows that the opinion with respect to
the matters upon which his/her certificate or opinion is based is erroneous. Any
such officer’s certificate or opinion and any Opinion of Counsel may be based,
insofar as it relates to factual matters, upon a certificate or opinion of, or
representations by, an officer or officers of the Issuer as to such factual
matters unless such officer or counsel knows that the certificate or opinion or
representations with respect to such matters is erroneous. Any Opinion of
Counsel may be based on the written opinion of other counsel, in which event
such Opinion of Counsel shall be accompanied by a copy of such other counsel’s
opinion and shall include a statement to the effect that such other counsel
believes that such counsel and the Indenture Trustee may reasonably rely upon
the opinion of such other counsel.

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

Wherever in this Indenture, in connection with any application or certificate or
report to the Indenture Trustee, it is provided that the Issuer shall deliver
any document as a condition of the granting of such application, or as evidence
of compliance with any term hereof, it is intended that the truth and accuracy,
at the time of the granting of such application or at the effective date of such
certificate or report (as the case may be), of the facts and opinions stated in
such document shall in such case be conditions precedent to the right of the
Issuer to have such application granted or to the sufficiency of such
certificate or report. The foregoing shall not, however, be construed to affect
the Indenture Trustee’s right to rely upon the truth and accuracy of any
statement or opinion contained in any such document as provided in
Section 7.1(b) hereof.

 

4



--------------------------------------------------------------------------------

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default, Event of Default or Servicer Event of Default is a
condition precedent to the taking of any action by the Indenture Trustee at the
request or direction of the Issuer, then, notwithstanding that the satisfaction
of such condition is a condition precedent to the Issuer’s right to make such
request or direction, the Indenture Trustee shall be protected in acting in
accordance with such request or direction if it does not have knowledge of the
occurrence and continuation of such event. For all purposes of this Indenture,
the Indenture Trustee shall not be deemed to have knowledge of any Default,
Event of Default or Servicer Event of Default nor shall the Indenture Trustee
have any duty to monitor or investigate to determine whether a default has
occurred (other than an Event of Default of the kind described in subparagraph
(a) of the definition of Event of Default) or Servicer Event of Default has
occurred unless a Responsible Officer of the Indenture Trustee shall have actual
knowledge thereof or shall have been notified in writing thereof by the Issuer,
the Servicer or any secured party.

SECTION 1.4. Acts of Noteholders, etc.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Noteholders may
be embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Noteholders in person or by agents duly appointed in
writing; and, except as herein otherwise expressly provided, such action shall
become effective when such instrument or instruments are delivered to the
Indenture Trustee and, where it is hereby expressly required, to the Issuer.
Such instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of the Noteholders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and (subject to Section 7.1 hereof) conclusive in
favor of the Indenture Trustee and the Issuer, if made in the manner provided in
this Section 1.4.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
a signer acting in a capacity other than his individual capacity, such
certificate or affidavit shall also constitute sufficient proof of his
authority. The fact and date of the execution of any such instrument or writing,
or the authority of the Person executing the same, may also be proved in any
other manner which the Indenture Trustee deems sufficient.

(c) Any request, demand, authorization, direction, notice, consent, waiver or
other Act of the holder of any Note shall bind every future holder of the same
Note and the holder of every Note issued upon the registration of transfer
thereof or in exchange therefor or in lieu thereof in respect of anything done,
omitted or suffered to be done by the Indenture Trustee or the Issuer in
reliance thereon, whether or not notation of such action is made upon such Note.

 

5



--------------------------------------------------------------------------------

(d) By accepting the Notes issued pursuant to this Indenture, each Noteholder
irrevocably appoints the Indenture Trustee hereunder as the special
attorney-in-fact for such Noteholder vested with full power on behalf of such
Noteholder to effect and enforce the rights of such Noteholder for the benefit
of such Noteholder; provided, that nothing contained in this Section 1.4(d)
shall be deemed to confer upon the Indenture Trustee any duty or power to vote
on behalf of the Noteholders with respect to any matter on which the Noteholders
have a right to vote pursuant to the terms of this Indenture.

SECTION 1.5. Notice to Noteholders; Waiver.

(a) Where this Indenture provides for notice to Noteholders of any event, or the
mailing of any report to Noteholders, such notice or report shall be
sufficiently given (unless otherwise herein expressly provided) if in writing
and mailed, via first class mail, or sent by private courier or confirmed by
facsimile to each Noteholder affected by such event or to whom such report is
required to be mailed, at its address as it appears in the Note Register, not
later than the latest date, and not earlier than the earliest date, prescribed
for the giving of such notice or the mailing of such report. In any case where a
notice or report to Noteholders is mailed, neither the failure to mail such
notice or report, nor any defect in any notice or report so mailed, to any
particular Noteholder shall affect the sufficiency of such notice or report with
respect to other Noteholders. Where this Indenture provides for notice in any
manner, such notice may be waived in writing by the Person entitled to receive
such notice, either before or after the event, and such waiver shall be the
equivalent of such notice. Waivers of notice by Noteholders shall be filed with
the Indenture Trustee, but such filing shall not be a condition precedent to the
validity of any action taken in reliance upon such waiver.

(b) In case by reason of the suspension of regular mail service or by reason of
any other cause it shall be impracticable to mail or send notice to Noteholders,
in accordance with Section 1.5(a) hereof, of any event or any report to
Noteholders when such notice or report is required to be delivered pursuant to
any provision of this Indenture, then such notification or delivery as shall be
made with the approval of the Indenture Trustee shall constitute a sufficient
notification for every purpose hereunder.

SECTION 1.6. Effect of Headings and Table of Contents.

The Article and Section headings herein and in the Table of Contents are for
convenience only and shall not affect the construction hereof.

SECTION 1.7. Successors and Assigns.

All covenants and agreements in this Indenture by each of the parties hereto
shall bind its respective successors and permitted assigns, whether so expressed
or not.

SECTION 1.8. GOVERNING LAW.

THIS INDENTURE AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL

 

6



--------------------------------------------------------------------------------

OBLIGATIONS LAW OF THE STATE OF NEW YORK. UNLESS MADE APPLICABLE IN A SUPPLEMENT
HERETO, THIS INDENTURE IS NOT SUBJECT TO THE TRUST INDENTURE ACT OF 1939, AS
AMENDED, AND SHALL NOT BE GOVERNED THEREBY AND CONSTRUED IN ACCORDANCE
THEREWITH.

SECTION 1.9. Legal Holidays.

In any case where any Payment Date or the Stated Maturity or any other date on
which principal of or interest on any Note is proposed to be paid shall not be a
Business Day, then (notwithstanding any other provision of this Indenture or of
the Notes) such payment need not be made on such date, but may be made on the
next succeeding Business Day with the same force and effect as if made on such
Payment Date, Stated Maturity or other date on which principal of or interest on
any Note is proposed to be paid; provided, that no penalty interest shall accrue
for the period from and after such Payment Date, Stated Maturity, or any other
date on which principal of or interest on any Note is proposed to be paid, as
the case may be, until such next succeeding Business Day.

SECTION 1.10. Execution in Counterparts.

This Indenture may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument. Delivery of an executed
counterpart of this Indenture by facsimile or other electronic transmission
(i.e., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart hereof and deemed an original.

SECTION 1.11. Inspection.

The Issuer agrees that, on ten Business Days’ prior notice (or, one Business
Day’s prior notice after the occurrence and during the occurrence of an Event of
Default or a Servicer Event of Default), it will permit the representatives of
the Indenture Trustee or any Noteholder, during the Issuer’s normal business
hours, to examine all of the books of account, records, reports and other papers
of the Issuer, to make copies thereof and extracts therefrom, and to discuss its
affairs, finances and accounts with its designated officers, employees and
independent accountants in the presence of such designated officers and
employees (and by this provision the Issuer hereby authorizes its independent
accountants to discuss with such representatives such affairs, finances and
accounts), all at such reasonable times and as often as may be reasonably
requested for the purpose of reviewing or evaluating the financial condition or
affairs of the Issuer or the performance of and compliance with the covenants
and undertakings of the Issuer and the Servicer in this Indenture or any of the
other documents referred to herein or therein. Any reasonable expense incident
to the exercise by the Indenture Trustee at any time or any Noteholder during
the continuance of any Default or Event of Default, of any right under this
Section 1.11 shall be borne by the Issuer and distributed in accordance with
Section 3.4 or Section 6.6, as applicable. Prior to the continuance of any
Default or Event of Default, the Issuer shall pay all reasonable costs and
expenses of DZ BANK for up to two visits per calendar year in connection with
its exercise of inspection rights under this Section 1.11. Nothing contained
herein shall be construed as a duty of the Indenture Trustee to perform such
inspection.

 

7



--------------------------------------------------------------------------------

SECTION 1.12. Survival of Representations and Warranties.

The representations, warranties and certifications of the Issuer made in this
Indenture or in any certificate or other writing delivered by the Issuer
pursuant hereto shall survive the authentication and delivery of the Notes
hereunder.

ARTICLE II.

THE NOTES

SECTION 2.1. General Provisions.

(a) Form of Notes. The Notes shall be designated as the “BXG Timeshare Trust I,
Timeshare Loan-Backed VFN Notes, Series I”. The Notes and their certificates of
authentication shall be in substantially the form set forth in Exhibit A
attached hereto, with such appropriate insertions, omissions, substitutions and
other variations as are required or are permitted by this Indenture, and may
have such letters, numbers or other marks of identification and such legends or
endorsements placed thereon, as may consistently herewith, be determined by the
officer executing such Notes, as evidenced by such officer’s execution of such
Notes.

(b) Maximum Facility Balance and Denominations. The Aggregate Outstanding Note
Balance shall not exceed the Maximum Facility Balance. The Notes shall be
issuable only as registered Notes, without interest coupons, in the
denominations of at least $50,000 and in integral multiples of $1,000; provided,
however, that the foregoing shall not restrict or prevent the transfer in
accordance with Section 2.4 hereof of any Note with a remaining Outstanding Note
Balance of less than $50,000.

(c) Execution, Authentication, Delivery and Dating. The Amended Notes are hereby
cancelled. The Issuer shall issue the Notes as set forth herein and the Holders
of the Amended Notes shall exchange their cancelled Amended Notes for Notes
issued hereby. The Notes shall be manually executed by an Authorized Officer of
the Owner Trustee on behalf of the Issuer. Any Note bearing the signature of an
individual who was at the time of execution thereof an Authorized Officer of the
Owner Trustee on behalf of the Issuer shall bind the Issuer, notwithstanding
that such individual ceases to hold such office prior to the authentication and
delivery of such Note or did not hold such office at the date of such Note. No
Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose unless there appears on such Note a certificate of
authentication substantially in the form set forth in Exhibit A hereto, executed
by the Indenture Trustee by manual signature, and such certificate upon any Note
shall be conclusive evidence, and the only evidence, that such Note has been
duly authenticated and delivered hereunder. Each Note shall be dated the date of
its authentication. The Notes may from time to time be executed by the Issuer
and delivered to the Indenture Trustee for authentication together with an
Issuer Order to the Indenture Trustee directing the authentication and delivery
of such Notes and thereupon the same shall be authenticated and delivered by the
Indenture Trustee in accordance with such Issuer Order.

SECTION 2.2. Definitive Notes.

The Notes shall be issued in definitive form only.

 

8



--------------------------------------------------------------------------------

SECTION 2.3. [RESERVED]

SECTION 2.4. Registration, Transfer and Exchange of Notes.

(a) The Issuer shall cause to be kept at the Corporate Trust Office a register
(the “Note Register”) for the registration, transfer and exchange of Notes. The
Indenture Trustee is hereby appointed “Note Registrar” for purposes of
registering Notes and transfers of Notes as herein provided. The names and
addresses of all Noteholders and the names and addresses of the transferees of
any Notes shall be registered in the Note Register. The Person in whose name any
Note is so registered shall be deemed and treated as the sole owner and
Noteholder thereof for all purposes of this Indenture and the Note Registrar,
the Issuer, the Indenture Trustee, the Servicer and any agent of any of them
shall not be affected by any notice or knowledge to the contrary. The Notes are
transferable or exchangeable only upon the surrender of such Note to the Note
Registrar at the Corporate Trust Office together with an assignment and transfer
(executed by the Noteholder or his duly authorized attorney), subject to the
applicable requirements of this Section 2.4. Upon request of the Indenture
Trustee, the Note Registrar shall provide the Indenture Trustee with the names
and addresses of the Noteholders.

(b) Upon surrender for registration of transfer of any Note, subject to the
applicable requirements of this Section 2.4, the Issuer shall execute and the
Indenture Trustee shall duly authenticate in the name of the designated
transferee or transferees, one or more new Notes in denominations of a like
aggregate denomination as the Note being surrendered. Each Note surrendered for
registration of transfer shall be canceled and subsequently destroyed by the
Note Registrar. Each new Note issued pursuant to this Section 2.4 shall be
registered in the name of any Person as the transferring Noteholder may request,
subject to the applicable provisions of this Section 2.4. All Notes issued upon
any registration of transfer or exchange of Notes shall be entitled to the same
benefits under this Indenture as the Notes surrendered upon such registration of
transfer or exchange.

(c) The issuance of the Notes will not be registered or qualified under the
Securities Act or the securities laws of any state. No resale or transfer of any
Note may be made unless such resale or transfer is made in accordance with this
Indenture and only if (i) in the United States to a person whom the transferor
reasonably believes is a “qualified institutional buyer” (as defined in Rule
144A) that is purchasing for its own account or for the account of a qualified
institutional buyer in a transaction meeting the requirements of Rule 144A as
certified by the transferee (other than the Funding Agents) in a letter in the
form of Exhibit B hereto, (ii) pursuant to an exemption from registration under
the Securities Act provided by Rule 144 (if available) or (iii) pursuant to an
effective registration statement under the Securities Act, in each of cases
(i) through (iii) in accordance with any applicable securities laws of any state
of the United States. Each transferee and each subsequent transferee will be
required to notify any subsequent purchaser of such Notes from it of the resale
restrictions described herein. None of the Issuer, the Servicer or the Indenture
Trustee is obligated to register or qualify the Notes under the Securities Act
or any other securities law or to take any action not otherwise required under
this Indenture to permit the transfer of any Note without registration.

(d) No resale or other transfer of any Note may be made to any transferee unless
(i) such transferee is not, and will not acquire such Note on behalf or with the
assets of,

 

9



--------------------------------------------------------------------------------

any Benefit Plan or (ii) no “prohibited transaction” under ERISA or section 4975
of the Code or Similar Law that is not subject to a statutory, regulatory or
administrative exemption will occur in connection with purchaser’s or such
transferee’s acquisition or holding of such Note. In addition, the Notes may not
be purchased by or transferred to any Benefit Plan or person acting on behalf of
or with assets of any Benefit Plan, unless it represents that it is not
sponsored (within the meaning of Section 3(16)(B) of ERISA) by the Issuer, the
Depositor, the Originators, the Servicer, the Indenture Trustee, the Owner
Trustee, the Administrator, the Paying Agent, the Custodian, the Backup
Servicer, the Lockbox Bank or the Funding Agents, or by any affiliate of any
such person. In addition to the applicable provisions of this Section 2.4, the
exchange, transfer and registration of transfer of Notes shall only be made in
accordance with Section 2.4(c) and this Section 2.4(d).

(e) No fee or service charge shall be imposed by the Note Registrar for its
services in respect of any registration of transfer or exchange referred to in
this Section 2.4. The Note Registrar may require payment by each transferor of a
sum sufficient to cover any tax, expense or other governmental charge payable in
connection with any such transfer.

(f) None of the Issuer, the Indenture Trustee, the Servicer or the Note
Registrar is obligated to register or qualify the Notes under the Securities Act
or any other securities law or to take any action not otherwise required under
this Indenture to permit the transfer of such Notes without registration or
qualification. Any such Noteholder desiring to effect such transfer shall, and
does hereby agree to, indemnify the Issuer, the Indenture Trustee, the Servicer
and the Note Registrar against any loss, liability or expense that may result if
the transfer is not so exempt or is not made in accordance with such federal and
state laws.

(g) The Servicer agrees to cause the Issuer, and the Issuer agrees to provide,
such information as required under Rule 144A under the Securities Act so as to
allow resales of Notes to “qualified institutional buyers” (as defined therein)
in accordance herewith.

(h) The Notes represent the sole obligation of the Issuer payable from the Trust
Estate and do not represent the obligations of the Originators, the Servicer,
the Depositor, the Backup Servicer, the Owner Trustee, the Indenture Trustee,
the Administrator or the Custodian.

(i) Notwithstanding anything in this Section 2.4 or elsewhere in this Indenture
or the Notes, the transfer restrictions described herein shall apply only to the
Noteholders and shall not apply to the Purchasers whose rights to transfer
interests in the Notes are governed solely by Section 8 of the Note Funding
Agreement.

SECTION 2.5. Mutilated, Destroyed, Lost and Stolen Notes.

(a) If any mutilated Note is surrendered to the Indenture Trustee, the Issuer
shall execute and the Indenture Trustee shall authenticate and deliver in
exchange therefor a replacement Note of like tenor and principal amount and
bearing a number not contemporaneously outstanding.

(b) If there shall be delivered to the Issuer and the Indenture Trustee
(i) evidence to their satisfaction of the destruction, loss or theft of any Note
and (ii) such security or

 

10



--------------------------------------------------------------------------------

indemnity as may be reasonably required by them to save each of them and any
agent of either of them harmless (which security and indemnity shall be provided
by a Funding Agent with respect to its Note and to the extent such loss or theft
occurs while it holds such Note on behalf of its Purchaser Group), then, in the
absence of actual notice to the Issuer or the Indenture Trustee that such Note
has been acquired by a bona fide purchaser, the Issuer shall execute and upon
its request the Indenture Trustee shall authenticate and deliver, in lieu of any
such destroyed, lost or stolen Note, a replacement Note of like tenor and
principal amount and bearing a number not contemporaneously outstanding.

(c) In case the final installment of principal on any such mutilated, destroyed,
lost or stolen Note has become or will at the next Payment Date become due and
payable, the Issuer, in its discretion, may, instead of issuing a replacement
Note, pay such Note.

(d) Upon the issuance of any replacement Note under this Section 2.5, the Issuer
or the Indenture Trustee may require the payment by the Noteholder of a sum
sufficient to cover any Tax or other governmental charge that may be imposed as
a result of the issuance of such replacement Note.

(e) Every replacement Note issued pursuant to this Section 2.5 in lieu of any
destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuer, whether or not the destroyed, lost or
stolen Note shall be at any time enforceable by anyone, and shall be entitled to
all the benefits of this Indenture equally and proportionately with any and all
other Notes duly issued hereunder.

(f) The provisions of this Section 2.5 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.

SECTION 2.6. Payment of Interest and Principal; Rights Preserved.

(a) Any installment of interest or principal, payable on any Note that is
punctually paid or duly provided for by or on behalf of the Issuer on the
applicable Payment Date shall be paid to the Person in whose name such Note was
registered at the close of business on the Record Date for such Payment Date by
check mailed to the address specified in the Note Register (or, if the
Noteholder is a Funding Agent, at such addresses as such Funding Agent shall
specify in writing), or if a Noteholder has provided wire transfer instructions
to the Indenture Trustee at least five Business Days prior to the applicable
Payment Date, upon the request of a Noteholder, by wire transfer of federal
funds to the accounts and numbers specified in the Note Register (or, if the
Noteholder is a Funding Agent, at such accounts and numbers as such Funding
Agent shall specify in writing), in each case on such Record Date for such
Person.

(b) All reductions in the principal amount of a Note affected by payments of
principal made on any Payment Date shall be binding upon all Noteholders of such
Note and of any Note issued upon the registration of transfer thereof or in
exchange therefore or in lieu thereof, whether or not such payment is noted on
such Note. All payments on the Notes shall be paid without any requirement of
presentment, but each Noteholder shall be deemed to agree, by its acceptance of
the same, to surrender such Note at the Corporate Trust Office within 30 days
after receipt of the final principal payment of such Note.

 

11



--------------------------------------------------------------------------------

SECTION 2.7. Persons Deemed Owners.

Prior to due presentment of a Note for registration of transfer, the Issuer, the
Indenture Trustee, and any agent of the Issuer or the Indenture Trustee may
treat the registered Noteholder as the owner of such Note for the purpose of
receiving payment of principal of and interest on such Note and for all other
purposes whatsoever, whether or not such Note is overdue, and neither the
Issuer, the Indenture Trustee, nor any agent of the Issuer or the Indenture
Trustee shall be affected by notice to the contrary.

SECTION 2.8. Cancellation.

All Notes surrendered for registration of transfer or exchange or following
final payment shall, if surrendered to any Person other than the Indenture
Trustee, be delivered to the Indenture Trustee and shall be promptly canceled by
it. The Issuer may at any time deliver to the Indenture Trustee for cancellation
any Notes previously authenticated and delivered hereunder which the Issuer may
have acquired in any manner whatsoever, and all Notes so delivered shall be
promptly canceled by the Indenture Trustee. No Notes shall be authenticated in
lieu of or in exchange for any Notes canceled as provided in this Section 2.8,
except as expressly permitted by this Indenture. All canceled Notes held by the
Indenture Trustee may be disposed of in the normal course of its business or as
directed by an Issuer Order.

SECTION 2.9. Noteholder Lists.

The Indenture Trustee shall preserve in as current a form as is reasonably
practicable the most recent list available to it of the names and addresses of
the Noteholders. In the event the Indenture Trustee no longer serves as the Note
Registrar, the Issuer (or any other obligor upon the Notes) shall furnish to the
Indenture Trustee at least five Business Days before each Payment Date (and in
all events in intervals of not more than six months) and at such other times as
the Indenture Trustee may request in writing a list in such form and as of such
date as the Indenture Trustee may reasonably require of the names and addresses
of the Noteholders.

SECTION 2.10. Treasury Notes.

In determining whether the Noteholders of the required Aggregate Outstanding
Note Balance have concurred in any direction, waiver or consent, Notes held or
redeemed by the Issuer or any other obligor in respect of the Notes or held by
an Affiliate of the Issuer or such other obligor shall be considered as though
not Outstanding, except that for the purposes of determining whether the
Indenture Trustee shall be protected in relying on any such direction, waiver or
consent, only Notes which a Responsible Officer of the Indenture Trustee knows
are so owned shall be so disregarded.

 

12



--------------------------------------------------------------------------------

SECTION 2.11. [RESERVED].

SECTION 2.12. Confidentiality.

Each Noteholder and each Funding Agent covenants and agrees that any information
obtained pursuant to, or otherwise in connection with, this Indenture or the
other Transaction Documents shall be held in confidence (it being understood
that documents provided to the Funding Agents hereunder may in all cases be
distributed by the Funding Agents to the Purchasers in their respective
Purchaser Groups) except that any Noteholder, any Funding Agent and any
Purchaser may disclose such information (i) to its officers, directors, members,
employees, agents, counsel, accountants, auditors, advisors or representatives
who have an obligation to maintain the confidentiality of such information,
(ii) to the extent such information has become available to the public other
than as a result of a disclosure by or through it, (iii) to the extent such
information was available to it on a non-confidential basis prior to its
disclosure to it in connection with this transaction, (iv) with the consent of
the Servicer, or (v) to the extent it should be (A) required in connection with
any legal or regulatory proceeding or (B) requested by any Governmental
Authority to disclose such information; provided, that, in the case of this
clause (v), it will (unless otherwise prohibited by law or in connection with
regular regulatory reviews) notify the Issuer and the Servicer of its intention
to make any such disclosure as early as practicable prior to making such
disclosure and cooperate with the Servicer in connection with any action to
obtain a protective order with respect to such disclosure.

ARTICLE III.

ACCOUNTS; COLLECTION AND

APPLICATION OF MONEYS; REPORTS

SECTION 3.1. Trust Accounts; Investments by Indenture Trustee.

(a) The Indenture Trustee has established in the name of the Indenture Trustee
for the benefit of the Noteholders as provided in this Indenture, the Trust
Accounts, which accounts (other than the Lockbox Account) are Eligible Bank
Accounts maintained at the Corporate Trust Office.

Subject to the further provisions of this Section 3.1(a), the Indenture Trustee
shall, upon receipt or upon transfer from another account, as the case may be,
deposit into such Trust Accounts all amounts received by it which are required
to be deposited therein in accordance with the provisions of this Indenture. All
such amounts and all investments made with such amounts, including all income
and other gain from such investments, shall be held by the Indenture Trustee in
such accounts as part of the Trust Estate as herein provided, subject to
withdrawal by the Indenture Trustee in accordance with, and for the purposes
specified in the provisions of, this Indenture.

(b) The Indenture Trustee shall assume that any amount remitted to it in respect
of the Trust Estate is to be deposited into the Collection Account pursuant to
Section 3.2(a) hereof unless a Responsible Officer of the Indenture Trustee
receives written instructions from the Servicer to the contrary.

(c) None of the parties hereto shall have any right of set-off with respect to
any Trust Account or any investment therein.

 

13



--------------------------------------------------------------------------------

(d) So long as no Event of Default shall have occurred and be continuing, all or
a portion of the amounts in any Trust Account (other than the Lockbox Account)
shall be invested and reinvested by the Indenture Trustee pursuant to an Issuer
Order in one or more Eligible Investments. Subject to the restrictions on the
maturity of investments set forth in Section 3.1(f) hereof, each such Issuer
Order may authorize the Indenture Trustee to make the specific Eligible
Investments set forth therein, to make Eligible Investments from time to time
consistent with the general instructions set forth therein, in each case, in
such amounts as such Issuer Order shall specify.

(e) In the event that either (i) the Issuer shall have failed to give investment
directions to the Indenture Trustee by 9:30 A.M., New York City time on any
Business Day on which there may be uninvested cash or (ii) an Event of Default
shall be continuing, the Indenture Trustee shall promptly invest and reinvest
the funds then in the designated Trust Account to the fullest extent practicable
in those obligations or securities described in clause (e) of the definition of
“Eligible Investments”. All investments made by the Indenture Trustee shall
mature no later than the maturity date therefor permitted by Section 3.1(f)
hereof.

(f) No investment of any amount held in any Trust Account shall mature later
than the Business Day immediately preceding the Payment Date which is scheduled
to occur immediately following the date of investment. All income or other gains
(net of losses) from the investment of moneys deposited in any Trust Account
shall be deposited by the Indenture Trustee in such account immediately upon
receipt.

(g) Subject to Section 3.1(d) hereof, any investment of any funds in any Trust
Account shall be made under the following terms and conditions:

(i) each such investment shall be made in the name of the Indenture Trustee, in
each case in such manner as shall be necessary to maintain the identity of such
investments as assets of the Trust Estate; and

(ii) any certificate or other instrument evidencing such investment shall be
delivered directly to the Indenture Trustee, and the Indenture Trustee shall
have sole possession of such instrument, and all income on such investment.

(h) The Indenture Trustee shall not in any way be held liable by reason of any
insufficiency in any Trust Account resulting from losses on investments made in
accordance with the provisions of this Section 3.1 including, but not limited
to, losses resulting from the sale or depreciation in the market value of such
investments (but the institution serving as Indenture Trustee shall at all times
remain liable for its own obligations, if any, constituting part of such
investments). The Indenture Trustee shall not be liable for any investment or
liquidation of an investment made by it in accordance with this Section 3.1 on
the grounds that it could have made a more favorable investment or a more
favorable selection for sale of an investment.

(i) The parties agree that each Trust Account (other than the Lockbox Account)
is a “securities account” within the meaning of Article 8 of the UCC and that
all property (including without limitation all uninvested funds, securities and
other investment property) at any time deposited or carried in or credited to
the Trust Accounts (other than the

 

14



--------------------------------------------------------------------------------

Lockbox Account) shall be treated as “financial assets” within the meaning of
Article 8 of the UCC. The Account Intermediary agrees that (A) it is a
“securities intermediary” within the meaning of Article 8 of the UCC and will at
all times act in such capacity with respect to the Trust Accounts and (B) the
Indenture Trustee is the entitlement holder of the Trust Accounts (other than
the Lockbox Account). The parties agree that the Account Intermediary shall
follow all “entitlement orders” (as such term is defined in Article 8 of the
UCC) originated by the Indenture Trustee with respect to the Trust Accounts
(other than the Lockbox Account) and all financial assets deposited or carried
in or credited to any Trust Account (other than the Lockbox Account). The
parties agree that the “securities intermediary’s jurisdiction”, within the
meaning of Section 8-110 of the UCC, with respect to security entitlements to
financial assets credited to the Trust Accounts (other than the Lockbox Account)
shall be the State of New York.

SECTION 3.2. Establishment and Administration of the Trust Accounts.

(a) Collection Account. The Issuer hereby directs and the Indenture Trustee
hereby agrees to continue to maintain an account (the “Collection Account”) for
the benefit of the Noteholders. The Issuer and the Indenture Trustee represent
that the Collection Account is an Eligible Bank Account initially established at
the corporate trust department of the Indenture Trustee, bearing the following
designation “BXG Timeshare Trust I, Timeshare Loan-Backed VFN Notes, Series I —
Collection Account, U.S. Bank National Association, as Indenture Trustee for the
benefit of the Noteholders”. The Indenture Trustee on behalf of the Noteholders
shall possess all right, title and interest in all funds on deposit from time to
time in the Collection Account and in all proceeds thereof. The Collection
Account shall be under the sole dominion and control of the Indenture Trustee
for the benefit of the Noteholders as their interests appear in the Trust
Estate. If, at any time, the Collection Account ceases to be an Eligible Bank
Account, the Indenture Trustee shall within two Business Days establish a new
Collection Account which shall be an Eligible Bank Account, transfer any cash
and/or any investments to such new Collection Account, and from the date such
new Collection Account is established, it shall be the “Collection Account”. The
Indenture Trustee agrees to immediately deposit any amounts received by it into
the Collection Account. Amounts on deposit in the Collection Account shall be
invested in accordance with Section 3.1 hereof. Withdrawals and payments from
the Collection Account will be made on each Payment Date as provided in
Section 3.4 or Section 6.6 hereof, as applicable. The Indenture Trustee, at the
written direction of the Servicer, shall withdraw (no more than once per
calendar week) from the Collection Account and return to the Servicer or as
directed by the Servicer, any amounts which (i) were mistakenly deposited in the
Collection Account, including, without limitation, amounts representing
Misdirected Payments and (ii) represent Additional Servicing Compensation. The
Indenture Trustee may conclusively rely on such written direction.

(b) General Reserve Account. The Issuer hereby directs and the Indenture Trustee
hereby agrees to continue to maintain an account (the “General Reserve Account”)
for the benefit of the Noteholders. The Issuer and the Indenture Trustee
represent that the General Reserve Account is an Eligible Bank Account initially
established at the corporate trust department of the Indenture Trustee, bearing
the following designation “BXG Timeshare Trust I, Timeshare Loan-Backed VFN
Notes, Series I — General Reserve Account, U.S. Bank National Association, as
Indenture Trustee for the benefit of the Noteholders”. The Indenture Trustee on
behalf of the Noteholders shall possess all right, title and interest in all
funds on deposit from

 

15



--------------------------------------------------------------------------------

time to time in the General Reserve Account and in all proceeds thereof. The
General Reserve Account shall be under the sole dominion and control of the
Indenture Trustee for the benefit of the Noteholders as their interests appear
in the Trust Estate. If, at any time, the General Reserve Account ceases to be
an Eligible Bank Account, the Indenture Trustee shall within two Business Days
establish a new General Reserve Account which shall be an Eligible Bank Account,
transfer any cash and/or any investments to such new General Reserve Account and
from the date such new General Reserve Account is established, it shall be the
“General Reserve Account”. Amounts on deposit in the General Reserve Account
shall be invested in accordance with Section 3.1 hereof. Deposits to the General
Reserve Account shall be made in accordance with Section 3.4 hereof. Withdrawals
and payments from the General Reserve Account shall be made in the following
manner:

(i) Withdrawals. Subject to Sections 3.2(b)(ii) and (iii) hereof, if on any
Payment Date, Available Funds (without giving effect to any deposit from the
General Reserve Account) would be insufficient to pay any portion of the
Required Payments on such Payment Date, the Indenture Trustee shall, based on
the Monthly Servicer Report, withdraw from the General Reserve Account an amount
equal to the lesser of such insufficiency and the amount on deposit in the
General Reserve Account and deposit such amount into the Collection Account.

(ii) Sequential Pay Event. Upon the occurrence of a Sequential Pay Event, the
Indenture Trustee shall withdraw all amounts on deposit in the General Reserve
Account and shall deposit such amounts into the Collection Account for
distribution in accordance with Section 6.6 hereof.

(iii) Stated Maturity or Payment in Full. On the earlier to occur of the Stated
Maturity and the Payment Date on which the Aggregate Outstanding Note Balance
will be reduced to zero, the Indenture Trustee shall withdraw all amounts on
deposit in the General Reserve Account and shall deposit such amounts into the
Collection Account for distribution in accordance with Section 3.4 or
Section 6.6, as applicable.

SECTION 3.3. [Reserved].

SECTION 3.4. Distributions.

(a) So long as no Sequential Pay Event has occurred, on each Payment Date, to
the extent of Available Funds and based on the Monthly Servicer Report, the
Indenture Trustee shall withdraw funds from the Collection Account to make the
following disbursements and distributions to the following parties, in the
following order of priority:

(i) to the Indenture Trustee, the Indenture Trustee Fee, plus any accrued and
unpaid Indenture Trustee Fees with respect to prior Payment Dates, and any
extraordinary out-of-pocket expenses of the Indenture Trustee (up to $10,000 per
Payment Date and no more than a cumulative total of $100,000 for Servicer
Termination Costs) incurred and not reimbursed in connection with its
obligations and duties under this Indenture;

 

16



--------------------------------------------------------------------------------

(ii) to the Owner Trustee, the Owner Trustee Fee, if due, plus any accrued and
unpaid Owner Trustee Fees with respect to prior Payment Dates;

(iii) to the Administrator, the Administrator Fee, plus any accrued and unpaid
Administrator Fees with respect to prior Payment Dates;

(iv) to the Custodian, the Custodian Fee, plus any accrued and unpaid Custodian
Fees with respect to prior Payment Dates;

(v) to the Lockbox Bank, the Lockbox Fee, plus any accrued and unpaid Lockbox
Fees with respect to prior Payment Dates;

(vi) to the Trust Owner, the Trust Owner Fee, if due, plus any accrued and
unpaid Trust Owner Fees with respect to prior Payment Dates;

(vii) to the Servicer, the Servicing Fee, plus any accrued and unpaid Servicing
Fees with respect to prior Payment Dates;

(viii) to the Backup Servicer, the Backup Servicing Fee, plus any accrued and
unpaid Backup Servicing Fees with respect to prior Payment Dates (less any
amounts received from the Indenture Trustee, as successor Servicer);

(ix) to the Funding Agents, any Fees, plus any accrued and unpaid Fees with
respect to prior Payment Dates;

(x) to each Noteholder, its allocable share (determined taking into account only
the Noteholder’s allocable share of the Conduit Component Amount, the LIBOR Bank
Component Amount and/or the Cost of Funds Bank Component Amount, as the case may
be) of the Interest Distribution Amount with respect to the Notes and the
current Payment Date;

(xi) to each Noteholder, its pro rata share of the Principal Distribution Amount
with respect to the Notes and the current Payment Date;

(xii) to the Noteholders, to the extent applicable, amounts specified by the
Funding Agents and the Servicer as payable to such Noteholders pursuant to
Sections 6.1, 6.2 and 6.3 of the Note Funding Agreement;

(xiii) during the Term-Out Period, pro rata, to each of the Noteholders, any
remaining Available Funds until the Aggregate Outstanding Note Balance is
reduced to zero;

(xiv) if a Cash Accumulation Event or an Event of Default shall have occurred
and is continuing, to the General Reserve Account, all remaining Available
Funds;

(xv) to the Indenture Trustee, any extraordinary out-of-pocket expenses of the
Indenture Trustee not paid in accordance with clause (i) above;

 

17



--------------------------------------------------------------------------------

(xvi) any amounts due and payable by the Issuer under the Transaction Documents,
but not paid above (including, but not limited to, amounts owed by the Issuer in
respect of its indemnification obligations);

(xvii) to the Funding Agents, any Fees not paid in clause (ix) above;

(xviii) on the Stated Maturity, pro rata, to each of the Noteholders, any
remaining Available Funds until all amounts due to each Noteholder at Stated
Maturity is paid in full;

(xix) to the Lockbox Bank, any amounts owed under the Lockbox Agreement not paid
in accordance with clause (v) above; and

(xx) any remaining Available Funds to the Certificate Distribution Account for
distribution pursuant to the Trust Agreement.

(b) On and after the Assumption Date, the Indenture Trustee, as successor
Servicer, shall pay the Backup Servicing Fee from amounts received in respect of
the Servicing Fee.

(c) Upon the occurrence of a Sequential Pay Event, distributions shall be made
in accordance with Section 6.6 hereof.

SECTION 3.5. Reports to Noteholders.

On each Payment Date, the Indenture Trustee shall account to the Funding Agents
and each Noteholder the portion of payments then being made which represents
principal and the amount which represents interest, and shall contemporaneously
advise the Issuer of all such payments. The Indenture Trustee may satisfy its
obligations under this Section 3.5 by making available electronically the
Monthly Servicer Report to the Funding Agents, the Noteholders and the Issuer;
provided, however, the Indenture Trustee shall have no obligation to provide
such information described in this Section 3.5 until it has received the
requisite information from the Issuer or the Servicer. On or before the fifth
day prior to the final Payment Date with respect to the Notes, the Indenture
Trustee shall send notice of such Payment Date to the Funding Agents and the
Noteholders. Such notice shall include a statement that if the Notes are paid in
full on the final Payment Date, interest shall cease to accrue as of the day
immediately preceding such final Payment Date. In addition, the Indenture
Trustee shall deliver to the Noteholders, all notices, compliance reports and
other certificates delivered by the Servicer or the Issuer pursuant to this
Indenture. At a Noteholder’s request, the Indenture Trustee agrees to provide
such Noteholder an accounting of balances in the General Reserve Account.

The Indenture Trustee may make available to the Noteholders and the Funding
Agents, via the Indenture Trustee’s internet website, the Monthly Servicer
Report available each month and, with the consent or at the direction of the
Issuer, such other information regarding the Notes and/or the Timeshare Loans as
the Indenture Trustee may have in its possession, but only with the use of a
password provided by the Indenture Trustee or its agent to such Person upon
receipt by the Indenture Trustee from such Person of a certification in the form
of Exhibit F; provided, however, that the Indenture Trustee or its agent shall
provide such password to the

 

18



--------------------------------------------------------------------------------

parties to this Indenture and the Funding Agents without requiring such
certification. The Indenture Trustee will make no representation or warranties
as to the accuracy or completeness of such documents and will assume no
responsibility therefor.

The Indenture Trustee’s internet website shall be specified by the Indenture
Trustee from time to time in writing to the Issuer, the Servicer and the
Noteholders. For assistance with this service, Noteholders may call the customer
service desk at (800) 934-6802. In connection with providing access to the
Indenture Trustee’s internet website, the Indenture Trustee may require
registration and the acceptance of a disclaimer. The Indenture Trustee shall not
be liable for the dissemination of information in accordance with this
Indenture.

The Indenture Trustee shall have the right to change the way Monthly Servicer
Reports are distributed in order to make such distribution more convenient
and/or more accessible to the above parties and the Indenture Trustee shall
provide timely and adequate notification to all above parties regarding any such
changes.

Annually (and more often, if required by applicable law), the Indenture Trustee
shall timely distribute to the Noteholders (or, as may be applicable, the
Funding Agents and/or the Purchasers) any Form 1099, Form 1042 or similar
information returns required by applicable tax law to be distributed in respect
of the Notes. The Paying Agent shall prepare or cause to be prepared all such
information for distribution by the Indenture Trustee.

SECTION 3.6. [RESERVED].

SECTION 3.7. Withholding Taxes.

The Indenture Trustee, on behalf of the Issuer, shall comply with all
requirements of the Code and applicable Treasury Regulations and applicable
state and local law with respect to the withholding from any distributions made
by it to any Noteholder of any applicable withholding taxes imposed thereon and
with respect to any applicable reporting requirements in connection therewith.

ARTICLE IV.

THE TRUST ESTATE

SECTION 4.1. Acceptance by Indenture Trustee.

(a) The Indenture Trustee does hereby re-acknowledge and re-confirm its
acceptance of the conveyance by the Issuer of the assets constituting the Trust
Estate. The Indenture Trustee shall hold the Trust Estate in trust for the
benefit of the Noteholders, subject to the terms and provisions hereof. Prior to
each Funding Date and in accordance with the Custodial Agreement, the Issuer
will deliver or cause to be delivered to the Custodian, the Timeshare Loan Files
for all related Timeshare Loans to be conveyed on such Funding Date. On or prior
to each Funding Date, the Issuer will deliver or cause to be delivered to the
Servicer, the Timeshare Loan Servicing Files, for all related Timeshare Loans or
Qualified Substitute Timeshare Loans to be conveyed on such Funding Date.

 

19



--------------------------------------------------------------------------------

(b) The Indenture Trustee shall perform its duties under this Section 4.1 and
hereunder on behalf of the Trust Estate and for the benefit of the Noteholders
in accordance with the terms of this Indenture and applicable law and, in each
case, taking into account its other obligations hereunder, but without regard
to:

(i) any relationship that the Indenture Trustee or any Affiliate of the
Indenture Trustee may have with an Obligor;

(ii) the ownership of any Note by the Indenture Trustee or any Affiliate of the
Indenture Trustee;

(iii) the Indenture Trustee’s right to receive compensation for its services
hereunder or with respect to any particular transaction; or

(iv) the ownership, or holding in trust for others, by the Indenture Trustee of
any other assets or property.

SECTION 4.2. Acquisition of Timeshare Loans.

The Issuer covenants that it shall only acquire Timeshare Loans in accordance
with the provisions of the Sale Agreement and, without limiting the generality
of the Granting Clause, upon any such acquisition, such Timeshare Loans shall be
deemed to be a part of the Trust Estate.

SECTION 4.3. [RESERVED].

SECTION 4.4. Tax Treatment.

(a) The conveyance by the Issuer of the Timeshare Loans to the Indenture Trustee
shall not constitute and is not intended to result in an assumption by the
Indenture Trustee or any Noteholder of any obligation of the Issuer or the
Servicer to the Obligors, the insurers under any insurance policies, or any
other Person in connection with the Timeshare Loans.

(b) It is the intention of the parties hereto that, with respect to all taxes,
the Notes will be treated as indebtedness to the Noteholders (or beneficial
owners of the Notes) secured by the Timeshare Loans (the “Intended Tax
Characterization”). The provisions of this Indenture shall be construed in
furtherance of the Intended Tax Characterization. Each of the Issuer, the
Servicer, the Indenture Trustee, the Club Trustee, the Funding Agents and the
Backup Servicer by entering into this Indenture, and each Noteholder by the
purchase of a Note, agree to report such transactions for purposes of all taxes
in a manner consistent with the Intended Tax Characterization, unless otherwise
required by applicable law.

(c) None of the Issuer, the Servicer, the Club Trustee or the Backup Servicer
shall take any action inconsistent with the Indenture Trustee’s interest in the
Timeshare Loans and shall indicate or shall cause to be indicated in its books
and records held on its behalf that each Timeshare Loan and the other Timeshare
Loans constituting the Trust Estate has been assigned to the Indenture Trustee
on behalf of the Noteholders.

 

20



--------------------------------------------------------------------------------

SECTION 4.5. Further Action Evidencing Grant of Security Interest and
Assignments.

(a) The Issuer and the Indenture Trustee each agrees that, from time to time, it
will promptly execute and deliver all further instruments and documents, and
take all further action, that may be necessary or appropriate, or that the
Required Noteholders may reasonably request, in order to perfect, protect or
more fully evidence the security interest in the Timeshare Loans or to enable
the Indenture Trustee to exercise or enforce any of its rights hereunder.
Without limiting the generality of the foregoing, the Issuer will, without the
necessity of a request and upon the request of the Indenture Trustee, execute
and file or record (or cause to be executed and filed or recorded) financing or
continuation statements, or amendments thereto or assignments thereof, and such
other instruments or notices, as may be necessary or appropriate to create and
maintain in the Indenture Trustee a first priority perfected security interest,
at all times, in the Trust Estate, including, without limitation, recording and
filing UCC-1 financing statements, amendments or continuation statements prior
to the effective date of any change of the name, identity or structure or
relocation of its chief executive office or any change that would or could
affect the perfection pursuant to any financing statement or continuation
statement or assignment previously filed or make any UCC-1 or continuation
statement previously filed pursuant to this Indenture seriously misleading
within the meaning of applicable provisions of the UCC (and the Issuer shall
give the Indenture Trustee at least 30 Business Days prior notice of the
expected occurrence of any such circumstance). The Issuer shall deliver promptly
to the Indenture Trustee file-stamped copies of any such filings.

(b) (i) The Issuer hereby grants to each of the Servicer and the Indenture
Trustee a power of attorney to execute, file and record all documents including,
but not limited to, Assignments of Mortgage, UCC-1 financing statements,
amendments or continuation statements, on behalf of the Issuer as may be
necessary or desirable to effectuate the foregoing and (ii) the Servicer hereby
grants to the Indenture Trustee a power of attorney to execute, file and record
all documents on behalf of the Servicer as may be necessary or desirable to
effectuate the foregoing; provided, however, that such grant shall not create a
duty on the part of the Indenture Trustee or the Servicer to file, prepare,
record or monitor, or any responsibility for the contents or adequacy of, any
such documents.

SECTION 4.6. Substitution and Repurchase of Timeshare Loans.

(a) Mandatory Substitution and Repurchase of Timeshare Loans for Breach of
Representation or Warranty. If at any time, any party hereto obtains knowledge,
discovers, or is notified by any other party hereto, that any of the
representations and warranties of the Depositor in the Sale Agreement were
incorrect at the time such representations and warranties were made, then the
party discovering such defect, omission, or circumstance shall promptly notify
the other parties to this Indenture, the Depositor and the Club Originator. In
the event any such representation or warranty of the Depositor is incorrect and
materially and adversely affects the value of a Timeshare Loan or the interests
of the Noteholders therein, then the Issuer and the Indenture Trustee shall
require the Depositor, within 30 days (or, if the Depositor shall have provided
satisfactory evidence to the Funding Agents (in their sole discretion) that
(1) such breach cannot be cured within the 30 day period, (2) such breach can be
cured within an additional 30 day period and (3) it is diligently pursuing a
cure, then 60 days) after the date it is

 

21



--------------------------------------------------------------------------------

first notified of, or otherwise obtains Knowledge of, such breach, to eliminate
or otherwise cure in all material respects the circumstance or condition which
has caused such representation or warranty to be incorrect or if the breach
relates to a particular Timeshare Loan and is not cured in all material respects
(such Timeshare Loan, a “Defective Timeshare Loan”), either to (i) repurchase
the Issuer’s interest in such Defective Timeshare Loan at the Repurchase Price
or (ii) provide one or more Qualified Substitute Timeshare Loans and pay the
Substitution Shortfall Amounts, if any. The Indenture Trustee is hereby
appointed attorney-in-fact, which appointment is coupled with an interest and is
therefore irrevocable, to act on behalf and in the name of the Issuer to enforce
the Depositor’s repurchase or substitution obligations if the Depositor has not
complied with its repurchase or substitution obligations under the Sale
Agreement within the aforementioned 30 day or 60-day period.

(b) Optional Purchase or Substitution of Club Loans. Pursuant to the Purchase
Agreement, with respect to any Original Club Loan, on any date, the Club
Originator, as designee of the Depositor, will (at its option), if the related
Obligor has elected to effect, and the Club Originator has agreed to effect, an
Upgrade, either (i) pay to the Collection Account the Repurchase Price for such
Original Club Loan or (ii) substitute one or more Qualified Substitute Timeshare
Loans for such Original Club Loan and pay the related Substitution Shortfall
Amounts, if any; provided, however, that the option to substitute one or more
Qualified Substitute Timeshare Loans for an Original Club Loan is limited on any
date to (A) 20% of the sum of the Aggregate Initial Loan Balance, less (B) the
Loan Balances of Original Club Loans previously substituted by the Club
Originator pursuant to this Section 4.6(b) on the related substitution dates.
The Club Originator, as designee of the Depositor, shall deposit the related
Repurchase Price and Substitution Shortfall Amounts, if any, into the Collection
Account as set forth in Section 4.6(d) below. The Issuer acknowledges that the
Club Originator has agreed to use best efforts to exercise its substitution
option with respect to Original Club Loans prior to exercise of its repurchase
option, and to the extent that the Club Originator shall elect to substitute
Qualified Substitute Timeshare Loans for an Original Club Loan, the Club
Originator shall use best efforts to cause each such Qualified Substitute
Timeshare Loan to be, in the following order of priority, (i) the Upgrade Club
Loan related to such Original Club Loan (in which case, clause (rr) of Schedule
I to the Purchase Agreement and the Sale Agreement shall not apply as an
eligibility requirement) and (ii) an Upgrade Club Loan unrelated to such
Original Club Loan.

(c) Optional Purchase or Substitution of Defaulted Timeshare Loans. Pursuant to
the Purchase Agreement, with respect to any Defaulted Timeshare Loans, on any
date, the Club Originator, as designee of the Depositor shall have the option,
but not the obligation, to either (i) purchase the Defaulted Timeshare Loan at
the Repurchase Price for such Defaulted Timeshare Loan or (ii) substitute one or
more Qualified Substitute Timeshare Loans for such Defaulted Timeshare Loan and
pay the related Substitution Shortfall Amounts, if any; provided, however, that
the option to repurchase a Defaulted Timeshare Loan or to substitute one or more
Qualified Substitute Timeshare Loans for a Defaulted Timeshare Loan is limited
on any date to the Optional Purchase Limit and the Optional Substitution Limit,
respectively. The Club Originator, as designee of the Depositor, shall purchase
or substitute Defaulted Timeshare Loans as provided herein and the Club
Originator shall deposit the related Repurchase Price and Substitution Shortfall
Amounts, if any, into the Collection Account as set forth in Section 4.6(d)
hereof. The Club Originator, may irrevocably waive the Club Originator’s option
to purchase or substitute a Defaulted Timeshare Loan by delivering or causing to
be delivered to the Indenture Trustee a Waiver Letter in the form of Exhibit G
attached hereto.

 

22



--------------------------------------------------------------------------------

(d) Payment of Repurchase Prices and Substitution Shortfall Amounts. The Issuer
and the Indenture Trustee shall direct that the Depositor remit or cause to be
remitted all amounts in respect of Repurchase Prices and Substitution Shortfall
Amounts payable during the related Due Period in immediately available funds to
the Indenture Trustee on the applicable dates of repurchase or substitution of a
Timeshare Loan for deposit in the Collection Account.

(e) Schedule of Timeshare Loans. The Issuer and Indenture Trustee shall direct
the Depositor to provide or cause to be provided to the Indenture Trustee on any
date on which a Timeshare Loan is purchased, repurchased or substituted with an
electronic supplement to the Schedule of Timeshare Loans reflecting the removal
and/or substitution of Timeshare Loans and subjecting any Qualified Substitute
Timeshare Loans to the provisions thereof.

(f) Officer’s Certificate. No substitution of a Timeshare Loan shall be
effective unless the Issuer and the Indenture Trustee shall have received an
Officer’s Certificate from the Club Originator indicating that (i) the new
Timeshare Loan meets all the criteria of the definition of “Qualified Substitute
Timeshare Loan”, (ii) the Timeshare Loan Files for such Qualified Substitute
Timeshare Loan have been delivered to the Custodian or shall be delivered within
five Business Days, and (iii) the Timeshare Loan Servicing Files for such
Qualified Substitute Timeshare Loan have been delivered to the Servicer.

(g) Qualified Substitute Timeshare Loans. Within five Business Days after a
Transfer Date, the Issuer and the Indenture Trustee shall direct the Depositor
to deliver or cause the delivery of the Timeshare Loan Files of the related
Qualified Substitute Timeshare Loans to the Custodian in accordance with the
provisions of this Indenture and the Custodial Agreement.

SECTION 4.7. Release of Lien.

(a) The Issuer shall be entitled to obtain a release from the Lien of the
Indenture for any Timeshare Loan purchased, repurchased or substituted under
Section 4.6 hereof, (i) upon satisfaction of each of the applicable provisions
of Section 4.6 hereof, (ii) in the case of any purchase or repurchase, after a
payment by the Depositor of the Repurchase Price of the Timeshare Loan, and
(iii) in the case of any substitution, after payment by the Depositor of the
applicable Substitution Shortfall Amounts, if any, pursuant to Section 4.6
hereof.

(b) The Issuer shall be entitled to obtain a release from the Lien of the
Indenture for any Timeshare Loan which has been paid in full.

(c) In connection with (a) and (b) above, the Issuer and Indenture Trustee will
execute and deliver such releases, endorsements and assignments as are provided
to it by the Depositor, in each case, without recourse, representation or
warranty, as shall be necessary to vest in the Depositor or its designee, the
legal and beneficial ownership of each Timeshare Loan being released pursuant to
this Section 4.7. The Servicer shall deliver a Request for Release to the
Custodian with respect to the related Timeshare Loan Files and Timeshare Loan
Servicing Files being released pursuant to this Section 4.7, and such files
shall be transferred to the Depositor or its designee.

 

23



--------------------------------------------------------------------------------

SECTION 4.8. Appointment of Custodian and Paying Agent.

(a) The Indenture Trustee may appoint a custodian to hold all or a portion of
the Timeshare Loan Files as agent for the Indenture Trustee. Each custodian
shall be a depository institution supervised and regulated by a federal or state
banking authority, shall have combined capital and surplus of at least
$100,000,000, shall be qualified to do business in the jurisdiction in which it
holds any Timeshare Loan File and shall not be the Issuer or an Affiliate of the
Issuer. The Indenture Trustee has appointed U.S. Bank National Association as
the Custodian. The Indenture Trustee shall not be responsible for paying the
Custodian Fee or any other amounts owed to the Custodian.

(b) The Issuer has appointed the Indenture Trustee as a Paying Agent. The Issuer
may appoint other Paying Agents from time to time. Any such other Paying Agent
shall be appointed by Issuer Order with written notice thereof to the Indenture
Trustee. Any Paying Agent appointed by the Issuer shall be a Person who would be
eligible to be Indenture Trustee hereunder as provided in Section 7.7 hereof.

ARTICLE V.

SERVICING OF TIMESHARE LOANS

SECTION 5.1. Appointment of Servicer and Backup Servicer; Servicing Standard.

(a) Subject to the terms and conditions herein, the Issuer and the Indenture
Trustee has appointed Bluegreen as the initial Servicer hereunder. The Servicer,
as an independent contractor, shall service, administer and collect all payments
made in respect of the Timeshare Loans and perform all of its duties hereunder
in accordance with the Servicing Standard. Each of the Issuer and the Indenture
Trustee grants to the Servicer a revocable power of attorney to take any and all
steps on behalf of the Issuer or the Indenture Trustee, as applicable, necessary
or desirable, to service and administer the Timeshare Loans.

(b) Subject to the terms and conditions herein and in the Backup Servicing
Agreement, the Issuer has appointed Concord Servicing Corporation to act as the
initial Backup Servicer hereunder. The Backup Servicer, as an independent
contractor, shall service and administer the Timeshare Loans and perform all of
its duties hereunder and under the Backup Servicing Agreement in accordance with
the Servicing Standard.

SECTION 5.2. Payments on the Timeshare Loans.

(a) The Servicer shall, in a manner consistent with the Servicing Standard,
collect all payments made under each Timeshare Loan and direct each applicable
Obligor to timely make all payments in respect of his or her Timeshare Loan to
the Lockbox Account maintained at the Lockbox Bank and, with respect to Credit
Card Timeshare Loans, direct each applicable credit card vendor to deposit all
payments in respect of such Credit Card Timeshare Loans into the Lockbox
Account.

 

24



--------------------------------------------------------------------------------

(b) On each Funding Date, the Servicer shall cause to be deposited into the
Collection Account all amounts collected and received in respect of the related
Timeshare Loans after the related Cut-Off Date (without deduction for any
Liquidation Expenses).

(c) Subject to subsection (d) below, the Indenture Trustee shall direct the
Lockbox Bank (other than an amount equal to $20,000 that will remain in the
Lockbox Account for administrative purposes) to remit all collections in respect
of the Timeshare Loans on deposit in the Lockbox Account into the Collection
Account on each Business Day via automated repetitive wire.

(d) Liquidation Expenses shall be reimbursed as Additional Servicing
Compensation to the Servicer in accordance with Section 3.2(a) hereof. To the
extent that the Servicer has received any Liquidation Expenses as Additional
Servicing Compensation and shall subsequently recover any portion of such
Liquidation Expenses from the related Obligor, the Servicer shall deposit such
amounts into the Collection Account in accordance with Section 5.3(b) hereof.

(e) The Servicer agrees that to the extent it receives any amounts in respect of
any insurance policies which are not payable to the Obligor or otherwise
necessary for the intended use, or any other collections relating to the Trust
Estate, it shall deposit such amounts into the Collection Account within two
Business Days of receipt thereof (unless otherwise expressly provided herein).

SECTION 5.3. Duties and Responsibilities of the Servicer.

(a) In addition to any other customary services which the Servicer may perform
or may be required to perform hereunder, the Servicer shall perform or cause to
be performed through sub-servicers, the following servicing and collection
activities in accordance with the Servicing Standard:

(i) perform standard accounting services and general record keeping services
with respect to the Timeshare Loans;

(ii) respond to telephone or written inquiries of Obligors concerning the
Timeshare Loans;

(iii) keep Obligors informed of the proper place and method for making payment
with respect to the Timeshare Loans;

(iv) contact Obligors to effect collections and to discourage delinquencies in
the payment of amounts owed under the Timeshare Loans and doing so by any lawful
means;

(v) report tax information to Obligors and taxing authorities to the extent
required by law;

(vi) take such other action as may be necessary or appropriate in the Servicer’s
judgment (which shall be consistent with the Servicing Standard) for the

 

25



--------------------------------------------------------------------------------

purpose of collecting and transferring to the Indenture Trustee for deposit into
the Collection Account all payments received by the Servicer or remitted to the
Lockbox Account in respect of the Timeshare Loans (except as otherwise expressly
provided herein), and to carry out the duties and obligations imposed upon the
Servicer pursuant to the terms of this Indenture;

(vii) arranging for Liquidations of Timeshare Properties related to Defaulted
Timeshare Loans and the remarketing of such Timeshare Properties as provided in
Section 5.3(a)(xiii) hereof;

(viii) use reasonable best efforts to enforce the purchase and substitution
obligations of the Club Originator under the Purchase Agreement and the
Depositor under the Sale Agreement with respect to breaches of representations
and warranties related to the Timeshare Loans;

(ix) refrain from modifying, waiving or amending the terms of any Timeshare
Loan; provided, however, the Servicer may modify, waive or amend a Timeshare
Loan for which a default on such Timeshare Loan has occurred or is imminent and
such modification, amendment or waiver will not (A) materially alter the
interest rate on or the principal balance of such Timeshare Loan, (B) shorten
the final maturity of, lengthen the timing of payments of either principal or
interest, or any other terms of, such Timeshare Loan in any manner which would
have a material adverse affect on the Noteholders, (C) adversely affect the
Timeshare Property underlying such Timeshare Loan or (D) reduce materially the
likelihood that payments of interest and principal on such Timeshare Loan shall
be made when due; provided, further, the Servicer may grant a single extension
of the final maturity of a Timeshare Loan if the Servicer, in its reasonable
discretion, determines that (x) such Timeshare Loan is in default or a default
on such Timeshare Loan is likely to occur in the foreseeable future and (y) the
value of such Timeshare Loan will be enhanced by such extension; provided,
further, the Servicer shall not be permitted to modify, waive or amend the terms
of any Timeshare Loan if the sum of the Cut-Off Date Loan Balance of such
Timeshare Loan and the Cut-Off Date Loan Balances of all other Timeshare Loans
for which the Servicer has modified, waived or amended the terms thereof exceeds
1% of the Aggregate Initial Loan Balance;

(x) work with Obligors in connection with any transfer of ownership of a
Timeshare Property by an Obligor to another Person (to the extent permitted),
whereby the Servicer may, only if required by law, consent to the assumption by
such Person of the Timeshare Loan related to such Timeshare Property (to the
extent permitted); provided, however, in connection with any such assumption,
the rate of interest borne by, the maturity date of, the principal amount of,
the timing of payments of principal and interest in respect of, and all other
material terms of, the related Timeshare Loan shall not be changed other than as
permitted in Section 5.3(a)(ix) hereof;

 

26



--------------------------------------------------------------------------------

(xi) to the extent that the Custodian Fees or the Lockbox Fees are, in the
Servicer’s reasonable business judgment, no longer commercially reasonable, use
commercially reasonable efforts to exercise its rights under the Custodial
Agreement or the Lockbox Agreement to replace the Custodian or Lockbox Bank, as
applicable. Any such successor shall be reasonably acceptable to the Indenture
Trustee;

(xii) delivery of such information and data to the Backup Servicer as is
required under the Backup Servicing Agreement; and

(xiii) in the event that a Defaulted Timeshare Loan is not or cannot be released
from the Lien of the Indenture pursuant to Section 4.7 hereof, the Servicer
shall, in accordance with the Servicing Standard, promptly institute collection
procedures, which may include, but is not limited to, cancellation, forfeiture,
termination or foreclosure proceedings or obtaining a deed-in-lieu of
foreclosure (each, a “Foreclosure Property”). Upon the Timeshare Property
becoming a Foreclosure Property, the Servicer shall cause the Remarketing Agent
to promptly attempt to remarket such Foreclosure Property in accordance with and
pursuant to the Remarketing Agreement. The Remarketing Fees due under the
Remarketing Agreement shall constitute Liquidation Expenses and upon
reimbursement to the Servicer shall be paid by the Servicer to the Remarketing
Agent.

(b) The Servicer shall for each applicable Credit Card Timeshare Loan, pay the
service charge imposed by the applicable credit card vendor for processing the
payment due from the Obligor.

(c) For so long as Bluegreen or any of its Affiliates controls the Resorts, the
Servicer shall use commercially reasonable best efforts to cause the Club
Managing Entity to maintain or cause to maintain the Resorts in good repair,
working order and condition (ordinary wear and tear excepted).

(d) For so long as Bluegreen or any of its Affiliates controls the Resorts, the
manager, related management contract and master marketing and sale contract (if
applicable) for each Resort at all times shall be reasonably satisfactory to the
Required Noteholders. For so long as Bluegreen or any of its Affiliates controls
the Association for a Resort, and Bluegreen or an Affiliate thereof is the
manager, (i) if an amendment or modification to the related management contract
and master marketing and sale contract materially and adversely affects the
Noteholders, then it may only be amended or modified with the prior written
consent of the Required Noteholders, which consent shall not be unreasonably
withheld or delayed and (ii) if an amendment or modification to the related
management contract and master marketing and sale contract does not materially
and adversely affect the Noteholders, Bluegreen shall send a copy of such
amendment or modification to the Funding Agents with the Monthly Report to be
delivered subsequent to the effective date of such amendment or modification.

(e) In the event any Lien (other than a Permitted Lien) attaches to any
Timeshare Loan or related collateral from any Person claiming from and through
Bluegreen or one of its Affiliates which materially adversely affects the
Issuer’s interest in such Timeshare

 

27



--------------------------------------------------------------------------------

Loan, Bluegreen shall, within the earlier to occur of ten Business Days after
such attachment or the respective lienholders’ action to foreclose on such lien,
either (i) cause such Lien to be released of record, (ii) provide the Indenture
Trustee with a bond in accordance with the applicable laws of the state in which
the Timeshare Property is located, issued by a corporate surety acceptable to
the Indenture Trustee, in an amount and in form reasonably acceptable to the
Indenture Trustee or (iii) provide the Indenture Trustee with such other
security as the Indenture Trustee may reasonably require.

(f) The Servicer shall: (i) promptly notify the Indenture Trustee and the
Funding Agents of (A) any claim, action or proceeding which may be reasonably
expected to have a material adverse effect on the Trust Estate, or any material
part thereof, and (B) any action, suit, proceeding, order or injunction of which
Servicer becomes aware after the date hereof pending or threatened against or
affecting Servicer or any Affiliate which may be reasonably expected to have a
material adverse effect on the Trust Estate or the Servicer’s ability to service
the same; (ii) at the request of Indenture Trustee or the Funding Agents with
respect to a claim or action or proceeding which arises from or through the
Servicer or one of its Affiliates, appear in and defend, at Servicer’s expense,
any such claim, action or proceeding which would have a material adverse effect
on the Timeshare Loans or the Servicer’s ability to service the same; and
(iii) comply in all respects, and shall cause all Affiliates to comply in all
respects, with the terms of any orders imposed on such Person by any
governmental authority the failure to comply with which would have a material
adverse effect on the Timeshare Loans or the Servicer’s ability to service the
same.

(g) Except as contemplated by the Transaction Documents, the Servicer shall not,
and shall not permit the Club Managing Entity to, encumber, pledge or otherwise
grant a Lien or security interest in and to the Reservation System (including,
without limitation, all hardware, software and data in respect thereof) and
furthermore agrees, and shall cause the Club Managing Entity, to use
commercially reasonable efforts to keep the Reservation System operational, not
to dispose of the same and to allow the Club the use of, and access to, the
Reservation System in accordance with the terms of the Club Management
Agreement. Notwithstanding the foregoing, should the Club Managing Entity
determine that it is desirable to replace the existing hardware and software
related to the Reservation System, it will be allowed to enter into a lease or
finance arrangement in connection with the lease or purchase of such hardware
and software.

(h) The Servicer shall comply in all material respects with the Collection
Policy and the Credit Policy attached hereto as Exhibit J and Exhibit K,
respectively, in regard to each Timeshare Loan. The Servicer shall (i) notify
the Funding Agents ten days prior to any material amendment or change to the
Collection Policy or the Credit Policy and (ii) obtain the Funding Agents’ prior
written consent (which consent will not be unreasonably withheld or delayed) to
any material amendment or change to the Collection Policy or the Credit Policy
that will affect any Timeshare Loan in the Trust Estate; provided, that the
Servicer may immediately implement any changes (and provide notice to the
Funding Agents subsequent thereto) as may be required under applicable law from
time to time upon the reasonable determination of the Servicer.

 

28



--------------------------------------------------------------------------------

(i) The Servicer shall comply in all material respects with the terms of the
Timeshare Loans.

(j) In connection with the Servicer’s duties under (vii) and (xiii) of
subsection (a) above, the Servicer will undertake such duties in the ordinary
course in a manner similar and consistent with (or better than) the manner in
which the Servicer performs any such duties with respect to Timeshare Loans
owned by it or its Affiliates.

SECTION 5.4. Servicer Events of Default.

(a) If any Servicer Event of Default shall have occurred and not been waived
hereunder, the Indenture Trustee may (with the consent of the Required
Noteholders), and upon notice from the Required Noteholders, shall, terminate,
on behalf of the Noteholders, by notice in writing to the Servicer, all of the
rights and obligations of the Servicer, as Servicer under this Indenture. The
Indenture Trustee shall immediately give written notice of such termination to
the Backup Servicer. Unless consented to by the Required Noteholders, the Issuer
may not waive any Servicer Event of Default.

(b) Replacement of Servicer. From and after the receipt by the Servicer of such
written termination notice or the resignation of the Servicer pursuant to
Section 5.10 hereof, all authority and power of the Servicer under this
Indenture, whether with respect to the Timeshare Loans or otherwise, shall, pass
to and be vested in the Indenture Trustee, and the Indenture Trustee shall be
the successor Servicer hereunder (and, in connection therewith, the Indenture
Trustee shall assume the duties and obligations of the Servicer) and the duties
and obligations of the Servicer shall terminate. The Servicer shall perform such
actions as are reasonably necessary to assist the Indenture Trustee and the
Backup Servicer in such transfer. If the Servicer fails to undertake such action
as is reasonably necessary to effectuate such a transfer, the Indenture Trustee
is hereby authorized and empowered to execute and deliver, on behalf of and at
the expense of the Servicer, as attorney-in-fact or otherwise, any and all
documents and other instruments, and to do or accomplish all other acts or
things reasonably necessary to effect the purposes of such notice of
termination. The Servicer agrees that if it is terminated pursuant to this
Section 5.4, it shall promptly (and, in any event, no later than five Business
Days subsequent to its receipt of the notice of termination from the Indenture
Trustee) provide the Indenture Trustee, the Backup Servicer or their respective
designees (with reasonable costs being borne by the Servicer) with all documents
and records (including, without limitation, those in electronic form) reasonably
requested by it to enable the Indenture Trustee to assume the Servicer’s
functions hereunder and for the Backup Servicer to assume the functions required
by the Backup Servicing Agreement, and the Servicer shall cooperate with the
Indenture Trustee in effecting the termination of the Servicer’s
responsibilities and rights hereunder and the assumption by a successor of the
Servicer’s obligations hereunder, including, without limitation, the transfer
within one Business Day to the Indenture Trustee or its designee for
administration by it of all cash amounts which shall at the time or thereafter
received by it with respect to the Timeshare Loans (provided, however, that the
Servicer shall continue to be entitled to receive all amounts accrued or owing
to it under this Indenture on or prior to the date of such termination). The
Indenture Trustee shall be entitled to renegotiate the Servicing Fee; provided,
however, that (i) no change to the Servicing Fee may be made unless the
Indenture Trustee shall have received the written consent of the Required
Noteholders and (ii) the Indenture Trustee shall continue to

 

29



--------------------------------------------------------------------------------

fulfill the duties and obligations of the Servicer regardless of whether any
change is consented to by such Noteholders. Notwithstanding anything herein to
the contrary, in no event shall the Indenture Trustee or Bluegreen be liable for
any Servicing Fee or for any differential in the amount of the Servicing Fee
paid hereunder and the amount necessary to induce any successor Servicer to
assume the obligations of Servicer under this Indenture.

The Indenture Trustee shall be entitled to be reimbursed by the Servicer, (or by
the Trust Estate to the extent set forth in Section 3.4(a)(i) or
Section 6.6(a)(i) hereof) if the Servicer is unable to fulfill its obligations
hereunder for all Servicer Termination Costs.

The successor Servicer shall have (i) no liability with respect to any
obligation which was required to be performed by the terminated Servicer prior
to the date that the successor Servicer becomes the Servicer or any claim of a
third party based on any alleged action or inaction of the terminated Servicer,
(ii) no obligation to perform any repurchase obligations, if any, of the
Servicer, (iii) no obligation to pay any taxes required to be paid by the
Servicer, (iv) no obligation to pay any of the fees and expenses of any other
party involved in this transaction that were incurred by the prior Servicer and
(v) no liability or obligation with respect to any Servicer indemnification
obligations of any prior Servicer including the original Servicer.

Notwithstanding anything contained in this Indenture to the contrary, any
successor Servicer is authorized to accept and rely on all of the accounting,
records (including computer records) and work of the prior Servicer relating to
the Timeshare Loans (collectively, the “Predecessor Servicer Work Product”),
without any audit or other examination thereof, and such successor Servicer
shall have no duty, responsibility, obligation or liability for the acts and
omissions of the prior Servicer. If any error, inaccuracy, omission or incorrect
or non-standard practice or procedure (collectively, “Errors”) exist in any
Predecessor Servicer Work Product and such Errors make it materially more
difficult to service or should cause or materially contribute to the successor
Servicer making or continuing any Errors (collectively, “Continued Errors”), the
successor Servicer shall have no duty, responsibility, obligation or liability
for such Continued Errors; provided, however, that each successor Servicer shall
agree to use its best efforts to prevent further Continued Errors. In the event
that the successor Servicer becomes aware of Errors or Continued Errors, the
successor Servicer shall, with the prior consent of the Indenture Trustee, use
its best efforts to reconstruct and reconcile such data as is commercially
reasonable to correct such Errors and Continued Errors and to prevent future
Continued Errors and to recover its costs thereby.

The Indenture Trustee may appoint an Affiliate as the successor Servicer and the
provisions of this Section 5.4(b) related to the Indenture Trustee shall apply
to such Affiliate.

(c) Any successor Servicer, including the Indenture Trustee, shall not be deemed
to be in default or to have breached its duties as successor Servicer hereunder
if the predecessor Servicer shall fail to deliver any required deposit into the
Collection Account or otherwise fail to cooperate with, or take any actions
required by such successor Servicer related to the transfer of servicing
hereunder.

(d) Any successor Servicer appointed pursuant to this Indenture (i) as a
condition to any such appointment (other than the Indenture Trustee), shall be a
nationally

 

30



--------------------------------------------------------------------------------

recognized and licensed servicer of timeshare loan receivables that (A) is
actively servicing a portfolio of loans with an aggregate principal balance of
not less than $200,000,000, (B) has servicing and collection capabilities for
all categories of delinquent and defaulted loans (including through foreclosure)
and (C) is not an Affiliate of any Noteholder, and (ii) shall be subject to all
of the terms and conditions of the Servicer under this Indenture (other than
such terms and conditions as are unique to the initial Servicer), including,
without limitation, the requirement to adhere to the Servicing Standard in the
performance of the services to be furnished by it under this Indenture.

SECTION 5.5. Accountings; Statements and Reports.

(a) Monthly Servicer Report. Not later than four Business Days prior to the
Payment Date, the Servicer shall deliver to the Issuer, the Indenture Trustee
and the Funding Agents, a report (the “Monthly Servicer Report”) substantially
in the form of Exhibit D hereto, detailing certain activity relating to the
Timeshare Loans. The Monthly Servicer Report shall be completed with the
information specified therein for the related Due Period and shall contain such
other information as may be reasonably requested by the Issuer, the Indenture
Trustee or the Funding Agents in writing at least five Business Days prior to
such Determination Date. Each such Monthly Servicer Report shall be accompanied
by an Officer’s Certificate of the Servicer in the form of Exhibit E hereto,
certifying the accuracy of the computations reflected in such Monthly Servicer
Report. The Servicer agrees to consult and cooperate with the Funding Agents in
the preparation of the Monthly Servicer Report.

(b) Certification as to Compliance. The Servicer shall deliver to the Issuer,
the Indenture Trustee and the Funding Agents, an Officer’s Certificate on or
before April 30 of each year commencing in 2014: (x) to the effect that a review
of the activities of the Servicer during the preceding calendar year, and of its
performance under this Indenture during such period has been made under the
supervision of the officers executing such Officer’s Certificate with a view to
determining whether during such period, to the best of such officer’s knowledge,
the Servicer had performed and observed all of its obligations under this
Indenture, and (y) either (A) stating that based on such review, no Servicer
Event of Default is known to have occurred and is continuing, or (B) if such a
Servicer Event of Default is known to have occurred and is continuing,
specifying such Servicer Event of Default and the nature and status thereof.

(c) Annual Accountants’ Reports. On or before each April 30 of each year
commencing in 2014, the Servicer shall (i) cause a firm of independent public
accountants to furnish a certificate or statement (and the Servicer shall
provide a copy of such certificate or statement to the Issuer, the Indenture
Trustee and the Funding Agents) to the effect that (1) such firm has examined
and audited the Servicer’s servicing controls and procedures for the previous
calendar year and that such independent public accountants have examined certain
documents and records (including computer records) and servicing procedures of
the Servicer relating to the Timeshare Loans, (2) they have examined the most
recent Monthly Servicer Report prepared by the Servicer and three other Monthly
Servicer Reports chosen at random by such firm and compared such Monthly
Servicer Reports with the information contained in such documents and records,
(3) their examination included such tests and procedures as they considered
necessary in the circumstances, (4) their examinations and comparisons described
under clauses (1) and (2) above disclosed no exceptions which, in their opinion,
were material, relating to such Timeshare

 

31



--------------------------------------------------------------------------------

Loans or such Monthly Servicer Reports, or, if any such exceptions were
disclosed thereby, setting forth such exceptions which, in their opinion, were
material, and (5) on the basis of such examinations and comparisons, such firm
is of the opinion that the Servicer has, during the relevant period, serviced
the Timeshare Loans in compliance with this Indenture and the other Transaction
Documents in all material respects and that such documents and records have been
maintained in accordance with this Indenture and the other Transaction Documents
in all material respects, except in each case for (A) such exceptions as such
firm shall believe to be immaterial and (B) such other exceptions as shall be
set forth in such written report. The report will also indicate that such firm
is independent of the Servicer within the meaning of the Code of Professional
Ethics of the American Institute of Certified Public Accountants. The Funding
Agents shall agree (prior to the delivery of any report) to the procedures to be
performed by independent public accountants in any of the reports required to be
prepared pursuant to this Section 5.5(c).

(d) Report on Proceedings and Servicer Event of Default. (i) Promptly upon a
Responsible Officer of the Servicer’s obtaining Knowledge of any proposed or
pending investigation of it by any Governmental Authority or any court or
administrative proceeding which involves or is reasonably likely to involve the
possibility of materially and adversely affecting the properties, business,
prospects, profits or conditions (financial or otherwise) of the Servicer and
its subsidiaries, as a whole, the Servicer shall send written notice specifying
the nature of such investigation or proceeding and what action the Servicer is
taking or proposes to take with respect thereto and evaluating its merits, or
(ii) immediately upon obtaining Knowledge of the existence of any condition or
event which constitutes a Servicer Event of Default, the Servicer shall send
written notice to the Issuer, the Indenture Trustee and the Funding Agents
describing its nature and period of existence and what action the Servicer is
taking or proposes to take with respect thereto.

(e) Quarterly Financial Reports. Within 45 days after the end of each of
Servicer’s (provided the Servicer is Bluegreen or an Affiliate thereof) first
three fiscal calendar periods each year (or, if later, that date by which
Bluegreen or an affiliate is required to file financial statements with the
Securities and Exchange Commission), the Servicer shall deliver to the Funding
Agents, unaudited financial statements of Servicer (provided the Servicer is
Bluegreen or an Affiliate thereof) certified by its chief financial officer as
well as, to the extent requested by the Funding Agents and available to Servicer
(provided the Servicer is Bluegreen or an Affiliate thereof), unaudited
bi-annual financial statements of the Association managed by the Club Managing
Entity; provided, however, the Servicer shall be deemed to be in compliance with
this Section 5.5(e) to the extent the documents required to be filed pursuant to
this Section 5.5(e) are filed publicly within the time periods required by this
Section 5.5(e).

(f) Audit Reports. To the extent Bluegreen or its Affiliate is the Servicer, the
Servicer shall deliver to the Indenture Trustee and the Funding Agents promptly
upon receipt thereof, one copy of each other report submitted to the Servicer by
its independent public accountants in connection with any annual, interim or
special audit made by them of the books of the Servicer.

(g) Other Reports. To the extent Bluegreen Corporation or its Affiliate is the
Servicer, the Servicer shall deliver to the Indenture Trustee and the Funding
Agents, such other reports, statements, notices or written communications
relating to the Servicer, the Associations or the Resorts as are available to
Servicer and as the Funding Agents may reasonably require.

 

32



--------------------------------------------------------------------------------

SECTION 5.6. Records.

The Servicer shall maintain all data for which it is responsible (including,
without limitation, computerized tapes or disks) relating directly to or
maintained in connection with the servicing of the Timeshare Loans (which data
and records shall be clearly marked to reflect that the Timeshare Loans have
been Granted to the Indenture Trustee on behalf of the Noteholders and
constitute property of the Trust Estate) at the address specified in
Section 13.3 hereof or, upon 15 days’ notice to the Issuer and the Indenture
Trustee, at such other place where any Servicing Officer of the Servicer is
located (or upon 24 hours’ written notice if an Event of Default or Servicer
Event of Default shall have occurred).

SECTION 5.7. Fidelity Bond and Errors and Omissions Insurance.

The Servicer shall maintain or cause to be maintained fidelity bond and errors
and omissions insurance with respect to the Servicer in such form and in amounts
as is customary for institutions acting as custodian of funds in respect of
timeshare loans or receivables on behalf of institutional investors; provided
that such insurance shall be in a minimum amount of $1,000,000 per policy and
shall name the Indenture Trustee as a certificateholder. No provision of this
Section 5.7 requiring such fidelity bond or errors and omissions insurance shall
diminish or relieve the Servicer from its duties and obligations as set forth in
this Indenture. The Servicer shall be deemed to have complied with this
provision if one of its respective Affiliates has such fidelity bond or errors
and omissions insurance coverage and, by the terms of such fidelity bond or
errors and omissions insurance policy, the coverage afforded thereunder extends
to the Servicer. Upon a request of the Indenture Trustee, the Servicer shall
deliver to the Indenture Trustee, a certification evidencing coverage under such
fidelity bond and the errors and omissions insurance. Any such fidelity bond or
errors and omissions insurance policy shall not be canceled or modified in a
materially adverse manner without 30 days’ prior written notice to the Indenture
Trustee; provided, that the Servicer agrees to use commercially reasonable
efforts to require the applicable insurer to provide 10 days’ prior written
notice of any cancellation or materially adverse modification initiated by such
insurer.

SECTION 5.8. Merger or Consolidation of the Servicer.

(a) The Servicer shall promptly provide written notice to the Indenture Trustee
and the Funding Agents of any merger or consolidation of the Servicer. The
Servicer shall keep in full effect its existence, rights and franchise as a
corporation under the laws of the state of its incorporation except as permitted
herein, and shall obtain and preserve its qualification to do business as a
foreign corporation in each jurisdiction in which such qualification is or shall
be necessary to protect the validity and enforceability of this Indenture or any
of the Timeshare Loans and to perform its duties under this Indenture.

(b) Any Person into which the Servicer may be merged or consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Servicer shall be a party, or any Person succeeding to the business of the
Servicer, shall be the successor

 

33



--------------------------------------------------------------------------------

of the Servicer hereunder, without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding; provided, however, that the successor or surviving
Person (i) is a company whose business includes the servicing of assets similar
to the Timeshare Loans and shall be authorized to lawfully transact business in
the state or states in which the related Timeshare Properties it is to service
are situated; (ii) is a U.S. Person, and (iii) delivers to the Indenture Trustee
(A) an agreement, in form and substance reasonably satisfactory to the Indenture
Trustee, which contains an assumption by such successor entity of the due and
punctual performance and observance of each covenant and condition to be
performed or observed by the Servicer under this Indenture and the other
Transaction Documents to which the Servicer is a party and (B) an opinion of
counsel as to the enforceability of such agreement.

SECTION 5.9. Sub-Servicing.

(a) The Servicer may enter into one or more sub-servicing agreements with a
sub-servicer upon the consent of the Funding Agents that the execution of such
sub-servicing agreement and the retention of such sub-servicer would not result
in a qualification, downgrade or withdrawal of any rating assigned to the Notes,
if any. References herein to actions taken or to be taken by the Servicer in
servicing the Timeshare Loans include actions taken or to be taken by a
sub-servicer on behalf of the Servicer. Any sub-servicing agreement will be upon
such terms and conditions as the Servicer may reasonably agree and as are not
inconsistent with this Indenture. The Servicer shall be solely responsible for
any sub-servicing fees due and payable to such sub-servicer.

(b) Notwithstanding any sub-servicing agreement, the Servicer shall remain
obligated and liable for the servicing and administering of the Timeshare Loans
in accordance with this Indenture, without diminution of such obligation or
liability by virtue of such sub-servicing agreement, and to the same extent and
under the same terms and conditions as if the Servicer alone were servicing and
administering the Timeshare Loans.

SECTION 5.10. Servicer Resignation.

The Servicer shall not resign from the duties and obligations hereby imposed on
it under this Indenture unless and until (i) a successor servicer, acceptable to
the Issuer, the Indenture Trustee and the Required Noteholders, enters into an
agreement in form and substance satisfactory to the Indenture Trustee and the
Required Noteholders, which contains an assumption by such successor servicer of
the due and punctual performance and observance of each covenant and condition
to be performed or observed by the Servicer under this Indenture from and after
the date of assumption, and (ii) the Issuer, the Indenture Trustee and the
Required Noteholders consent to the assumption of the duties, obligations and
liabilities of this Indenture by such successor Servicer. Upon such resignation,
the Servicer shall comply with Section 5.4(b) hereunder.

Except as provided in the immediately preceding paragraph or elsewhere in this
Indenture, or as provided with respect to the survival of indemnifications
herein, the duties and obligations of a Servicer under this Indenture shall
continue until this Indenture shall have been terminated as provided herein. The
duties and obligations of a Servicer hereunder shall survive the exercise by the
Indenture Trustee of any right or remedy under this Indenture or the enforcement
by the Indenture Trustee of any provision of this Indenture.

 

34



--------------------------------------------------------------------------------

SECTION 5.11. Fees and Expenses.

As compensation for the performance of its obligations under this Indenture, the
Servicer shall be entitled to receive on each Payment Date, from amounts on
deposit in the Collection Account and in the priorities described in Sections
3.2(a), 3.4 and 6.6 hereof, the Servicing Fee and any Additional Servicing
Compensation. Other than Liquidation Expenses, the Servicer shall pay all
expenses incurred by it in connection with its servicing activities hereunder.

SECTION 5.12. Access to Certain Documentation.

Upon ten Business Days’ prior written notice (or, one Business Day’s prior
written notice after the occurrence and during the continuance of an Event of
Default or a Servicer Event of Default), the Servicer will, from time to time
during regular business hours, as requested by the Issuer, the Indenture Trustee
or any Noteholder and, subject to the following sentence, prior to the
occurrence of a Servicer Event of Default, at the expense of the Issuer or such
Noteholder and upon the occurrence and continuance of a Servicer Event of
Default, at the expense of the Servicer, permit the Issuer, the Indenture
Trustee or any Noteholder or its agents or representatives (i) to examine and
make copies of and abstracts from all books, records and documents (including,
without limitation, computer tapes and disks) in the possession or under the
control of the Servicer relating to the servicing of the Timeshare Loans
serviced by it and (ii) to visit the offices and properties of the Servicer for
the purpose of examining such materials described in clause (i) above, and to
discuss matters relating to the Timeshare Loans with any of the officers,
employees or accountants of the Servicer having knowledge of such matters. Prior
to the continuance of any Servicer Event of Default, Bluegreen shall pay all
reasonable costs and expenses of DZ BANK for up to two visits per calendar year
in connection with its exercise of inspection rights under this Section 5.12.
Nothing in this Section 5.12 and Section 1.11 hereof shall affect the obligation
of the Servicer to observe any applicable law prohibiting disclosure of
information regarding the Obligors, and the failure of the Servicer to provide
access to information as a result of such obligation shall not constitute a
breach of this Section 5.12.

SECTION 5.13. No Offset.

Prior to the termination of this Indenture, the obligations of the Servicer
under this Indenture shall not be subject to any defense, counterclaim or right
of offset which the Servicer has or may have against the Issuer, the Indenture
Trustee or any Noteholder, whether in respect of this Indenture, any Timeshare
Loan or otherwise.

SECTION 5.14. Account Statements.

In connection with the Servicer’s preparation of the Monthly Servicer Reports,
the Indenture Trustee agrees to deliver to the Servicer a monthly statement
providing account balances of each of the Trust Accounts.

 

35



--------------------------------------------------------------------------------

SECTION 5.15. Indemnification; Third Party Claim.

The Servicer agrees to indemnify the Issuer, the Indenture Trustee, the Funding
Agents and the Noteholders from and against any and all actual damages
(excluding economic losses related to the collectibility of any Timeshare Loan),
claims, reasonable attorneys’ fees and related costs, judgments, and any other
costs, fees and expenses that each may sustain because of the failure of the
Servicer to service the Timeshare Loans in accordance with the Servicing
Standard or otherwise perform its obligations and duties hereunder in compliance
with the terms of this Indenture, or because of any act or omission by the
Servicer due to its negligence or willful misconduct in connection with its
maintenance and custody of any funds, documents and records under this
Indenture, or its release thereof except as contemplated by this Indenture. The
Servicer shall immediately notify the Issuer, the Indenture Trustee and the
Funding Agents if it has Knowledge of a claim made by a third party with respect
to the Timeshare Loans, and, if such claim relates to the servicing of the
Timeshare Loans by the Servicer, the Servicer shall assume, with the consent of
the Indenture Trustee and the Funding Agents, the defense of any such claim and
pay all expenses in connection therewith, including reasonable counsel fees, and
promptly pay, discharge and satisfy any judgment or decree which may be entered
against it. This Section 5.15 shall survive the termination of this Indenture or
the resignation or removal of the Servicer hereunder.

SECTION 5.16. Backup Servicer.

(a) Backup Servicing Agreement. The Issuer, the Indenture Trustee, the Servicer,
the Depositor and the Backup Servicer have executed the Backup Servicing
Agreement. The Backup Servicer shall be responsible for each of the duties and
obligations imposed upon it by the provisions of the Backup Servicing Agreement
and shall have no duties or obligations under any Transaction Document to which
it is not a party.

(b) Termination of Servicer; Cooperation. In the event that the Servicer is
terminated or resigns in accordance with the terms of this Indenture, the Backup
Servicer agrees to continue to perform it duties and obligations hereunder and
in the Backup Servicing Agreement without interruption. The Backup Servicer
agrees to cooperate in good faith with any successor Servicer to effect a
transition of the servicing obligations by the Servicer to any successor
Servicer. The Indenture Trustee agrees to provide such information regarding the
Trust Accounts as the Backup Servicer shall require to produce the Monthly
Servicer Report on and after the Assumption Date.

(c) Backup Servicer Duties After Assumption Date. In the event that the Servicer
is terminated or resigns in accordance with this Indenture, the Backup Servicer
agrees that it shall undertake those servicing duties and obligations as set
forth in and subject to Section 2 and Schedule V of the Backup Servicing
Agreement. Notwithstanding Section 5.9 hereof, so long as Concord Servicing
Corporation is the Backup Servicer, the Indenture Trustee, as successor
Servicer, will not be obligated or liable for the servicing and administration
activities to the extent that the Backup Servicer is responsible for such
activities under the Backup Servicing Agreement.

 

36



--------------------------------------------------------------------------------

(d) Backup Servicing Fee. Prior to the Assumption Date, the Backup Servicer
shall receive its Backup Servicing Fee in accordance with Sections 3.4 or 6.6
hereof, as applicable. On and after the Assumption Date, the Indenture Trustee,
as successor Servicer, will be obligated to distribute the Backup Servicing Fee
to the Backup Servicer from amounts received by the Indenture Trustee in respect
of the Servicing Fee.

(e) Termination of Backup Servicer. Notwithstanding anything to the contrary
herein, the Indenture Trustee may (with the consent of the Required
Noteholders), and upon notice from the Required Noteholders, shall remove the
Backup Servicer with or without cause at any time and replace the Backup
Servicer pursuant to the provisions of the Backup Servicing Agreement. In the
event that the Indenture Trustee shall exercise its rights to remove and replace
Concord Servicing Corporation as Backup Servicer or Concord Servicing
Corporation shall have terminated the Backup Servicing Agreement in accordance
with the terms thereof, Concord Servicing Corporation shall have no further
obligation to perform the duties of the Backup Servicer under this Indenture. In
the event of a termination of the Backup Servicing Agreement, the Indenture
Trustee shall appoint a successor Backup Servicer reasonably acceptable to the
Indenture Trustee and with the approval of the Funding Agents at the written
direction of the Required Purchasers. Upon the termination or resignation of the
Backup Servicer, the Indenture Trustee shall be deemed to represent, warrant and
covenant that it will service or engage a subservicer to perform each of the
servicing duties and responsibilities described in this Indenture.

SECTION 5.17. Aruba Notices.

Within 30 days of the related Funding Date, the Servicer shall confirm that
notices have been mailed out to each Obligor under a Timeshare Loan with respect
to any Resort in the country of Aruba that such Timeshare Loan has been
transferred and assigned to the Issuer and that the Issuer has in turn, pledged
such Timeshare Loan to the Indenture Trustee, in trust, for the benefit of the
Noteholders. Such notice may include any notice or notices that the Aruba
Originator’s predecessors in title to the Timeshare Loan may give to the same
Obligor with respect to any transfers and assignments of the Timeshare Loan by
such predecessors. Such notice shall be in the form attached hereto as
Exhibit H, as the same may be amended, revised or substituted by the Indenture
Trustee and the Servicer from time to time.

SECTION 5.18. Recordation.

The Servicer agrees to cause all evidences of recordation of the original
Mortgage related to all Deeded Club Loans included in the Trust Estate to be
delivered to the Custodian to be held as part of the Timeshare Loan Files. Upon
the direction of the Noteholders, the Indenture Trustee shall cause either the
Custodian or a third party appointed by the Indenture Trustee (at the direction
of the Noteholders) to complete the Assignments of Mortgage with respect to each
such Mortgage and (at the Servicer’s expense) record such assignments of
mortgage in all appropriate jurisdictions.

 

37



--------------------------------------------------------------------------------

ARTICLE VI.

EVENTS OF DEFAULT; REMEDIES

SECTION 6.1. Notice of Defaults. The Issuer and the Servicer shall promptly
notify the Indenture Trustee, the Funding Agents and the Noteholders upon
obtaining knowledge of any event which constitutes an Event of Default or a
Servicer Event of Default or would constitute an Event of Default or a Servicer
Event of Default but for the requirement that notice be given or time elapse or
both.

SECTION 6.2. Acceleration of Maturity; Rescission and Annulment.

(a) Upon the occurrence and continuance of an Event of Default, if (i) such
Event of Default is of the kind specified in subparagraph (d) or (e) of the
definition of Event of Default, then the Notes shall automatically become due
and payable at the Aggregate Outstanding Note Balance together with all accrued
and unpaid interest thereon or (ii) such Event of Default is of the kind
specified in subparagraph (a) of the definition of Event of Default and either
(x) the Funding Agents have, in their good faith judgment, determined that the
value of the assets comprising the Trust Estate is less than the Aggregate
Outstanding Note Balance or (y) such Event of Default continues for two
consecutive Payment Dates, then the Notes shall automatically become due and
payable at the Aggregate Outstanding Note Balance together with all accrued and
unpaid interest thereon.

(b) Upon the occurrence and continuance of an Event of Default, if such Event of
Default is of the kind specified in subparagraph (a) of the definition of Event
of Default (and neither of the events described in Section 6.2(a)(ii)(x) and
(y) hereof have occurred), the Indenture Trustee shall, upon notice from the
Required Noteholders, declare the Notes to be immediately due and payable at the
Aggregate Outstanding Note Balance plus all accrued and unpaid interest thereon.

(c) Upon the occurrence and continuance of an Event of Default, if such Event of
Default (other than an Event of Default of the kind described in Sections 6.2(a)
or (b) hereof) shall occur and is continuing, the Indenture Trustee shall, upon
notice from the Required Noteholders, declare the Notes to be immediately due
and payable at the Aggregate Outstanding Note Balance plus all accrued and
unpaid interest thereon.

(d) Upon any such declaration or automatic acceleration, the Aggregate
Outstanding Note Balance together with all accrued and unpaid interest thereon
shall become immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Issuer. The
Indenture Trustee shall promptly send a notice of any declaration or automatic
acceleration to the Funding Agents.

(e) At any time after such a declaration of acceleration has been made but
before a judgment or decree for payment of the money due has been obtained by
the Indenture Trustee as hereinafter in this Article VI provided, the Required
Noteholders, by written notice to the Issuer and the Indenture Trustee, may
rescind and annul such declaration and its consequences if:

(i) the Issuer has paid or deposited with the Indenture Trustee a sum sufficient
to pay:

 

  (1) all principal due on the Notes which has become due otherwise than by such
declaration of acceleration and interest thereon from the date when the same
first became due until the date of payment or deposit,

 

38



--------------------------------------------------------------------------------

  (2) all interest due with respect to the Notes and, to the extent that payment
of such interest is lawful, interest upon overdue interest from the date when
the same first became due until the date of payment or deposit at a rate per
annum equal to the applicable Note Rate, and

 

  (3) all sums paid or advanced by the Indenture Trustee hereunder and the
reasonable compensation, expenses, disbursements, and advances of each of the
Indenture Trustee and the Servicer, its agents and counsel;

and

(ii) all Events of Default with respect to the Notes, other than the non-payment
of the Aggregate Outstanding Note Balance which became due solely by such
declaration of acceleration, have been cured or waived as provided in
Section 6.13 hereof.

(f) An automatic acceleration under Section 6.2(a) hereof may only be rescinded
and annulled by the Required Noteholders.

(g) Notwithstanding Section 6.2(d) and (e) hereof, (i) if the Indenture Trustee
shall have commenced making payments as described in Section 6.6 hereof, no
acceleration may be rescinded or annulled and (ii) no rescission shall affect
any subsequent Events of Default or impair any rights consequent thereon.

SECTION 6.3. Remedies.

(a) If an Event of Default with respect to the Notes occurs and is continuing of
which a Responsible Officer of the Indenture Trustee has Knowledge, the
Indenture Trustee shall immediately give notice to each Noteholder as set forth
in Section 7.2 hereof and shall solicit such Noteholders for advice. The
Indenture Trustee shall then take such action as so directed by the Required
Noteholders subject to the provisions of this Indenture.

(b) Following any acceleration of the Notes, the Indenture Trustee shall have
all of the rights, powers and remedies with respect to the Trust Estate as are
available to secured parties under the UCC or other applicable law, subject to
the limitations set forth in subsection (d) below and provided such action is
not inconsistent with any other provision of this Indenture. Such rights, powers
and remedies may be exercised by the Indenture Trustee in its own name as
trustee of an express trust.

 

39



--------------------------------------------------------------------------------

(c) If an Event of Default specified in subparagraph (a) of the definition of
Event of Default occurs and is continuing, the Indenture Trustee is authorized
to recover judgment in its own name and as trustee of an express trust against
the Issuer for the Aggregate Outstanding Note Balance and interest remaining
unpaid with respect to the Notes.

(d) Subject to the provisions set forth herein, if an Event of Default occurs
and is continuing, the Indenture Trustee may, in its discretion, and at the
instruction of the Requried Noteholders shall, proceed to protect and enforce
its rights and the rights of the Noteholders by such appropriate judicial or
other proceedings as the Indenture Trustee shall deem most effectual to protect
and enforce any such rights, whether for the specific enforcement of any
covenant or agreement in this Indenture or in aid of the exercise of any power
granted herein, or to enforce any other proper remedy. The Indenture Trustee
shall notify the Issuer, the Funding Agents, the Servicer and the Noteholders of
any such action.

(e) If the Indenture Trustee shall have received instructions from the Required
Noteholders that such Persons approve of or request the liquidation of the Trust
Estate, the Indenture Trustee shall to the extent lawful, promptly sell, dispose
of or otherwise liquidate all of the Trust Estate in a commercially reasonable
manner and on commercially reasonable terms, which shall include the
solicitation of competitive bids from third parties including cash bids or
non-cash “credit bids” from any Noteholder, such bids to be approved by the
Required Noteholders. The Indenture Trustee may obtain a prior determination
from any conservator, receiver or liquidator of the Issuer that the terms and
manner of any proposed sale, disposition or liquidation are commercially
reasonable.

SECTION 6.4. Indenture Trustee May File Proofs of Claim.

(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding related to the Issuer, or any other obligor in respect of
the Notes, or the property of the Issuer, or such other obligor or their
creditors, the Indenture Trustee (irrespective of whether the principal of the
Notes shall then be due and payable as therein expressed or by declaration or
otherwise and irrespective of whether the Indenture Trustee shall have made any
demand on the Issuer for the payment of overdue principal or interest) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Notes and to file such other papers or
documents as may be necessary or advisable in order to have the claims of the
Indenture Trustee and any predecessor Indenture Trustee (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Indenture Trustee and any predecessor Indenture Trustee, their agents and
counsel) and of the Noteholders allowed in such judicial proceeding;

(ii) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same; and

(iii) to participate as a member, voting or otherwise, of any official committee
of creditors appointed in such matter;

 

40



--------------------------------------------------------------------------------

and any custodian, receiver, liquidator, assignee, trustee, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Noteholder to make such payments to the Indenture Trustee and to pay to the
Indenture Trustee any amount due it for the reasonable compensation, expenses,
disbursements and advances of the Indenture Trustee and any predecessor
Indenture Trustee, their agents and counsel, and any other amounts due the
Indenture Trustee and any predecessor Indenture Trustee under Section 7.6
hereof.

(b) Nothing herein contained shall be deemed to authorize the Indenture Trustee
to authorize, consent to, accept or adopt on behalf of any Noteholder any plan
of reorganization, agreement, adjustment or composition affecting the Notes or
the rights of any Noteholder thereof or affecting the Timeshare Loans or the
other assets constituting the Trust Estate or to authorize the Indenture Trustee
to vote in respect of the claim of any Noteholder in any such proceeding.

SECTION 6.5. Indenture Trustee May Enforce Claims Without Possession of Notes.

All rights of action and claims under this Indenture, the Notes, the Timeshare
Loans or the other assets constituting the Trust Estate may be prosecuted and
enforced by the Indenture Trustee without the possession of any of the Notes or
the production thereof in any proceeding relating thereto, and any such
proceeding instituted by the Indenture Trustee shall be brought in its own name
as trustee of an express trust, and any recovery of judgment shall, after
provisions for the payment of reasonable compensation, expenses, disbursements
and advances of the Indenture Trustee and any predecessor Indenture Trustee,
their agents and counsel, be for the benefit of the Noteholders in respect of
which such judgment has been recovered, and distributed pursuant to the
priorities contemplated by Section 3.4 and Section 6.6 hereof, as applicable.

SECTION 6.6. Application of Money Collected.

(a) If a Payment Default Event shall have occurred and the Indenture Trustee has
not yet effected the remedies under Section 6.3(d) and Section 6.16 hereof, any
money collected by the Indenture Trustee in respect of the Trust Estate and any
other money that may be held thereafter by the Indenture Trustee as security for
the Notes, including, without limitation, the amounts on deposit in the General
Reserve Account, shall be applied in the following order on each Payment Date:

(i) to the Indenture Trustee, any unpaid Indenture Trustee Fees and any
extraordinary out-of-pocket expenses of the Indenture Trustee related to a
servicing transfer (up to $10,000 per Payment Date, and no more than a
cumulative total of $100,000) incurred and not reimbursed as of such date;

(ii) to the Owner Trustee, any accrued and unpaid Owner Trustee Fees;

(iii) to the Administrator, any accrued and unpaid Administrator Fees;

 

41



--------------------------------------------------------------------------------

(iv) to the Custodian, any accrued and unpaid Custodian Fees;

(v) to the Lockbox Bank, any accrued and unpaid Lockbox Fees;

(vi) to the Trust Owner, any accrued and unpaid Trust Owner Fees;

(vii) to the Servicer, any accrued and unpaid Servicing Fees;

(viii) to the Backup Servicer, any accrued and unpaid Backup Servicing Fees;

(ix) to the Funding Agents, any accrued and unpaid Fees;

(x) to each Noteholder, its allocable share (determined taking into account only
the Noteholder’s allocable share of the Conduit Component Amount, the LIBOR Bank
Component Amount and/or the Cost of Funds Bank Component Amount, as the case may
be) of the Interest Distribution Amount with respect to the Notes and the
current Payment Date;

(xi) to each Noteholder, its pro rata share of all remaining amounts until the
Aggregate Outstanding Note Balance is reduced to zero;

(xii) to the Indenture Trustee, any extraordinary out-of-pocket expenses of the
Indenture Trustee not paid in accordance with clause (i) above;

(xiii) to the Noteholders, to the extent applicable, amounts specified by the
Funding Agents and the Servicer as payable to such Noteholders pursuant to
Sections 6.1, 6.2 and 6.3 of the Note Funding Agreement;

(xiv) any amounts due and payable by the Issuer under the Transaction Documents,
but not paid above (including, but not limited to, amounts owed by the Issuer in
respect of its indemnification obligations); and

(xv) any remaining Available Funds to the Certificate Distribution Account for
distribution pursuant to the Trust Agreement.

(b) If (i) (A) a Payment Default Event shall have occurred or (B) the Notes
shall otherwise have been declared due and payable following an Event of Default
and (ii) the Indenture Trustee shall have effected a sale of the Trust Estate
under Section 6.3(d) and Section 6.16 hereof ((i) and (ii), a “Trust Estate
Liquidation Event”), any money collected by the Indenture Trustee in respect of
the Trust Estate and any other money that may be held thereafter by the
Indenture Trustee as security for the Notes, including without limitation the
amounts on deposit in the General Reserve Account, shall be applied in the
following order on each Payment Date:

(i) to the Indenture Trustee, any accrued and unpaid Indenture Trustee Fees and
certain expenses incurred and charged and unpaid as of such date;

 

42



--------------------------------------------------------------------------------

(ii) to the Owner Trustee, any accrued and unpaid Owner Trustee Fees;

(iii) to the Administrator, any accrued and unpaid Administrator Fees;

(iv) to the Custodian, any accrued and unpaid Custodian Fees;

(v) to the Lockbox Bank, any accrued and unpaid Lockbox Fees;

(vi) to the Trust Owner, any accrued and unpaid Trust Owner Fees;

(vii) to the Servicer, any accrued and unpaid Servicing Fees;

(viii) to the Backup Servicer, any accrued and unpaid Backup Servicing Fees;

(ix) to the Funding Agents, any accrued and unpaid Fees;

(x) to each Noteholder, its allocable share (determined taking into account only
the Noteholder’s allocable share of the Conduit Component Amount, the LIBOR Bank
Component Amount and/or the Cost of Funds Bank Component Amount, as the case may
be) of the Interest Distribution Amount with respect to the Notes and the
current Payment Date;

(xi) to each Noteholder, its pro rata share of all remaining amounts until the
Aggregate Outstanding Note Balance is reduced to zero;

(xii) to the Noteholders, to the extent applicable, amounts specified by the
Funding Agents and the Servicer as payable to such Noteholders pursuant to
Sections 6.1, 6.2 and 6.3 of the Note Funding Agreement;

(xiii) any amounts due and payable by the Issuer under the Transaction
Documents, but not paid above (including, but not limited to, amounts owed by
the Issuer in respect of its indemnification obligations); and

(xiv) any remaining Available Funds to the Certificate Distribution Account for
distribution pursuant to the Trust Agreement.

SECTION 6.7. Limitation on Suits.

No Noteholder shall have any right to institute any proceeding, judicial or
otherwise, with respect to this Indenture or for any other remedy hereunder,
unless:

(a) there is a continuing Event of Default and such Noteholder has previously
given written notice to the Indenture Trustee of a continuing Event of Default;

(b) such Noteholder or Noteholders have offered to the Indenture Trustee
reasonable indemnity (which may be in the form of written assurances) against
the costs, expenses and liabilities to be incurred in compliance with such
request;

 

43



--------------------------------------------------------------------------------

(c) the Indenture Trustee, for 30 days after its receipt of such notice, request
and offer of indemnity, has failed to institute any such proceeding; and

(d) no direction inconsistent with such written request has been given to the
Indenture Trustee during such 30-day period by the Required Noteholders;

it being understood and intended that no one or more of such Noteholders shall
have any right in any manner whatever by virtue of, or by availing of, any
provision of this Indenture to affect, disturb or prejudice the rights of any
other Noteholders, or to obtain or to seek to obtain priority or preference over
any other Noteholders or to enforce any right under this Indenture, except in
the manner herein provided and for the ratable benefit of all such Noteholders.
It is further understood and intended that so long as any portion of the Notes
remains Outstanding, the Servicer shall not have any right to institute any
proceeding, judicial or otherwise, with respect to this Indenture (other than
for the enforcement of Section 3.4 hereof) or for the appointment of a receiver
or trustee (including without limitation a proceeding under the Bankruptcy
Code), or for any other remedy hereunder. Nothing in this Section 6.7 shall be
construed as limiting the rights of otherwise qualified Noteholders to petition
a court for the removal of a Indenture Trustee pursuant to Section 7.8 hereof.

SECTION 6.8. Unconditional Right of Noteholders to Receive Principal and
Interest.

Notwithstanding any other provision in this Indenture, other than the provisions
hereof limiting the right to recover amounts due on the Notes to recoveries from
the property comprising the Trust Estate, the Noteholder of any Note shall have
the absolute and unconditional right to receive payment of the principal of, and
interest on, such Note as such payments of principal and interest become due,
including on the Stated Maturity, and such right shall not be impaired without
the consent of such Noteholder.

SECTION 6.9. Restoration of Rights and Remedies.

If the Indenture Trustee or any Noteholder has instituted any proceeding to
enforce any right or remedy under this Indenture and such proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Indenture Trustee or to such Noteholder, then and, in every such case,
subject to any determination in such proceeding, the Issuer, the Indenture
Trustee and the Noteholders shall be restored severally and respectively to
their former positions hereunder and thereafter all rights and remedies of the
Indenture Trustee and the Noteholders continue as though no such proceeding had
been instituted.

SECTION 6.10. Rights and Remedies Cumulative.

Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost, or stolen Notes in the last paragraph of Section 2.5
hereof, no right or remedy herein conferred upon or reserved to the Indenture
Trustee or to the Noteholders is intended to be exclusive of any other right or
remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other appropriate right or remedy.

 

44



--------------------------------------------------------------------------------

SECTION 6.11. Delay or Omission Not Waiver.

No delay or omission of the Indenture Trustee or of any Noteholder of any Note
to exercise any right or remedy accruing upon any Event of Default shall impair
any such right or remedy or constitute a waiver of any such Event of Default or
an acquiescence therein. Every right and remedy given by this Article VI or by
law to the Indenture Trustee or to the Noteholders may be exercised from time to
time, and as often as may be deemed expedient, by the Indenture Trustee or by
the Noteholders, as the case may be.

SECTION 6.12. Control by Funding Agents.

Until such time as the conditions specified in Sections 11.1(a)(i) and
(ii) hereof have been satisfied in full, the Funding Agents shall have the right
to either direct the time, method and place of conducting the exercise of any
trust or power conferred on, or any right or remedy available to the Indenture
Trustee hereunder, or directly exercise any trust or power conferred on, or any
right or remedy available to, the Indenture Trustee hereunder. The parties to
this Indenture acknowledge and agree to the foregoing. Notwithstanding the
foregoing, if the Funding Agents shall elect to direct the Indenture Trustee
rather than directly exercising such rights:

(i) no such direction shall be in conflict with any rule of law or with this
Indenture;

(ii) the Indenture Trustee shall not be required to follow any such direction
which the Indenture Trustee reasonably believes might result in any personal
liability on the part of the Indenture Trustee for which the Indenture Trustee
is not adequately indemnified; and

(iii) the Indenture Trustee may take any other action deemed proper by the
Indenture Trustee which is not inconsistent with any such direction; provided
that the Indenture Trustee shall give notice of any such action to the Funding
Agents.

SECTION 6.13. Waiver of Events of Default.

(a) Unless a Sequential Pay Event shall have occurred, the Required Noteholders
may, by one or more instruments in writing, waive any Event of Default hereunder
and its consequences, except a continuing Event of Default:

(i) in respect of the payment of the principal of or interest on any Note (which
may only be waived by the Noteholder of such Note), or

(ii) in respect of a covenant or provision hereof which under Article IX hereof
cannot be modified or amended without the consent of the Noteholder of each
Outstanding Note affected (which only may be waived by the Noteholders of all
Outstanding Notes affected).

 

45



--------------------------------------------------------------------------------

(b) A copy of each waiver pursuant to Section 6.13(a) hereof shall be furnished
by the Issuer to the Indenture Trustee and each Noteholder. Upon any such
waiver, such Event of Default shall cease to exist and shall be deemed to have
been cured, for every purpose of this Indenture; but no such waiver shall extend
to any subsequent or other Event of Default or impair any right consequent
thereon.

SECTION 6.14. Undertaking for Costs.

All parties to this Indenture agree (and each Noteholder of any Note by its
acceptance thereof shall be deemed to have agreed) that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Indenture Trustee for any action
taken, suffered or omitted by it as Indenture Trustee, the filing by any party
litigant in such suit of an undertaking to pay the costs of such suit, and that
such court may in its discretion assess reasonable costs, including reasonable
attorneys’ fees, against any party litigant in such suit, having due regard to
the merits and good faith of the claims or defenses made by such party litigant;
but the provisions of this Section 6.14 shall not apply to (i) any suit
instituted by the Indenture Trustee, (ii) to any suit instituted by any
Noteholder or the Required Noteholders, or (iii) to any suit instituted by any
Noteholder for the enforcement of the payment of the principal of or interest on
any Note on or after the maturities for such payments, including the Stated
Maturity, as applicable.

SECTION 6.15. Waiver of Stay or Extension Laws.

The Issuer covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law wherever enacted, now or at
any time hereafter in force, which may affect the covenants or the performance
of this Indenture; and the Issuer (to the extent that it may lawfully do so)
hereby expressly waives all benefit or advantage of any such law and covenants
that it will not hinder, delay or impede the execution of any power herein
granted to the Indenture Trustee, but will suffer and permit the execution of
every such power as though no such law had been enacted.

SECTION 6.16. Sale of Trust Estate.

(a) The power to effect the sale of the Trust Estate pursuant to Section 6.3
hereof shall continue unimpaired until the entire Trust Estate shall have been
sold or all amounts payable on the Notes shall have been paid or losses
allocated thereto and borne thereby. The Indenture Trustee may from time to
time, upon directions in accordance with Section 6.12 hereof, postpone any
public sale by public announcement made at the time and place of such sale.

(b) Unless required by applicable law, the Indenture Trustee shall not sell to a
third party the Trust Estate, or any portion thereof except as permitted under
Section 6.3(e) hereof.

 

46



--------------------------------------------------------------------------------

(c) In connection with a sale of the Trust Estate:

(i) any one or more Noteholders may bid for and purchase the property offered
for sale, and upon compliance with the terms of sale may hold, retain, and
possess and dispose of such property, without further accountability, and any
Noteholder may, in paying the purchase money therefor, deliver in lieu of cash
any Outstanding Notes or claims for interest thereon for credit in the amount
that shall, upon distribution of the net proceeds of such sale, be payable
thereon, and the Notes, in case the amounts so payable thereon shall be less
than the amount due thereon, shall be returned to the Noteholders after being
appropriately stamped to show such partial payment;

(ii) the Indenture Trustee shall execute and deliver an appropriate instrument
of conveyance prepared by the Servicer transferring the Indenture Trustee’s
interest in the Trust Estate without recourse, representation or warranty in any
portion of the Trust Estate in connection with a sale thereof;

(iii) the Indenture Trustee is hereby irrevocably appointed the agent and
attorney-in-fact of the Issuer to transfer and convey the Issuer’s interest in
any portion of the Trust Estate in connection with a sale thereof, and to take
all action necessary to effect such sale;

(iv) no purchaser or transferee at such a sale shall be bound to ascertain the
Indenture Trustee’s authority, inquire into the satisfaction of any conditions
precedent or see to the application of any moneys; and

(v) the method, manner, time, place and terms of any sale of the Trust Estate
shall be commercially reasonable.

SECTION 6.17. Action on Notes.

The Indenture Trustee’s right to seek and recover judgment on the Notes or under
this Indenture or any other Transaction Document shall not be affected by the
seeking, obtaining or application of any other relief under or with respect to
this Indenture or any other Transaction Document. Neither the Lien of this
Indenture nor any rights or remedies of the Indenture Trustee or the Noteholders
shall be impaired by the recovery of any judgment by the Indenture Trustee
against the Issuer or by the levy of any execution under such judgment upon any
portion of the Trust Estate or upon any of the assets of the Issuer. Any money
or property collected by the Indenture Trustee shall be applied in accordance
with the provisions of this Indenture.

SECTION 6.18. Performance and Enforcement of Certain Obligations.

Promptly following a request from the Indenture Trustee, the Issuer shall take
all such lawful action as the Indenture Trustee may request to compel or secure
the performance and observance by the Depositor, the Club Originator and the
Servicer, as applicable, of each of their respective obligations to the Issuer
under or in connection with the Sale Agreement and any other Transaction
Document and to exercise any and all rights, remedies, powers and privileges
lawfully available to the Issuer under or in connection with the Sale Agreement
or any other Transaction Document to the extent and in the manner directed by
the Indenture Trustee, including the transmission of notices of default on the
part of the Depositor, the Club Originator

 

47



--------------------------------------------------------------------------------

or the Servicer thereunder and the institution of legal or administrative
actions or proceedings to compel or secure performance by the Depositor, the
Club Originator or the Servicer of each of their obligations under the Sale
Agreement and the other Transaction Documents.

ARTICLE VII.

THE INDENTURE TRUSTEE

SECTION 7.1. Certain Duties.

(a) The Indenture Trustee undertakes to perform such duties and only such duties
as are specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Indenture Trustee;
except as expressly set forth herein, the Indenture Trustee shall have no
obligation to monitor the performance of the Servicer under the Transaction
Documents.

(b) In the absence of bad faith on its part, the Indenture Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Indenture Trustee and conforming to the requirements of this Indenture; but in
the case of any such certificates or opinions which by any provision hereof are
specifically required to be furnished to the Indenture Trustee, the Indenture
Trustee shall be under a duty to examine the same to determine whether or not
they conform to the requirements of this Indenture; provided, however, the
Indenture Trustee shall not be required to verify or recalculate the contents
thereof.

(c) In case an Event of Default or a Servicer Event of Default (resulting in the
appointment of the Indenture Trustee as successor Servicer) has occurred and is
continuing, the Indenture Trustee shall exercise such of the rights and powers
vested in it by this Indenture, and use the same degree of care and skill in
their exercise, as a prudent Person would exercise or use under the
circumstances in the conduct of such Person’s own affairs; provided, however,
that no provision in this Indenture shall be construed to limit the obligations
of the Indenture Trustee to provide notices under Section 7.2 hereof.

(d) The Indenture Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Noteholders pursuant to this Indenture, unless such Noteholders shall
have offered to the Indenture Trustee reasonable security or indemnity
acceptable to the Indenture Trustee (which may be in the form of written
assurances) against the costs, expenses and liabilities which might be incurred
by it in compliance with such request or direction.

(e) No provision of this Indenture shall be construed to relieve the Indenture
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct, except that:

(i) this Section 7.1(e) shall not be construed to limit the effect of
Section 7.1(a) and (b) hereof;

 

48



--------------------------------------------------------------------------------

(ii) the Indenture Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer unless it shall be proved that the Indenture
Trustee shall have been negligent in ascertaining the pertinent facts; and

(iii) the Indenture Trustee shall not be liable with respect to any action taken
or omitted to be taken by it in good faith in accordance with the written
direction of the holders of the requisite principal amount of the outstanding
Notes, or in accordance with any written direction delivered to it under
Sections 6.2(a), (b) or (c) hereof relating to the time, method and place of
conducting any proceeding for any remedy available to the Indenture Trustee, or
exercising any trust or power conferred upon the Indenture Trustee, under this
Indenture.

(f) Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Indenture Trustee shall be subject to the provisions of this
Section 7.1.

(g) The Indenture Trustee makes no representations or warranties with respect to
the Timeshare Loans or the Notes or the validity or sufficiency of any
assignment of the Timeshare Loans to the Issuer or to the Trust Estate.

(h) Notwithstanding anything to the contrary herein, the Indenture Trustee is
not required to expend or risk its own funds or otherwise incur financial
liability in the performance of any of its duties hereunder or in the exercise
of any of its rights or powers, if it shall have reasonable grounds to believe
that repayment of such funds or adequate indemnity against such risk or
liability is not reasonably assured to it.

SECTION 7.2. Notice of Events of Default.

The Indenture Trustee shall promptly (but, in any event, within three Business
Days) notify the Issuer, the Servicer, the Funding Agents and the Noteholders
upon a Responsible Officer obtaining actual knowledge of any event which
constitutes an Event of Default or a Servicer Event of Default or would
constitute an Event of Default or a Servicer Event of Default but for the
requirement that notice be given or time elapse or both.

SECTION 7.3. Certain Matters Affecting the Indenture Trustee.

Subject to the provisions of Section 7.1 hereof:

(a) The Indenture Trustee may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document believed by it
to be genuine and to have been signed or presented by the proper party or
parties;

(b) Any request or direction of any Noteholders, the Issuer, or the Servicer
mentioned herein shall be in writing;

 

49



--------------------------------------------------------------------------------

(c) Whenever in the performance of its duties hereunder the Indenture Trustee
shall deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Indenture Trustee (unless other
evidence be herein specifically prescribed) may, in the absence of bad faith on
its part, rely upon an Officer’s Certificate or an Opinion of Counsel;

(d) The Indenture Trustee may consult with counsel, and the advice of such
counsel or any Opinion of Counsel shall be deemed authorization in respect of
any action taken, suffered, or omitted by it hereunder in good faith and in
reliance thereon;

(e) Prior to the occurrence of an Event of Default or after the curing of all
Events of Default which may have occurred, the Indenture Trustee shall not be
bound to make any investigation into the facts or matters stated in any
resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, approval, bond or other paper document, unless
requested in writing so to do by the Required Noteholders; provided, however,
that if the payment within a reasonable time to the Indenture Trustee of the
costs, expenses or liabilities likely to be incurred by it in the making of such
investigation is, in the reasonable opinion of the Indenture Trustee, not
reasonably assured to the Indenture Trustee by the security afforded to it by
the terms of this Indenture, the Indenture Trustee may require reasonable
indemnity against such cost, expense or liability as a condition to so
proceeding. The reasonable expense of every such examination shall be paid by
the Servicer or, if paid by the Indenture Trustee, shall be reimbursed by the
Servicer upon demand;

(f) The Indenture Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys or a custodian (which may be an Affiliate of the Indenture Trustee),
and the Indenture Trustee shall not be liable for any acts or omissions of such
agents, attorneys or custodians appointed with due care by it hereunder; and

(g) Delivery of any reports, information and documents to the Indenture Trustee
provided for herein or any other Transaction Document is for informational
purposes only (unless otherwise expressly stated), and the Indenture Trustee’s
receipt of such shall not constitute constructive knowledge of any information
contained therein or determinable from information contained therein, including
the Servicer’s or the Issuer’s compliance with any of its representations,
warranties or covenants hereunder (as to which the Indenture Trustee is entitled
to rely exclusively on Officer’s Certificates).

SECTION 7.4. Indenture Trustee Not Liable for Notes or Timeshare Loans.

(a) The Indenture Trustee makes no representations as to the validity or
sufficiency of this Indenture or any Transaction Document, the Notes (other than
the authentication thereof) or of any Timeshare Loan. The Indenture Trustee
shall not be accountable for the use or application by the Issuer of funds paid
to the Issuer in consideration of conveyance of the Timeshare Loans and related
assets to the Trust Estate.

(b) The Indenture Trustee (in its capacity as Indenture Trustee) shall have no
responsibility or liability for or with respect to the validity of any security
interest in any

 

50



--------------------------------------------------------------------------------

property securing a Timeshare Loan; the existence or validity of any Timeshare
Loan, the validity of the assignment of any Timeshare Loan to the Trust Estate
or of any intervening assignment; the review of any Timeshare Loan, any
Timeshare Loan File, the completeness of any Timeshare Loan File, the receipt by
the Custodian of any Timeshare Loan or Timeshare Loan File (it being understood
that the Indenture Trustee has not reviewed and does not intend to review such
matters); the performance or enforcement of any Timeshare Loan; the compliance
by the Servicer or the Issuer with any covenant or the breach by the Servicer or
the Issuer of any warranty or representation made hereunder or in any
Transaction Document or the accuracy of any such warranty or representation; the
acts or omissions of the Servicer, the Issuer or any Obligor; or any action of
the Servicer or the Issuer taken in the name of the Indenture Trustee.

SECTION 7.5. Indenture Trustee May Own Notes.

The Indenture Trustee in its individual or any other capacity may become the
owner or pledgee of Notes with the same rights as it would have if it were not
the Indenture Trustee. Any Paying Agent, Note Registrar, co-registrar or
co-paying agent may become the owner or pledgee of Notes with the same rights as
it would have if it were not the Paying Agent, Note Registrar, co-registrar or
co-paying agent.

SECTION 7.6. Indenture Trustee’s Fees and Expenses.

On each Payment Date, the Indenture Trustee shall be entitled to the Indenture
Trustee Fee and reimbursement of out-of-pocket expenses incurred by it in
connection with its responsibilities hereunder in the priorities provided in
Sections 3.4 or 6.6 hereof, as applicable.

SECTION 7.7. Eligibility Requirements for Indenture Trustee.

Other than the initial Indenture Trustee, the Indenture Trustee hereunder shall
at all times (a) be a corporation, depository institution, or trust company
organized and doing business under the laws of the United States of America or
any state thereof authorized under such laws to exercise corporate trust powers,
having a combined capital and surplus of at least $100,000,000, (b) be subject
to supervision or examination by federal or state authority, (c) be capable of
maintaining an Eligible Bank Account, (d) have a long-term unsecured debt rating
of not less than “Baa2” from Moody’s and “BBB” from S&P, and (e) shall be
acceptable to the Required Noteholders. If such institution publishes reports of
condition at least annually, pursuant to or to the requirements of the aforesaid
supervising or examining authority, then for the purpose of this Section 7.7,
the combined capital and surplus of such institution shall be deemed to be its
combined capital and surplus as set forth in its most recent report of condition
so published. In case at any time the Indenture Trustee shall cease to be
eligible in accordance with the provisions of this Section 7.7, the Indenture
Trustee shall resign in the manner and with the effect specified in Section 7.8
below.

SECTION 7.8. Resignation or Removal of Indenture Trustee.

(a) The Indenture Trustee may at any time resign and be discharged with respect
to the Notes by giving 60 days’ written notice thereof to the Servicer and the
Issuer. Upon receiving such notice of resignation, the Issuer shall promptly
appoint a successor Indenture Trustee not objected to by the Required
Noteholders within 30 days after prior written

 

51



--------------------------------------------------------------------------------

notice, by written instrument, in sextuplicate, one counterpart of which
instrument shall be delivered to each of the Issuer, the Servicer, the Funding
Agents, the Noteholders, the successor Indenture Trustee and the predecessor
Indenture Trustee. If no successor Indenture Trustee shall have been so
appointed and have accepted appointment within 60 days after the giving of such
notice of resignation, the resigning Indenture Trustee may petition any court of
competent jurisdiction for the appointment of a successor Indenture Trustee.

(b) If at any time the Indenture Trustee shall cease to be eligible in
accordance with the provisions of Section 7.7 hereof and shall fail to resign
after written request therefor by the Issuer, or if at any time the Indenture
Trustee shall be legally unable to act, fails to perform in any material respect
its obligations under this Indenture, or shall be adjudged a bankrupt or
insolvent, or a receiver of the Indenture Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Indenture
Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation, then the Issuer or the Required Noteholders may
direct the Issuer to remove the Indenture Trustee. If it removes the Indenture
Trustee under the authority of the immediately preceding sentence, the Issuer
shall promptly appoint a successor Indenture Trustee not objected to by the
Required Noteholders, within 30 days after prior written notice, by written
instrument, in sextuplicate, one counterpart of which instrument shall be
delivered to each of the Issuer, the Servicer, the Noteholders, the Funding
Agents, the successor Indenture Trustee and the predecessor Indenture Trustee.

(c) Any resignation or removal of the Indenture Trustee and appointment of a
successor Indenture Trustee pursuant to any of the provisions of this
Section 7.8 shall not become effective until acceptance of appointment by the
successor Indenture Trustee as provided in Section 7.9 hereof.

SECTION 7.9. Successor Indenture Trustee.

(a) Any successor Indenture Trustee appointed as provided in Section 7.8 hereof
shall execute, acknowledge and deliver to each of the Servicer, the Issuer, the
Funding Agents, the Noteholders and to its predecessor Indenture Trustee an
instrument accepting such appointment hereunder, and thereupon the resignation
or removal of the predecessor Indenture Trustee shall become effective and such
successor Indenture Trustee, without any further act, deed or conveyance, shall
become fully vested with all the rights, powers, duties and obligations of its
predecessor Indenture Trustee hereunder with like effect as if originally named
a Indenture Trustee. The predecessor Indenture Trustee shall deliver or cause to
be delivered to the successor Indenture Trustee or its custodian any Transaction
Documents and statements held by it or its custodian hereunder; and the Servicer
and the Issuer and the predecessor Indenture Trustee shall execute and deliver
such instruments and do such other things as may reasonably be required for the
full and certain vesting and confirmation in the successor Indenture Trustee of
all such rights, powers, duties and obligations.

(b) In case of the appointment hereunder of a successor Indenture Trustee with
respect to the Notes, the Issuer, the retiring Indenture Trustee and each
successor Indenture Trustee with respect to the Notes shall execute and deliver
an indenture supplemental hereto wherein each successor Indenture Trustee shall
accept such appointment and which (i) shall contain such provisions as shall be
necessary or desirable to transfer and confirm to, and to vest

 

52



--------------------------------------------------------------------------------

in, each successor Indenture Trustee all the rights, powers, trusts and duties
of the retiring Indenture Trustee with respect to the Notes to which the
appointment of such successor Indenture Trustee relates, (ii) if the retiring
Indenture Trustee is not retiring with respect to all Notes, shall contain such
provisions as shall be deemed necessary or desirable to confirm that all the
rights, powers, trusts and duties of the retiring Indenture Trustee with respect
to the Notes as to which the retiring Indenture Trustee is not retiring shall
continue to be vested in the retiring Indenture Trustee, and (iii) shall add to
or change any of the provisions of this Indenture as shall be necessary to
provide for or facilitate the administration of the Trust Estate hereunder by
more than one Indenture Trustee, it being understood that nothing herein or in
such supplemental indenture shall constitute such Indenture Trustees co-trustees
of the same allocated trust and that each such Indenture Trustee shall be
trustee of a trust or trusts hereunder separate and apart from any trust or
trusts hereunder administered by any other such Indenture Trustee; and upon the
execution and delivery of such supplemental indenture the resignation or removal
of the retiring Indenture Trustee shall become effective to the extent provided
therein and each such successor Indenture Trustee, without any further act, deed
or conveyance, shall become vested with all the rights, powers, trusts and
duties of the retiring Indenture Trustee with respect to the Notes to which the
appointment of such successor Indenture Trustee relates; but, on request of the
Issuer or any successor Indenture Trustee, such retiring Indenture Trustee shall
duly assign, transfer and deliver to such successor Indenture Trustee all
property and money held by such retiring Indenture Trustee hereunder with
respect to the Notes of that or those to which the appointment of such successor
Indenture Trustee relates.

Upon request of any such successor Indenture Trustee, the Issuer shall execute
any and all instruments for more fully and certainly vesting in and confirming
to such successor indenture trustee all such rights, powers and trusts referred
to in the preceding paragraph.

(c) No successor Indenture Trustee shall accept appointment as provided in this
Section 7.9 unless at the time of such acceptance such successor Indenture
Trustee shall be eligible under the provisions of Section 7.7 hereof.

(d) Upon acceptance of appointment by a successor Indenture Trustee as provided
in this Section 7.9, the Servicer shall mail notice of the succession of such
Indenture Trustee hereunder to each Noteholder at its address as shown in the
Note Register. If the Servicer fails to mail such notice within ten days after
acceptance of appointment by the successor Indenture Trustee, the successor
Indenture Trustee shall cause such notice to be mailed at the expense of the
Issuer and the Servicer.

SECTION 7.10. Merger or Consolidation of Indenture Trustee.

Any corporation or other entity into which the Indenture Trustee may be merged
or converted or with which it may be consolidated, or any corporation or other
entity resulting from any merger, conversion or consolidation to which the
Indenture Trustee shall be a party, or any corporation or other entity
succeeding to the corporate trust business of the Indenture Trustee, shall be
the successor of the Indenture Trustee hereunder, provided such corporation or
other entity shall be eligible under the provisions of Section 7.7 hereof,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto, anything herein to the contrary notwithstanding.

 

53



--------------------------------------------------------------------------------

SECTION 7.11. Appointment of Co-Indenture Trustee or Separate Indenture Trustee.

(a) At any time or times for the purpose of meeting any legal requirement of any
jurisdiction in which any part of the Trust Estate may at the time be located or
in which any action of the Indenture Trustee may be required to be performed or
taken, the Indenture Trustee, the Servicer or the Required Noteholders by an
instrument in writing signed by it or them, may appoint, at the reasonable
expense of the Issuer and the Servicer, one or more individuals or corporations
to act as separate trustee or separate trustees or co-trustee, acting jointly
with the Indenture Trustee, of all or any part of the Trust Estate, to the full
extent that local law makes it necessary for such separate trustee or separate
trustees or co-trustee acting jointly with the Indenture Trustee to act.
Notwithstanding the appointment of any separate or co-trustee, the Indenture
Trustee shall remain obligated and liable for the obligations of the Indenture
Trustee under this Indenture.

(b) The Indenture Trustee and, at the request of the Indenture Trustee, the
Issuer shall execute, acknowledge and deliver all such instruments as may be
required by the legal requirements of any jurisdiction or by any such separate
trustee or separate trustees or co-trustee for the purpose of more fully
confirming such title, rights, or duties to such separate trustee or separate
trustees or co-trustee. Upon the acceptance in writing of such appointment by
any such separate trustee or separate trustees or co-trustee, it, he, she or
they shall be vested with such title to the Trust Estate or any part thereof,
and with such rights, powers, duties and obligations as shall be specified in
the instrument of appointment, and such rights, powers, duties and obligations
shall be conferred or imposed upon and exercised or performed by the Indenture
Trustee, or the Indenture Trustee and such separate trustee or separate trustees
or co-trustees jointly with the Indenture Trustee subject to all the terms of
this Indenture, except to the extent that under any law of any jurisdiction in
which any particular act or acts are to be performed the Indenture Trustee shall
be incompetent or unqualified to perform such act or acts, in which event such
rights, powers, duties and obligations shall be exercised and performed by such
separate trustee or separate trustees or co-trustee, as the case may be. Any
separate trustee or separate trustees or co-trustee may, at any time by an
instrument in writing, constitute the Indenture Trustee its attorney-in-fact and
agent with full power and authority to do all acts and things and to exercise
all discretion on its behalf and in its name. In any case any such separate
trustee or co-trustee shall die, become incapable of acting, resign or be
removed, the title to the Trust Estate and all assets, property, rights, power
duties and obligations and duties of such separate trustee or co-trustee shall,
so far as permitted by law, vest in and be exercised by the Indenture Trustee,
without the appointment of a successor to such separate trustee or co-trustee
unless and until a successor is appointed.

(c) All provisions of this Indenture which are for the benefit of the Indenture
Trustee shall extend to and apply to each separate trustee or co-trustee
appointed pursuant to the foregoing provisions of this Section 7.11.

(d) Every additional trustee and separate trustee hereunder shall, to the extent
permitted by law, be appointed and act and the Indenture Trustee shall act,
subject to the following provisions and conditions: (i) all powers, duties and
obligations and rights conferred upon the Indenture Trustee in respect of the
receipt, custody, investment and payment of monies shall be exercised solely by
the Indenture Trustee; (ii) all other rights, powers, duties and

 

54



--------------------------------------------------------------------------------

obligations conferred or imposed upon the Indenture Trustee shall be conferred
or imposed and exercised or performed by the Indenture Trustee and such
additional trustee or trustees and separate trustee or trustees jointly except
to the extent that under any law of any jurisdiction in which any particular act
or acts are to be performed, the Indenture Trustee shall be incompetent or
unqualified to perform such act or acts, in which event such rights, powers,
duties and obligations (including the holding of title to the Timeshare
Properties in any such jurisdiction) shall be exercised and performed by such
additional trustee or trustees or separate trustee or trustees; (iii) no power
hereby given to, or exercisable by, any such additional trustee or separate
trustee shall be exercised hereunder by such trustee except jointly with, or
with the consent of, the Indenture Trustee; and (iv) no trustee hereunder shall
be personally liable by reason of any act or omission of any other trustee
hereunder.

If at any time, the Indenture Trustee shall deem it no longer necessary or
prudent in order to conform to such law, the Indenture Trustee shall execute and
deliver all instruments and agreements necessary or proper to remove any
additional trustee or separate trustee.

(e) Any request, approval or consent in writing by the Indenture Trustee to any
additional trustee or separate trustee shall be sufficient warrant to such
additional trustee or separate trustee, as the case may be, to take such action
as may be so requested, approved or consented to.

(f) Notwithstanding any other provision of this Section 7.11, the powers of any
additional trustee or separate trustee shall not exceed those of the Indenture
Trustee hereunder.

SECTION 7.12. Paying Agent and Note Registrar Rights.

So long as the Indenture Trustee is the Paying Agent and Note Registrar, the
Paying Agent and Note Registrar shall be entitled to the rights, benefits and
immunities of the Indenture Trustee as set forth in this Article VII to the same
extent and as fully as though named in place of the Indenture Trustee herein.
The Paying Agent shall be compensated out of the Indenture Trustee Fee.

SECTION 7.13. Authorization.

The Issuer has authorized and directed the Indenture Trustee to enter into the
Lockbox Agreement. The Indenture Trustee has established and hereby agrees to
maintain an account (the “Lockbox Account”) for the benefit of the Noteholders.
The Lockbox Account is titled as follows “U.S. Bank National Association, as
Indenture Trustee of BXG Timeshare Trust I–Blocked Account, Timeshare
Loan-Backed Notes, Series I”. The Indenture Trustee has been authorized and
directed to act as titleholder of the Lockbox Account in accordance with the
terms of the Lockbox Agreement for the benefit of the Noteholders with interests
in the funds on deposit in such accounts. In addition, the Indenture Trustee is
hereby authorized to enter into, execute, deliver and perform under, each of the
applicable Transaction Documents executed on the Closing Date. The Lockbox Bank
will be required to transfer and will be permitted to withdraw funds from the
Lockbox Account in accordance with the Lockbox Agreement.

 

55



--------------------------------------------------------------------------------

SECTION 7.14. Maintenance of Office or Agency.

The Indenture Trustee will maintain in the Borough of Manhattan, the City of New
York, an office or agency where Notes may be surrendered for registration of
transfer or exchange, and where notices and demands to or upon the Indenture
Trustee in respect of the Notes and this Indenture may be served. The Indenture
Trustee will give prompt written notice to the Issuer, the Servicer and the
Noteholders of the location, and of any change in the location, of any such
office or agency or shall fail to furnish the Issuer or the Servicer with the
address thereof, such surrenders, notices and demands may be made or served at
the Corporate Trust Office, and the Issuer hereby appoints the Indenture Trustee
as its agent to receive all such surrenders, notices and demands.

ARTICLE VIII.

COVENANTS OF THE ISSUER

SECTION 8.1. Payment of Principal, Interest and Other Amounts.

The Issuer will cause the due and punctual payment of the principal of, and
interest on, the Notes in accordance with the terms of the Notes and this
Indenture.

SECTION 8.2. Eligible Timeshare Loan.

On each Transfer Date, each Timeshare Loan or Qualified Substitute Timeshare
Loan being transferred on that date, as the case may be, shall be an Eligible
Timeshare Loan.

SECTION 8.3. Money for Payments to Noteholders to Be Held in Trust.

(a) All payments of amounts due and payable with respect to any Notes that are
to be made from amounts withdrawn from the Trust Accounts pursuant to Sections
3.4 or 6.6 hereof shall be made on behalf of the Issuer by the Indenture
Trustee, and no amounts so withdrawn from the Collection Account for payments of
Notes shall be paid over to the Issuer under any circumstances, except as
provided in this Section 8.3, in Section 3.4 or Section 6.6 hereof, as the case
may be.

(b) In making payments hereunder, the Indenture Trustee will hold all sums held
by it for the payment of amounts due with respect to the Notes in trust for the
benefit of the Persons entitled thereto until such sums shall be paid to such
Persons or otherwise disposed of as herein provided and pay such sums to such
Persons as herein provided.

(c) Except as required by applicable law, any money held by the Indenture
Trustee or the Paying Agent in trust for the payment of any amount due with
respect to any Note shall not bear interest and if remaining unclaimed for two
years after such amount has become due and payable to the Noteholder shall be
discharged from such trust and, subject to applicable escheat laws, and so long
as no Event of Default has occurred and is continuing, paid to the Issuer upon
request; otherwise, such amounts shall be redeposited in the Collection Account
as Available Funds, and such Noteholder shall thereafter, as an unsecured
general creditor, look only to the Issuer for payment thereof (but only to the
extent of the amounts so paid to the

 

56



--------------------------------------------------------------------------------

Issuer), and all liability of the Indenture Trustee or the Paying Agent with
respect to such trust money shall thereupon cease; provided, however, that the
Indenture Trustee or the Paying Agent, before being required to make any such
repayment, shall cause to be published once, at the expense and direction of the
Issuer, in a newspaper published in the English language, customarily published
on each Business Day and of general circulation in the City of New York, notice
that such money remains unclaimed and that, after a date specified therein,
which shall not be less than 30 days from the date of such publication, any
unclaimed balance of such money then remaining will be repaid to the Issuer. The
Indenture Trustee or the Paying Agent shall also adopt and employ, at the
expense and direction of the Issuer, any other reasonable means of notification
of such repayment (including, but not limited to, mailing notice of such
repayment to Noteholders whose Notes have been called but have not been
surrendered for redemption or whose right to or interest in moneys due and
payable but not claimed is determinable) from the records of the Indenture
Trustee or of any Paying Agent, at the last address of record for each such
Noteholder.

(d) The Issuer will cause each Paying Agent to execute and deliver to the
Indenture Trustee an instrument in which such Paying Agent shall agree with the
Indenture Trustee (and if the Indenture Trustee is the Paying Agent, it hereby
so agrees), subject to the provisions of this Section 8.3, that such Paying
Agent will:

(i) give the Indenture Trustee notice of any occurrence that is, or with notice
or with the lapse of time or both would become, an Event of Default by the
Issuer of which it has actual knowledge in the making of any payment required to
be made with respect to the Notes;

(ii) at any time during the continuance of any such occurrence described in
clause (i) above, upon the written request of the Indenture Trustee, pay to the
Indenture Trustee all sums so held in trust by such Paying Agent;

(iii) immediately resign as a Paying Agent and forthwith pay to the Indenture
Trustee all sums held by it in trust for the payment of Notes if at any time it
ceases to meet the standards required to be met by a Paying Agent at the time of
its appointment; and

(iv) comply with all requirements of the Code or any applicable state law with
respect to the withholding from any payments made by it on any Notes of any
applicable withholding taxes imposed thereon and with respect to any applicable
reporting requirements in connection therewith.

The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, by Issuer Order direct any
Paying Agent to pay to the Indenture Trustee all sums held in trust by such
Paying Agent, such sums to be held by the Indenture Trustee upon the same trusts
as those upon which the sums were held by such Paying Agent; and upon such
payment by any Paying Agent to the Indenture Trustee, such Paying Agent shall be
released from all further liability with respect to such monies.

 

57



--------------------------------------------------------------------------------

SECTION 8.4. Existence; Merger; Consolidation, etc.

(a) The Issuer will keep in full effect its existence, rights and franchises as
a statutory trust under the laws of the State of Delaware, and will obtain and
preserve its qualification to do business as a foreign business trust in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Indenture, the Notes or any of the Timeshare
Loans.

(b) The Issuer shall at all times observe and comply in all material respects
with (i) all laws applicable to it, (ii) all requirements of law in the
declaration and payment of distributions, and (iii) all requisite and
appropriate formalities in the management of its business and affairs and the
conduct of the transactions contemplated hereby.

(c) The Issuer shall not (i) consolidate or merge with or into any other Person
or convey or transfer its properties and assets substantially as an entirety to
any other Person or (ii) commingle its assets with those of any other Person.

(d) The Issuer shall not become an “investment company” or under the “control”
of an “investment company” as such terms are defined in the Investment Company
Act of 1940, as amended (or any successor or amendatory statute), and the rules
and regulations thereunder (taking into account not only the general definition
of the term “investment company” but also any available exceptions to such
general definition); provided, however, that the Issuer shall be in compliance
with this Section 8.4 if it shall have obtained an order exempting it from
regulation as an “investment company” so long as it is in compliance with the
conditions imposed in such order.

SECTION 8.5. Protection of Trust Estate; Further Assurances.

(a) The Issuer will from time to time execute and deliver all such supplements
and amendments hereto and all such financing statements, continuation
statements, instruments of further assurance, and other instruments, and will
take such other action as may be necessary or advisable to:

(i) Grant more effectively the assets comprising all or any portion of the Trust
Estate;

(ii) maintain or preserve the Lien of this Indenture or carry out more
effectively the purposes hereof;

(iii) publish notice of, or protect the validity of, any Grant made or to be
made by this Indenture and perfect the security interest contemplated hereby in
favor of the Indenture Trustee in each of the Timeshare Loans and all other
property included in the Trust Estate; provided, that the Issuer shall not be
required to cause the recordation of the Indenture Trustee’s name as Lien holder
on the related title documents for the Timeshare Properties so long as no Event
of Default has occurred and is continuing;

 

58



--------------------------------------------------------------------------------

(iv) enforce or cause the Servicer to enforce any of the Timeshare Loans in
accordance with the Servicing Standard, provided, however, the Issuer will not
cause the Servicer to obtain on behalf of the Indenture Trustee or the
Noteholders, any Timeshare Property or to take any actions with respect to any
property the result of which would adversely affect the interests of the
Indenture Trustee or the Noteholders (including, but not limited to, actions
which would cause the Indenture Trustee or the related Noteholders to be
considered a holder of title, mortgagee-in-possession, or otherwise, or an
“owner” or “operator” of Property not in compliance with applicable
environmental statutes); and

(v) preserve and defend title to the Timeshare Loans (including the right to
receive all payments due or to become due thereunder), the interests in the
Timeshare Properties, or other property included in the Trust Estate and
preserve and defend the rights of the Indenture Trustee in the Trust Estate
(including the right to receive all payments due or to become due thereunder)
against the claims of all Persons and parties other than as permitted hereunder.

(b) The Issuer will not take any action and will use its commercially reasonable
efforts not to permit any action to be taken by others that would release any
Person from any of such Person’s material covenants or obligations under any
instrument or agreement included in the Trust Estate or that would result in the
amendment, hypothecation, subordination, termination or discharge of, or impair
the validity or effectiveness of, any such instrument or agreement, except as
expressly provided in this Indenture or the Custodial Agreement or such other
instrument or agreement.

(c) The Issuer may contract with or otherwise obtain the assistance of other
Persons to assist it in performing its duties under this Indenture, and any
performance of such duties by a Person identified to the Indenture Trustee in an
Officer’s Certificate of the Issuer shall be deemed to be action taken by the
Issuer, provided, however, that no appointment of such Person shall relieve the
Issuer of its duties and obligations hereunder. Initially, the Issuer has
contracted with the Servicer, the Indenture Trustee and the Custodian pursuant
to this Indenture to assist the Issuer in performing its duties under this
Indenture and the other Transaction Documents.

(d) The Issuer will punctually perform and observe all of its obligations and
agreements contained in this Indenture, the Transaction Documents and in the
instruments and agreements included in the Trust Estate.

(e) Without derogating from the absolute nature of the assignment granted to the
Indenture Trustee under this Indenture or the rights of the Indenture Trustee
hereunder, the Issuer agrees (i) that it will not, without the prior written
consent of the Indenture Trustee and the Required Noteholders, amend, modify,
waive, supplement, terminate or surrender, or agree to any amendment,
modification, supplement, termination, waiver or surrender of, the terms of any
Timeshare Loan (except to the extent otherwise provided in this Indenture or in
the Timeshare Loan Documents) or the Transaction Documents, or waive timely
performance or observance by the Servicer, the Indenture Trustee, the Custodian,
the Paying Agent or the Depositor under this Indenture; and (ii) that any such
amendment shall not (A) reduce in any manner the amount of,

 

59



--------------------------------------------------------------------------------

or accelerate or delay the timing of, distributions that are required to be made
for the benefit of the Noteholders or (B) reduce the aforesaid percentage of the
Notes that is required to consent to any such amendment, without the consent of
the Noteholders of all the Outstanding Notes. If any such amendment,
modification, supplement or waiver shall be so consented to by the Indenture
Trustee and the Noteholders, the Issuer agrees, promptly following a request by
the Indenture Trustee, to execute and deliver, at its own expense, such
agreements, instruments, consents and other documents as the Indenture Trustee
may deem necessary or appropriate in the circumstances.

The Issuer, upon the Issuer’s failure to do so, hereby irrevocably designates
the Indenture Trustee and the Servicer, severally, its agents and
attorneys-in-fact to execute any financing statement or continuation statement
or Assignment of Mortgage required pursuant to this Section 8.5; provided,
however, that such designation shall not be deemed to create a duty in the
Indenture Trustee to monitor the compliance of the Issuer with the foregoing
covenants, and provided, further, that the duty of the Indenture Trustee or the
Servicer to execute any instrument required pursuant to this Section 8.5 shall
arise only if a Responsible Officer of the Indenture Trustee or the Servicer, as
applicable, has Knowledge of any failure of the Issuer to comply with the
provisions of this Section 8.5.

SECTION 8.6. Additional Covenants.

(a) The Issuer will not:

(i) sell, transfer, exchange or otherwise dispose of any portion of the Trust
Estate except as expressly permitted by this Indenture;

(ii) claim any credit on, or make any deduction from, the principal of, or
interest on, any of the Notes (other than amounts properly withheld from such
payments under the Code or any applicable state law) or assert any claim against
any present or former Noteholder by reason of the payment of any taxes levied or
assessed upon any portion of the Trust Estate;

(iii) engage in any business or activity other than as permitted by this
Indenture, the Trust Agreement and the other Transaction Documents and any
activities incidental thereto, or amend the Trust Agreement as in effect on the
Closing Date other than in accordance with Article XI thereof;

(iv) issue debt of obligations under any indenture other than this Indenture;

(v) incur or assume, directly or indirectly, any indebtedness, except for such
indebtedness as may be incurred by the Issuer pursuant to this Indenture, or
guaranty any indebtedness or other obligations of any Person (other than the
Timeshare Loans), or own, purchase, repurchase or acquire (or agree contingently
to do so) any stock, obligations, assets or securities of, or any other interest
in, or make any capital contribution to, any other Person (other than the
Timeshare Loans);

 

60



--------------------------------------------------------------------------------

(vi) dissolve or liquidate in whole or in part or merge or consolidate with any
other Person;

(vii) (A) permit the validity or effectiveness of this Indenture or any Grant
hereby to be impaired, or permit the Lien of this Indenture to be amended,
hypothecated, subordinated, terminated or discharged, or permit any Person to be
released from any covenants or obligations under this Indenture, except as may
be expressly permitted hereby, (B) permit any lien, charge, security interest,
mortgage or other encumbrance to be created on or to extend to or otherwise
arise upon or burden the Trust Estate or any part thereof or any interest
therein or the proceeds thereof (other than tax liens, mechanics; liens and
other liens that arise by operation of law, in each case on any of the Resort
Interests and arising solely as a result of an act or omission of the related
Obligor) other than the Lien of this Indenture or (C) except as otherwise
contemplated in this Indenture, permit the Lien of this Indenture (other than
with respect to any Permitted Liens or such tax, mechanic’s or other lien) not
to constitute a valid first priority security interest in the Trust Estate;

(viii) take any other action or fail to take any actions which may cause the
Issuer to be taxable as an association pursuant to Section 7701 of the Code and
the corresponding regulations, (b) a publicly traded partnership taxable as a
corporation pursuant to Section 7704 of the Code and the corresponding
regulations or (c) a taxable mortgage pool pursuant to Section 7701(i) of the
Code and the corresponding regulations; or

(ix) change the location of its principal place of business without the prior
notice to the Indenture Trustee, the Funding Agents and the Noteholders.

(b) Notice of Events of Default. Immediately upon the Issuer having Knowledge of
the existence of any condition or event which constitutes a Default or an Event
of Default or a Servicer Event of Default, the Issuer shall deliver to the
Indenture Trustee and the Funding Agents a written notice describing its nature
and period of existence and what action the Issuer is taking or proposes to take
with respect thereto.

(c) Report on Proceedings. Promptly upon the Issuer’s becoming aware of (i) any
proposed or pending investigation of it by any governmental authority or agency;
or (ii) any pending or proposed court or administrative proceeding which
involves or is reasonably likely to involve the possibility of materially and
adversely affecting the properties, business, prospects, profits or condition
(financial or otherwise) of the Issuer, the Issuer shall deliver to the
Indenture Trustee and the Funding Agents a written notice specifying the nature
of such investigation or proceeding and what action the Issuer is taking or
proposes to take with respect thereto and evaluating its merits.

SECTION 8.7. Taxes.

The Issuer shall pay all taxes when due and payable or levied against its
assets, properties or income, including any property that is part of the Trust
Estate, except to the extent the Issuer is contesting the same in good faith and
has set aside adequate reserves in accordance with GAAP for the payment thereof.

 

61



--------------------------------------------------------------------------------

SECTION 8.8. Restricted Payments.

The Issuer shall not, directly or indirectly, (i) pay any dividend or make any
distribution (by reduction of capital or otherwise), whether in cash, property,
securities or a combination thereof, to the Owner Trustee or any owner of a
beneficial interest in the Issuer or otherwise with respect to any ownership or
equity interest to security in or of the Issuer, the Club Originator, the
Depositor or to the Servicer, (ii) redeem, purchase, retire or otherwise acquire
for value any such ownership or equity interest or security or (iii) set aside
or otherwise segregate any amounts for any such purpose; provided, however, that
the Issuer may make, or cause to be made, payments and distributions to or on
behalf of the Servicer, the Club Originator, the Depositor, the Indenture
Trustee, the Owner Trustee, the Noteholders and the Certificateholders as
contemplated by, and to the extent funds are available for such purpose under,
this Indenture, the Sale Agreement, the Trust Agreement or the other Transaction
Documents. The Issuer will not, directly or indirectly, make or cause to be made
payments to or distributions from the Collection Account except in accordance
with this Indenture and the other Transaction Documents.

SECTION 8.9. Treatment of Notes as Debt for Tax Purposes.

The Issuer shall treat the Notes as indebtedness for all federal, state and
local income and franchise tax purposes.

SECTION 8.10. Further Instruments and Acts.

Upon request of the Indenture Trustee, the Issuer will execute and deliver such
further instruments and do such further acts as may be reasonably necessary or
proper to carry out more effectively the purpose of this Indenture.

ARTICLE IX.

SUPPLEMENTAL INDENTURES

SECTION 9.1. Supplemental Indentures.

(a) With the consent of the Required Noteholders and by Act of said Noteholders
delivered to the Issuer and the Indenture Trustee, the Issuer and the Indenture
Trustee may, pursuant to an Issuer Order, enter into an indenture or indentures
supplemental hereto for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Indenture or of
modifying in any manner the rights of the Noteholders under this Indenture;
provided, that no supplemental indenture shall, without the consent of the
Noteholder of each Outstanding Note affected thereby,

(i) change the Stated Maturity or Payment Date of any Note or the amount of
principal payments or interest payments or any other amount due or to become due
on any Payment Date with respect to any Note, or change the priority of

 

62



--------------------------------------------------------------------------------

payment thereof as set forth herein, or reduce the principal amount thereof or
the Note Rate thereon, or change the place of payment where, or the coin or
currency in which, any Note or the interest thereon is payable, or impair the
right to institute suit for the enforcement of any such payment on or after the
Stated Maturity;

(ii) reduce the percentage of the Outstanding Note Balance, the consent of the
Noteholders of which is required for any supplemental indenture, for any waiver
of compliance with provisions of this Indenture or Events of Default and their
consequences;

(iii) modify any of the provisions of this Section 9.1 or Section 6.13 hereof
except to increase any percentage of Noteholders required for any modification
or waiver or to provide that certain other provisions of this Indenture cannot
be modified or waived without the consent of the Noteholder of each Outstanding
Note affected thereby;

(iv) modify or alter the provisions of the proviso to the definition of the term
“Outstanding”;

(v) permit the creation of any lien ranking prior to or on a parity with the
Lien of this Indenture with respect to any part of the Trust Estate or terminate
the Lien of this Indenture on any property at any time subject hereto or deprive
any Noteholder of the security afforded by the Lien of this Indenture; or

(vi) modify or change Section 2.4 or Article XV hereof;

provided, no such supplemental indenture may modify or change any terms
whatsoever of this Indenture that could be construed as increasing the Issuer’s
or the Servicer’s discretion hereunder.

(b) The Indenture Trustee shall promptly deliver, at least five Business Days
prior to the effectiveness thereof to each Noteholder and the Funding Agents, a
copy of any supplemental indenture entered into pursuant to Section 9.1(a)
hereof.

SECTION 9.2. Execution of Supplemental Indentures.

In executing, or accepting the additional trusts created by, any supplemental
indenture pursuant to Section 9.1 hereof without the consent of each Noteholder
of the Notes to the execution of the same, or the modifications thereby of the
trusts created by this Indenture, the Indenture Trustee shall be entitled to
receive, and (subject to Section 7.1 hereof) shall be, fully protected in
relying upon, an Opinion of Counsel stating that the execution of such
supplemental indenture is authorized or permitted by this Indenture. The
Indenture Trustee may, but shall not be obligated to, enter into any
supplemental indenture which affects the Indenture Trustee’s own rights, duties,
obligations, or immunities under this Indenture or otherwise.

 

63



--------------------------------------------------------------------------------

SECTION 9.3. Effect of Supplemental Indentures.

Upon the execution of any supplemental indenture under this Article IX, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every
Noteholder of Notes theretofore or thereafter authenticated and delivered
hereunder shall be bound thereby.

SECTION 9.4. Reference in Notes to Supplemental Indentures.

Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article may, and shall if required by the Indenture
Trustee, bear a notation in form approved by the Indenture Trustee as to any
matter provided for in such supplemental indenture. New Notes so modified as to
conform, in the opinion of the Indenture Trustee and the Issuer, to any such
supplemental indenture may be prepared and executed by the Issuer and
authenticated and delivered by the Indenture Trustee in exchange for Outstanding
Notes.

ARTICLE X.

BORROWINGS

SECTION 10.1. Optional Borrowings. (a) On any Business Day prior to the Facility
Termination Date (each a “Funding Date”), and subject to satisfaction of the
following conditions, additional amounts may be borrowed or reborrowed by the
Issuer under the Notes (a “Borrowing”) and from the Purchasers under the Note
Funding Agreement:

(i) the Custodian shall have delivered to the Indenture Trustee and the Funding
Agents the Custodian’s Certification pursuant to the Custodial Agreement with
respect to the Timeshare Loan Documents related to the Timeshare Loans being
purchased by the Depositor and the Issuer on such Funding Date;

(ii) no Event of Default has occurred and is continuing and no such event would
result from the conveyance of such Timeshare Loans under the Purchase Agreement
and the Sale Agreement or hereunder;

(iii) after giving effect to the purchase and transfer of Timeshare Loans by the
Depositor and the Issuer on such Funding Date, the Outstanding Note Balance
shall not exceed the Maximum Facility Balance and there shall not be a Borrowing
Base Deficiency;

(iv) after giving effect to the purchase and transfer of Timeshare Loans by the
Depositor and the Issuer on such Funding Date, each Hedge Agreement with
Qualified Hedge Counterparties shall be in full force and effect;

(v) no Authorized Officer of the Indenture Trustee has actual knowledge or has
received notice on or prior to such Funding Date that any conditions to such
transfer have not been fulfilled and the Indenture Trustee shall have received
such other documents, opinions, certificates and instruments as the Indenture
Trustee may request;

 

64



--------------------------------------------------------------------------------

(vi) the Servicer shall deliver to the Funding Agents and the Indenture Trustee,
a Borrowing Notice;

(vii) the Borrowing does not exceed the Maximum Borrowing Amount; and

(viii) each of the conditions set forth in the Note Funding Agreement shall have
been satisfied.

(b) Funding Dates shall not occur more frequently than twice every calendar
month unless otherwise approved by the Funding Agents. Notice of any Borrowing
shall be given by the Issuer to the Funding Agents as provided for in the Note
Funding Agreement.

ARTICLE XI.

SATISFACTION AND DISCHARGE

SECTION 11.1. Satisfaction and Discharge of Indenture.

(a) This Indenture shall cease to be of further effect (except as to any
surviving rights of registration of transfer or exchange of Notes herein
expressly provided for), and the Indenture Trustee, on demand of, and at the
expense of, the Issuer, shall execute proper instruments acknowledging
satisfaction and discharge of this Indenture, when:

(i) either:

 

  (1) all Notes theretofore authenticated and delivered (other than (A) Notes
which have been destroyed, lost or stolen and which have been replaced or paid
as provided in Section 2.5 hereof and (B) Notes for whose payment money has
theretofore been deposited in trust or segregated and held in trust by the
Issuer and thereafter repaid to the Issuer or discharged from such trust, as
provided in Section 8.3(c) hereof) have been delivered to the Indenture Trustee
for cancellation; or

 

  (2) the final installments of principal on all such Notes not theretofore
delivered to the Indenture Trustee for cancellation (x) have become due and
payable, or (y) will become due and payable at their Stated Maturity, as
applicable within one year, and the Issuer has irrevocably deposited or caused
to be deposited with the Indenture Trustee in trust an amount sufficient to pay
and discharge the entire indebtedness on such Notes not theretofore delivered to
the Indenture Trustee for cancellation, for principal and interest to the date
of such deposit (in the case of Notes which have become due and payable) or to
the Stated Maturity thereof;

 

65



--------------------------------------------------------------------------------

(ii) the Issuer and the Servicer have paid or caused to be paid (out of
Available Funds or amounts received pursuant to Article XIV hereof) all other
sums payable hereunder by the Issuer and the Servicer for the benefit of the
Noteholders and the Indenture Trustee; and

(iii) the Issuer has delivered to the Indenture Trustee an Officer’s Certificate
and an Opinion of Counsel, each stating that all conditions precedent herein
provided for relating to the satisfaction and discharge of this Indenture have
been complied with.

At such time, the Indenture Trustee shall deliver to the Issuer all cash,
securities and other property held by it as part of the Trust Estate other than
funds deposited with the Indenture Trustee pursuant to Section 11.1(a)(i)
hereof, for the payment and discharge of the Notes.

(b) Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Issuer to the Indenture Trustee under Section 7.6 hereof and,
if money shall have been deposited with the Indenture Trustee pursuant to
Section 11.1(a)(i) hereof, the obligations of the Indenture Trustee under
Sections 11.2 and 8.3(c) hereof shall survive.

SECTION 11.2. Application of Trust Money; Repayment of Money Held by Paying
Agent.

Subject to the provisions of Section 8.3(c) hereof, all money deposited with the
Indenture Trustee pursuant to Sections 11.1 and 8.3 hereof shall be held in
trust and applied by the Indenture Trustee in accordance with the provisions of
the Notes, this Indenture and the Trust Agreement, to the payment, either
directly or through a Paying Agent, as the Indenture Trustee may determine, to
the Persons entitled thereto, of the principal and interest for whose payment
such money has been deposited with the Indenture Trustee.

In connection with the satisfaction and discharge of this Indenture, all moneys
then held by any Paying Agent other than the Indenture Trustee under the
provisions of this Indenture with respect to the Notes shall, upon demand of the
Issuer, be paid to the Indenture Trustee to be held and applied according to
Section 3.4 hereof and thereupon such Paying Agent shall be released from all
further liability with respect to such moneys.

SECTION 11.3. Trust Termination Date.

Upon the full application of (a) moneys deposited pursuant to this Article XI or
(b) proceeds of the Timeshare Loans pursuant to Sections 3.4 or 6.6 hereof, the
Trust Estate created by this Indenture shall be deemed to have terminated and
all Liens granted hereunder shall be released.

 

66



--------------------------------------------------------------------------------

ARTICLE XII.

REPRESENTATIONS AND WARRANTIES AND COVENANTS

SECTION 12.1. Representations and Warranties of the Issuer.

The Issuer represents and warrants to the Indenture Trustee, the Servicer, the
Backup Servicer, the Funding Agents and the Noteholders as of the Amendment Date
and each Funding Date, as follows:

(a) Organization and Good Standing. The Issuer has been duly formed and is
validly existing and in good standing under the laws of the State of Delaware,
with power and authority to own its properties and to conduct its business as
presently conducted and has the power and authority to own and convey all of its
properties and to execute and deliver this Indenture and the Transaction
Documents and to perform the transactions contemplated hereby and thereby;

(b) Binding Obligation. This Indenture and the Transaction Documents to which it
is a party have each been duly executed and delivered on behalf of the Issuer
and this Indenture and each Transaction Document to which it is a party
constitutes a legal, valid and binding obligation of the Issuer enforceable in
accordance with its terms except as may be limited by bankruptcy, insolvency,
moratorium or other similar laws affecting creditors’ rights and by general
principles of equity;

(c) No Consents Required. No consent of, or other action by, and no notice to or
filing with, any Governmental Authority or any other party, is required for the
due execution, delivery and performance by the Issuer of this Indenture or any
of the Transaction Documents or for the perfection of or the exercise by the
Indenture Trustee or the Noteholders of any of their rights or remedies
thereunder which have not been duly obtained;

(d) No Violation. The consummation of the transaction contemplated by this
Indenture and the fulfillment of the terms hereof shall not conflict with,
result in any breach of any of the terms and provisions of, nor constitute (with
or without notice or lapse of time) a default under, the organizational
documents of the Issuer, or any indenture, agreement or other instrument to
which the Issuer is a party or by which it is bound; nor result in the creation
or imposition of any Lien upon any of its properties pursuant to the terms of
any such indenture, agreement or other instrument (other than this Indenture);

(e) No Proceedings. There is no pending or, to the Issuer’s Knowledge,
threatened action, suit or proceeding, nor any injunction, writ, restraining
order or other order of any nature against or affecting the Issuer, its officers
or directors, or the property of the Issuer, in any court or tribunal, or before
any arbitrator of any kind or before or by any Governmental Authority
(i) asserting the invalidity of this Indenture or any of the Transaction
Documents, (ii) seeking to prevent the sale and assignment of any Timeshare Loan
or the consummation of any of the transactions contemplated thereby,
(iii) seeking any determination or ruling that might materially and adversely
affect (A) the performance by the Issuer of this Indenture or any of the
Transaction Documents or the interests of the Noteholders, (B) the validity or
enforceability of

 

67



--------------------------------------------------------------------------------

this Indenture or any of the Transaction Documents, (C) any Timeshare Loan, or
(D) the Intended Tax Characterization, or (iv) asserting a claim for payment of
money adverse to the Issuer or the conduct of its business or which is
inconsistent with the due consummation of the transactions contemplated by this
Indenture or any of the Transaction Documents;

(f) Issuer Not Insolvent. The Issuer is solvent and will not become insolvent
after giving effect to the transactions contemplated by this Indenture and each
of the Transaction Documents;

(g) Name. The legal name of the Issuer is as set forth in the signature page of
this Indenture and the Issuer does not have any tradenames, fictitious names,
assumed names or “doing business as” names.

(h) Eligible Timeshare Loans. Each Timeshare Loan subject to the Lien of this
Indenture is an Eligible Timeshare Loan.

(i) Ordinary Course. Each remittance of Collections hereunder by the Issuer to,
or at the direction of, the Noteholders will have been (a) in payment of a debt
incurred by the Issuer in the ordinary course of business or financial affairs
of the Issuer and the Noteholders and (b) made in the ordinary course of
business or financial affairs of the Issuer and the Noteholders.

SECTION 12.2. Representations and Warranties of the Servicer.

The Servicer hereby represents and warrants to the Indenture Trustee, the
Issuer, the Backup Servicer, the Funding Agents and the Noteholders, as of the
Amendment Date and each Funding Date, the following:

(a) Organization and Authority. The Servicer:

(i) is a corporation duly organized, validly existing and in good standing under
the laws of the Commonwealth of Massachusetts;

(ii) has all requisite power and authority to own and operate its properties and
to conduct its business as currently conducted and as proposed to be conducted
as contemplated by the Transaction Documents to which it is a party, to enter
into the Transaction Documents to which it is a party and to perform its
obligations under the Transaction Documents to which it is a party; and

(iii) has made all filings and holds all franchises, licenses, permits and
registrations which are required under the laws of each jurisdiction in which
the properties owned (or held under lease) by it or the nature of its activities
makes such filings, franchises, licenses, permits or registrations necessary,
except where the failure to make such filing will not have a material adverse
effect on the Servicer, activities or its ability to perform its obligations
under the Transaction Documents.

(b) Place of Business. The address of the principal place of business and chief
executive office of the Servicer is 4960 Conference Way North, Suite 100, Boca
Raton, Florida 33431 and there have been no other such locations during the
immediately preceding four months.

 

68



--------------------------------------------------------------------------------

(c) Compliance with Other Instruments, etc. The Servicer is not in violation of
any term of its articles of incorporation and by-laws. The execution, delivery
and performance by the Servicer of the Transaction Documents to which it is a
party do not and will not (i) conflict with or violate the organizational
documents of the Servicer, (ii) conflict with or result in a breach of any of
the terms, conditions or provisions of, or constitute a default under, or result
in the creation of any Lien on any of the properties or assets of the Servicer
pursuant to the terms of any instrument or agreement to which the Servicer is a
party or by which it is bound where such conflict would have a material adverse
effect on the Servicer’s activities or its ability to perform its obligations
under the Transaction Documents or (iii) require any consent of or other action
by any trustee or any creditor of, any lessor to or any investor in the
Servicer.

(d) Compliance with Law. The Servicer is in compliance with all statutes, laws
and ordinances and all governmental rules and regulations to which it is
subject, the violation of which, either individually or in the aggregate, could
materially adversely affect its business, earnings, properties or condition
(financial or other). The internal policies and procedures employed by the
Servicer are in material compliance with all applicable statutes, laws and
ordinances and all governmental rules and regulations. The execution, delivery
and performance of the Transaction Documents to which it is a party do not and
will not cause the Servicer to be in violation of any law or ordinance, or any
order, rule or regulation, of any federal, state, municipal or other
governmental or public authority or agency where such violation would, either
individually or in the aggregate, materially adversely affect its business,
earnings, properties or condition (financial or other).

(e) Pending Litigation or Other Proceedings. Other than as disclosed on Schedule
12.2(e) hereto, there is no pending or, to the best of the Servicer’s Knowledge,
threatened action, suit, proceeding or investigation before any court,
administrative agency, arbitrator or governmental body against or affecting the
Servicer which, if decided adversely, would materially and adversely affect
(i) the condition (financial or otherwise), business or operations of the
Servicer, (ii) the ability of the Servicer to perform its obligations under, or
the validity or enforceability of this Indenture or any other documents or
transactions contemplated under this Indenture, (iii) any property or title of
any Obligor to any Timeshare Property or (iv) the Indenture Trustee’s ability to
foreclose or otherwise enforce the Liens of the Timeshare Loans.

(f) Taxes. Other than as disclosed on Schedule 12.2(e), the Servicer has filed
all tax returns (federal, state and local) which are required to be filed and
has paid all taxes related thereto, other than those which are being contested
in good faith or where the failure to file or pay would not have a material
adverse effect on the Servicer’s activities or its ability to perform its
obligations under the Transaction Documents.

(g) Transactions in Ordinary Course. The transactions contemplated by this
Indenture are in the ordinary course of business of the Servicer.

 

69



--------------------------------------------------------------------------------

(h) Securities Laws. The Servicer is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

(i) Proceedings. The Servicer has taken all action necessary to authorize the
execution and delivery by it of the Transaction Documents to which it is a party
and the performance of all obligations to be performed by it under the
Transaction Documents.

(j) Defaults. The Servicer is not in default under any agreement, contract,
instrument or indenture to which it is a party or by which it or its properties
is or are bound, or with respect to any order of any court, administrative
agency, arbitrator or governmental body, which default would have a material
adverse effect on the transactions contemplated hereunder; and to the Servicer’s
Knowledge, no event has occurred which with notice or lapse of time or both
would constitute such a default with respect to any such agreement, contract,
instrument or indenture, or with respect to any such order of any court,
administrative agency, arbitrator or governmental body.

(k) Insolvency. The Servicer is solvent. Prior to the date hereof, the Servicer
did not, and is not about to, engage in any business or transaction for which
any property remaining with the Servicer would constitute an unreasonably small
amount of capital. In addition, the Servicer has not incurred debts that would
be beyond the Servicer’s ability to pay as such debts matured.

(l) No Consents. No prior consent, approval or authorization of, registration,
qualification, designation, declaration or filing with, or notice to any
federal, state or local governmental or public authority or agency, is, was or
will be required for the valid execution, delivery and performance by the
Servicer of the Transaction Documents to which it is a party. The Servicer has
obtained all consents, approvals or authorizations of, made all declarations or
filings with, or given all notices to, all federal, state or local governmental
or public authorities or agencies which are necessary for the continued conduct
by the Servicer of its respective businesses as now conducted, other than such
consents, approvals, authorizations, declarations, filings and notices which,
neither individually nor in the aggregate, materially and adversely affect, or
in the future will materially and adversely affect, the business, earnings,
prospects, properties or condition (financial or other) of the Servicer.

(m) Name. The legal name of the Servicer is as set forth in the signature page
of this Indenture and the Servicer does not have any tradenames, fictitious
names, assumed names or “doing business as” names other than “Bluegreen Patten
Corporation” in North Carolina and “Bluegreen Corporation of Massachusetts” in
Louisiana.

(n) Information. No document, certificate or report furnished by the Servicer,
in writing, pursuant to this Indenture or in connection with the transactions
contemplated hereby, contains or will contain when furnished any untrue
statement of a material fact or fails or will fail to state a material fact
necessary in order to make the statements contained therein, in light of the
circumstances under which they were made, not misleading. Other than as
disclosed on Schedule 12.2(e) hereto, there are no facts relating to the
Servicer as of the Amendment Date which when taken as a whole, materially
adversely affect the financial condition or assets or

 

70



--------------------------------------------------------------------------------

business of the Servicer, or which may impair the ability of the Servicer to
perform its obligations under this Indenture, which have not been disclosed
herein or in the certificates and other documents furnished by or on behalf of
the Servicer pursuant hereto or thereto specifically for use in connection with
the transactions contemplated hereby or thereby.

(o) [Reserved].

(p) ACH Form. The Servicer has delivered a form of the ACH Form attached to the
Sale Agreement to the Backup Servicer for its review.

(q) Credit Policy and Collection Policy. Each of the Credit Policy and the
Collection Policy attached hereto as Exhibit J and Exhibit K, respectively (as
the same may be amended from time to time in accordance with the provisions of
this Indenture and the Note Funding Agreement), fairly represent the policies of
the Servicer and, to the best knowledge of the Servicer, the Collection Policy
is materially consistent with the customary standard of prudent servicers of
loans secured by timeshare interests.

SECTION 12.3. Representations and Warranties of the Indenture Trustee.

The Indenture Trustee hereby represents and warrants to the Servicer, the
Issuer, the Backup Servicer, the Funding Agents and the Noteholders as of the
Amendment Date and each Funding Date, the following:

(a) The Indenture Trustee is a national banking association duly organized,
validly existing and in good standing under the laws of the United States.

(b) The execution and delivery of this Indenture and the other Transaction
Documents to which the Indenture Trustee is a party, and the performance and
compliance with the terms of this Indenture and the other Transaction Documents
to which the Indenture Trustee is a party by the Indenture Trustee, will not
violate the Indenture Trustee’s organizational documents or constitute a default
(or an event which, with notice or lapse of time, or both, would constitute a
default) under, or result in a breach of, any material agreement or other
material instrument to which it is a party or by which it is bound.

(c) Except to the extent that the laws of certain jurisdictions in which any
part of the Trust Estate may be located require that a co-trustee or separate
trustee be appointed to act with respect to such property as contemplated
herein, the Indenture Trustee has the full power and authority to carry on its
business as now being conducted and to enter into and consummate all
transactions contemplated by this Indenture and the other Transaction Documents,
has duly authorized the execution, delivery and performance of this Indenture
and the other Transaction Documents to which it is a party, and has duly
executed and delivered this Indenture and the other Transaction Documents to
which it is a party.

(d) This Indenture, assuming due authorization, execution and delivery by the
other parties hereto, constitutes a valid and binding obligation of the
Indenture Trustee, enforceable against the Indenture Trustee in accordance with
the terms hereof, subject to (i) applicable bankruptcy, insolvency,
reorganization, moratorium and other laws affecting the enforcement of
creditors’ rights generally and the rights of creditors of banks and
(ii) general principles of equity, regardless of whether such enforcement is
considered in a proceeding in equity or at law.

 

71



--------------------------------------------------------------------------------

(e) The Indenture Trustee is not in violation of, and its execution and delivery
of this Indenture and the other Transaction Documents to which it is a party and
its performance and compliance with the terms of this Indenture and the other
Transaction Documents to which it is a party will not constitute a violation of,
any law, any order or decree of any court or arbiter, or any order, regulation
or demand of any federal, state or local governmental or regulatory authority,
which violation, in the Indenture Trustee’s good faith and reasonable judgment,
is likely to affect materially and adversely the ability of the Indenture
Trustee to perform its obligations under any Transaction Document to which it is
a party.

(f) No litigation is pending or, to the best of the Indenture Trustee’s
knowledge, threatened against the Indenture Trustee that, if determined
adversely to the Indenture Trustee, would prohibit the Indenture Trustee from
entering into any Transaction Document to which it is a party or, in the
Indenture Trustee’s good faith and reasonable judgment, is likely to materially
and adversely affect the ability of the Indenture Trustee to perform its
obligations under any Transaction Document to which it is a party.

(g) Any consent, approval, authorization or order of any court or governmental
agency or body required for the execution, delivery and performance by the
Indenture Trustee of or compliance by the Indenture Trustee with the Transaction
Documents to which it is a party or the consummation of the transactions
contemplated by the Transaction Documents has been obtained and is effective.

SECTION 12.4. Multiple Roles.

The parties expressly acknowledge and consent to U.S. Bank National Association,
acting in the multiple roles of Indenture Trustee, the Paying Agent, the Note
Registrar, the successor Servicer (in the event the Backup Servicer shall not
serve as the successor Servicer) and the Custodian. U.S. Bank National
Association may, in such capacities, discharge its separate functions fully,
without hindrance or regard to conflict of interest principles, duty of loyalty
principles or other breach of fiduciary duties to the extent that any such
conflict or breach arises from the performance by U.S. Bank National Association
of express duties set forth in this Indenture in any of such capacities, all of
which defenses, claims or assertions are hereby expressly waived by the other
parties hereto, except in the case of negligence (other than errors in judgment)
and willful misconduct by U.S. Bank National Association.

SECTION 12.5. [RESERVED].

SECTION 12.6. Covenants of the Club Trustee.

Until the date on which the Notes have been paid in full, the Club Trustee
hereby covenants that:

(a) No Conveyance. The Club Trustee agrees not to convey any Resort Interest (as
defined in the Club Trust Agreement) in the Club relating to a Timeshare Loan
unless

 

72



--------------------------------------------------------------------------------

the Indenture Trustee shall have issued an instruction to the Club Trustee
pursuant to Section 8.07(c) of the Club Trust Agreement in connection with its
exercise of its rights as an Interest Holder Beneficiary (as defined in the Club
Trust Agreement) under Section 7.02 of the Club Trust Agreement.

(b) Separate Corporate Existence. The Club Trustee shall:

(i) Maintain its own deposit account or accounts, separate from those of any
Affiliate, with commercial banking institutions. The funds of the Club Trustee
will not be diverted to any other Person or for other than trust or corporate
uses of the Club Trustee, as applicable.

(ii) Ensure that, to the extent that it shares the same officers or other
employees as any of its shareholders, beneficiaries or Affiliates, the salaries
of and the expenses related to providing benefits to such officers and other
employees shall be fairly allocated among such entities, and each such entity
shall bear its fair share of the salary and benefit costs associated with all
such common officers and employees.

(iii) Ensure that, to the extent that the Club Trustee and the Servicer
(together with their respective shareholders or Affiliates) jointly do business
with vendors or service providers or share overhead expenses, the costs incurred
in so doing shall be allocated fairly among such entities, and each such entity
shall bear its fair share of such costs. To the extent that the Club Trustee and
the Servicer (together with their respective stockholders or Affiliates) do
business with vendors or service providers when the goods and services provided
are partially for the benefit of any other Person, the costs incurred in so
doing shall be fairly allocated to or among such entities for whose benefit the
goods and services are provided, and each such entity shall bear its fair share
of such costs. All material transactions between Club Trustee and any of its
Affiliates shall be only on an arms’ length basis.

(iv) To the extent that the Club Trustee and any of its stockholders,
beneficiaries or Affiliates have offices in the same location, there shall be a
fair and appropriate allocation of overhead costs among them, and each such
entity shall bear its fair share of such expenses.

(v) Conduct its affairs strictly in accordance with the Club Trust Agreement or
its amended and restated articles of incorporation, as applicable, and observe
all necessary, appropriate and customary corporate formalities, including, but
not limited to, holding all regular and special stockholders’, trustees’ and
directors’ meetings appropriate to authorize all trust and corporate action,
keeping separate and accurate minutes of its meetings, passing all resolutions
or consents necessary to authorize actions taken or to be taken, and maintaining
accurate and separate books, records and accounts, including, but not limited
to, payroll and intercompany transaction accounts.

 

73



--------------------------------------------------------------------------------

(c) Merger or Consolidation. The Club Trustee shall not consolidate with or
merge into any other corporation or convey, transfer or lease substantially all
of its assets as an entirety to any Person unless the corporation formed by such
consolidation or into which the Club Trustee, as the case may be, has merged or
the Person which acquires by conveyance, transfer or lease substantially all the
assets of the Club Trustee, as the case may be, as an entirety, can lawfully
perform the obligations of the Club Trustee hereunder and executes and delivers
to the Indenture Trustee an agreement in form and substance reasonably
satisfactory to the Indenture Trustee which contains an assumption by such
successor entity of the due and punctual performance and observance of each
covenant and condition to be performed or observed by the Club Trustee under
this Indenture.

(d) Corporate Matters. Notwithstanding any other provision of this Section 12.6
and any provision of law, the Club Trustee shall not do any of the following:

(i) engage in any business or activity other than as set forth herein or in or
as contemplated by the Club Trust Agreement or its amended and restated articles
of incorporation, as applicable;

(ii) without the affirmative vote of a majority of the members of the board of
directors (or Persons performing similar functions) of the Club Trustee (which
must include the affirmative vote of at least one duly appointed Independent
Director (as defined in the Club Trust Agreement)), (A) dissolve or liquidate,
in whole or in part, or institute proceedings to be adjudicated bankrupt or
insolvent, (B) consent to the institution of bankruptcy or insolvency
proceedings against it, (C) file a petition seeking or consent to reorganization
or relief under any applicable federal or state law relating to bankruptcy,
(D) consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of the corporation or a substantial
part of its property, (E) make a general assignment for the benefit of
creditors, (F) admit in writing its inability to pay its debts generally as they
become due, (G) terminate the Club Managing Entity as manager under the Club
Management Agreement or (H) take any corporate action in furtherance of the
actions set forth in clauses (A) through (G) above; provided, however, that no
director may be required by any shareholder or beneficiary of the Club Trustee
to consent to the institution of bankruptcy or insolvency proceedings against
the Club Trustee so long as it is solvent;

(iii) merge or consolidate with any other corporation, company or entity or sell
all or substantially all of its assets or acquire all or substantially all of
the assets or capital stock or other ownership interest of any other
corporation, company or entity; or

(iv) with respect to the Club Trustee, amend or otherwise modify its amended and
restated articles of incorporation or any definitions contained therein in a
manner adverse to the Indenture Trustee or any Noteholder without the prior
written consent of the Funding Agents.

 

74



--------------------------------------------------------------------------------

(e) The Club Trustee shall not incur any indebtedness other than (i) trade
payables and operating expenses (including taxes) incurred in the ordinary
course of business or (ii) in connection with servicing Resort Interests
included in the Club’s trust estate in the ordinary course of business
consistent with past practices; provided, that in no event shall the Club
Trustee incur indebtedness for borrowed money.

SECTION 12.7. Representations and Warranties of the Backup Servicer.

The Backup Servicer hereby represents and warrants to the Indenture Trustee, the
Issuer, the Servicer, the Funding Agents and the Noteholders, as of the
Amendment Date and each Funding Date, the following:

(a) Corporate Representations.

(i) is a corporation duly organized, validly existing and in good standing under
the laws of the State of Arizona;

(ii) has all requisite power and authority to own and operate its properties and
to conduct its business as currently conducted and as proposed to be conducted
as contemplated by the Transaction Documents to which it is a party, to enter
into the Transaction Documents to which it is a party and to perform its
obligations under the Transaction Documents to which it is a party; and

(iii) has made all filings and holds all material franchises, licenses, permits
and registrations which are required under the laws of each jurisdiction in
which the properties owned (or held under lease) by it or the nature of its
activities makes such filings, franchises, licenses, permits or registrations
necessary, except where the failure to make such filing will not have a material
adverse effect on the Backup Servicer activities or its ability to perform its
obligations under the Transaction Documents.

(b) Place of Business. The address of the principal place of business and chief
executive office of the Backup Servicer is as set forth in Section 13.3 and
there have been no other such locations during the immediately preceding four
months.

(c) Compliance with Other Instruments, etc. The Backup Servicer is not in
violation of any term of its certificate of incorporation and by-laws. The
execution, delivery and performance by the Backup Servicer of the Transaction
Documents to which it is a party do not and will not (i) conflict with or
violate the organizational documents of the Backup Servicer, (ii) conflict with
or result in a breach of any of the terms, conditions or provisions of, or
constitute a default under, or result in the creation of any Lien on any of the
properties or assets of the Backup Servicer pursuant to the terms of any
instrument or agreement to which the Backup Servicer is a party or by which it
is bound where such conflict would have a material adverse effect on the Backup
Servicer’s activities or its ability to perform its obligations under the
Transaction Documents or (iii) require any consent of or other action by any
trustee or any creditor of, any lessor to or any investor in the Backup
Servicer.

 

75



--------------------------------------------------------------------------------

(d) Compliance with Law. The Backup Servicer is in compliance with all statutes,
laws and ordinances and all governmental rules and regulations to which it is
subject, the violation of which, either individually or in the aggregate, could
materially adversely affect its business, earnings, properties or condition
(financial or other). The internal policies and procedures employed by the
Backup Servicer are in material compliance with all applicable statutes, laws
and ordinances and all governmental rules and regulations. The execution,
delivery and performance of the Transaction Documents to which it is a party do
not and will not cause the Backup Servicer to be in violation of any law or
ordinance, or any order, rule or regulation, of any federal, state, municipal or
other governmental or public authority or agency where such violation would,
either individually or in the aggregate, materially adversely affect its
business, earnings, properties or condition (financial or other).

(e) Pending Litigation or Other Proceedings. There is no pending or, to the best
of the Backup Servicer’s Knowledge, threatened action, suit, proceeding or
investigation before any court, administrative agency, arbitrator or
governmental body against or affecting the Backup Servicer which, if decided
adversely, would materially and adversely affect (i) the condition (financial or
otherwise), business or operations of the Backup Servicer, (ii) the ability of
the Backup Servicer to perform its obligations under, or the validity or
enforceability of this Indenture or any other documents or transactions
contemplated under this Indenture, (iii) any property or title of any Obligor to
any Timeshare Property or (iv) the Indenture Trustee’s ability to foreclose or
otherwise enforce the Liens of the Timeshare Loans.

(f) Taxes. The Backup Servicer has filed all tax returns (federal, state and
local) which are required to be filed and has paid all taxes related thereto,
other than those which are being contested in good faith or where the failure to
file or pay would not have a material adverse effect on the Backup Servicer’s
activities or its ability to perform its obligations under the Transaction
Documents.

(g) Transactions in Ordinary Course. The transactions contemplated by this
Indenture are in the ordinary course of business of the Backup Servicer.

(h) Securities Laws. The Backup Servicer is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

(i) Proceedings. The Backup Servicer has taken all action necessary to authorize
the execution and delivery by it of the Transaction Documents to which it is a
party and the performance of all obligations to be performed by it under the
Transaction Documents.

(j) Defaults. The Backup Servicer is not in default under any material
agreement, contract, instrument or indenture to which it is a party or by which
it or its properties is or are bound, or with respect to any order of any court,
administrative agency, arbitrator or governmental body, which default would have
a material adverse effect on the transactions contemplated hereunder; and to the
Backup Servicer’s Knowledge, no event has occurred which with notice or lapse of
time or both would constitute such a default with respect to any such agreement,
contract, instrument or indenture, or with respect to any such order of any
court, administrative agency, arbitrator or governmental body.

 

76



--------------------------------------------------------------------------------

(k) Insolvency. The Backup Servicer is solvent. Prior to the date hereof, the
Backup Servicer did not, and is not about to, engage in any business or
transaction for which any property remaining with the Backup Servicer would
constitute an unreasonably small amount of capital. In addition, the Backup
Servicer has not incurred debts that would be beyond the Backup Servicer’s
ability to pay as such debts matured.

(l) No Consents. No prior consent, approval or authorization of, registration,
qualification, designation, declaration or filing with, or notice to any
federal, state or local governmental or public authority or agency, is, was or
will be required for the valid execution, delivery and performance by the Backup
Servicer of the Transaction Documents to which it is a party. The Backup
Servicer has obtained all consents, approvals or authorizations of, made all
declarations or filings with, or given all notices to, all federal, state or
local governmental or public authorities or agencies which are necessary for the
continued conduct by the Backup Servicer of its respective businesses as now
conducted, other than such consents, approvals, authorizations, declarations,
filings and notices which, neither individually nor in the aggregate, materially
and adversely affect, or in the future will materially and adversely affect, the
business, earnings, prospects, properties or condition (financial or other) of
the Backup Servicer.

(m) Name. The legal name of the Backup Servicer is as set forth in the signature
page of this Indenture, and, other than Blackwell Recovery, the Backup Servicer
does not have any tradenames, fictitious names, assumed names or “doing business
as” names used in connection with the type of services to be performed by Backup
Servicer pursuant to the Backup Servicing Agreement.

(n) Information. No document, certificate or report furnished by the Backup
Servicer, in writing, pursuant to this Indenture or in connection with the
transactions contemplated hereby, contains or will contain when furnished any
untrue statement of a material fact or fails or will fail to state a material
fact necessary in order to make the statements contained therein, in light of
the circumstances under which they were made, not misleading. There are no facts
relating to the Backup Servicer as of the Amendment Date which when taken as a
whole, materially adversely affect the financial condition or assets or business
of the Backup Servicer, or which may impair the ability of the Backup Servicer
to perform its obligations under this Indenture or any other Transaction
Document to which it is a party, which have not been disclosed herein or in the
certificates and other documents furnished by or on behalf of the Backup
Servicer pursuant hereto or thereto specifically for use in connection with the
transactions contemplated hereby or thereby.

ARTICLE XIII.

MISCELLANEOUS

SECTION 13.1. Officer’s Certificate and Opinion of Counsel as to Conditions
Precedent.

Upon any request or application by the Issuer (or any other obligor in respect
of the Notes) to the Indenture Trustee to take any action under this Indenture,
the Issuer (or such other obligor) shall furnish to the Indenture Trustee:

(a) an Officer’s Certificate (which shall include the statements set forth in
Section 13.2 hereof) stating that all conditions precedent and covenants, if
any, provided for in this Indenture relating to the proposed action have been
complied with; and

 

77



--------------------------------------------------------------------------------

(b) at the request of the Indenture Trustee, an Opinion of Counsel (which shall
include the statements set forth in Section 13.2 hereof) stating that, in the
opinion of such counsel, all such conditions precedent and covenants have been
complied with.

SECTION 13.2. Statements Required in Certificate or Opinion.

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include:

(a) a statement that the Person making such certificate or opinion has read such
covenant or condition;

(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(c) a statement that, in the opinion of such Person, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

(d) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been complied with.

SECTION 13.3. Notices.

(a) All communications, instructions, directions and notices to the parties
thereto shall be (i) in writing (which may be by facsimile, followed by delivery
of original documentation within one Business Day), (ii) effective when received
and (iii) delivered or mailed first class mail, postage prepaid to it at the
following address:

If to the Issuer:

BXG Timeshare Trust I

c/o Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890-0001

Attention: Corporate Trust Administration

Fax: (302) 636-4140

With a copy to:

Taylor English Duma LLP

1600 Parkwood Circle

 

78



--------------------------------------------------------------------------------

Suite 400

Atlanta, Georgia 30339

Attention: Mark I. Sanders, Esq.

Fax: (770) 434-7376

If to the Club Trustee:

Vacation Trust, Inc.

4950 Communication Avenue

Suite 900

Boca Raton, Florida 33431

Attention: Michael Kaminer, Esq.

Fax: (561) 912-8299

If to the Servicer:

Bluegreen Corporation

4960 Conference Way North, Suite 100

Boca Raton, Florida 33431

Attention: Anthony M. Puleo, Senior Vice President, CFO and Treasurer

Fax: (561) 912-8123

With a copy to:

Taylor English Duma LLP

1600 Parkwood Circle

Suite 400

Atlanta, Georgia 30339

Attention: Mark I. Sanders, Esq.

Fax: (770) 434-7376

If to the Backup Servicer:

Concord Servicing Corporation

4150 North Drinkwater Boulevard

Suite 200

Scottsdale, Arizona 85251

Fax: (480) 281-5910

Attention: General Counsel

If to the Indenture Trustee and Paying Agent:

U.S. Bank National Association

60 Livingston Avenue

EP-MN-WS3D

 

79



--------------------------------------------------------------------------------

St. Paul, Minnesota 55107

Attention: Corporate Trust Services/Attn: BXG Timeshare Trust I

Fax: (651) 466-7363

Telephone Number: (651) 466-5054

If to the Funding Agents:

BB&T Capital Markets

1133 Avenue of the Americas, 27th Floor

New York, New York 10036

Attention: Paul Richardson

Fax: (212) 822-8151

and

Branch Banking and Trust Company

200 West Second Street, 16th Floor

Winston-Salem, North Carolina 27101

Attention: Cory Boyte

Fax: (336) 733-2740

DZ Bank AG Deutsche Zentral-Genossenschaftsbank, Frankfurt am Main

609 Fifth Avenue

New York, New York 10017

Attention: Jayan Krishnan

Fax: (212) 745-1651

or at such other address as the party may designate by notice to the other
parties hereto, which shall be effective when received.

(b) All communications and notices described hereunder to a Noteholder shall be
in writing and delivered or mailed first class mail, postage prepaid or
overnight courier at the address shown in the Note Register. The Indenture
Trustee agrees to deliver or mail to each Noteholder upon receipt, all notices
and reports that the Indenture Trustee may receive hereunder and under any
Transaction Documents. All notices to Noteholders shall be sent simultaneously.
Expenses for such communications and notices shall be borne by the Servicer.

SECTION 13.4. No Proceedings.

The Noteholders, the Servicer, the Indenture Trustee, the Funding Agents, the
Club Trustee and the Backup Servicer each hereby agrees that it will not,
directly or indirectly institute, or cause to be instituted, against the Issuer,
the Trust Estate or the Depositor any proceeding of the type referred to in
Sections 6.1(d) and (e) hereof, so long as there shall not have elapsed one year
plus one day after payment in full of the Notes.

 

80



--------------------------------------------------------------------------------

SECTION 13.5. Limitation of Liability of Owner Trustee.

Notwithstanding anything contained herein or in any other Transaction Document
to the contrary, it is expressly understood and agreed by the parties hereto
that (a) this Indenture is executed and delivered by Wilmington Trust Company,
not individually or personally, but solely as Owner Trustee on behalf of the
Issuer, in the exercise of the powers and authority conferred and vested in it
under the Trust Agreement, (b) each of the representations, undertakings and
agreements herein made on the part of the Issuer is made and intended not as a
personal representation, undertaking or agreement by Wilmington Trust Company
but is made and intended for the purpose for binding only the Issuer and the
Trust Estate, and (c) under no circumstances shall Wilmington Trust Company be
personally liable for the payment of any indebtedness or expenses of the Issuer
or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Issuer under this Indenture or
any other related documents.

ARTICLE XIV.

REDEMPTION OF NOTES

SECTION 14.1. Clean-up Call; Optional Redemption; Election to Redeem.

(a) Clean-up Call. The Servicer shall have the option to cause the Issuer to
redeem not less than all of the Notes and thereby cause the early repayment of
the Notes on any date after the Clean-up Call Date by payment of an amount equal
to the Redemption Price and any amounts, fees and expenses that are required to
be paid pursuant to Section 6.6(b) hereof, plus any Breakage Amount incurred by
any Noteholders, (unless amounts in the Trust Accounts are sufficient to make
such payments).

(b) Optional Redemption. Notwithstanding anything to the contrary herein or in
any other Transaction Document, the Issuer shall have the option to redeem not
less than all (or, with the consent of the Noteholders, a portion) of the Notes
and thereby cause the early repayment of the Notes (or the applicable portion
thereof) at any time by payment of an amount equal to the Redemption Price (or,
with the consent of the Noteholders, the applicable portion thereof) and any
amounts, fees and expenses that are required to be paid pursuant to
Section 6.6(b) hereof (unless amounts in the Trust Accounts are sufficient to
make such payments), plus any Breakage Amount incurred by any Noteholders, using
cash from any source, including the Depositor.

SECTION 14.2. Notice to Indenture Trustee.

The Servicer shall give written notice of its intention to cause the Issuer to
redeem the Notes to the Indenture Trustee at least 15 days prior to the
Redemption Date (unless a shorter period shall be satisfactory to the Indenture
Trustee).

 

81



--------------------------------------------------------------------------------

SECTION 14.3. Notice of Redemption by the Servicer.

Notices of redemption shall be given by first class mail, postage prepaid,
mailed not less than for 15 days prior to the Redemption Date to each
Noteholder, at the address listed in the Note Register. All notices of
redemption shall state (a) the Redemption Date, (b) the Redemption Price,
(c) that on the Redemption Date, the Redemption Price will become due and
payable in respect of each Note, and that interest thereon shall cease to accrue
if payment is made on the Redemption Date and (d) the office of the Indenture
Trustee where the Notes are to be surrendered for payment of the Redemption
Price. Failure to give notice of redemption, or any defect therein, to any
Noteholder shall not impair or affect the validity of the redemption of any
other Note.

SECTION 14.4. Deposit of Redemption Price.

On the Redemption Date, the Servicer (in the case of a Clean-up Call) or the
Issuer (in the case of an Optional Redemption) shall deposit with the Indenture
Trustee an amount equal to the Redemption Price and any amounts, fees and
expenses that are required to be paid hereunder (less any portion of such
payment to be made from funds held in any of the Trust Accounts (other than the
Lockbox Account).

SECTION 14.5. Notes Payable on Redemption Date.

Notice of redemption having been given as provided in Section 14.3 hereof and
deposit of the Redemption Price with the Indenture Trustee having been made as
provided in Section 14.4 hereof, the Notes shall on the Redemption Date, become
due and payable at the Redemption Price, and, on such Redemption Date, such
Notes shall cease to accrue interest. The Indenture Trustee shall apply all
available funds in accordance with Section 6.6(b) hereof and the Noteholders
shall be paid the Redemption Price by the Indenture Trustee on behalf of the
Servicer or the Issuer, as the case may be, upon presentment and surrender of
their Notes at the office of the Indenture Trustee. If the Servicer or the
Issuer, as the case may be, shall have failed to deposit the Redemption Price
with the Indenture Trustee, the principal and interest with respect to the Notes
shall, until paid, continue to accrue interest at their respective Note Rates.
The Servicer’s or the Issuer’s, as the case may be, failure to deposit the
Redemption Price shall not constitute an Event of Default hereunder.

[Signature Pages Follow]

 

82



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the day and year first above written.

 

BXG TIMESHARE TRUST I, as Issuer By:   Wilmington Trust Company, not in its
individual capacity but solely as Owner Trustee   By:  

/s/

    Name:     Title: BLUEGREEN CORPORATION, as Servicer By:  

/s/

  Name:   Title: CONCORD SERVICING CORPORATION, as Backup Servicer By:  

/s/

  Name:   Title: VACATION TRUST, INC., as Club Trustee By:  

/s/

  Name:   Title:



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee, Paying Agent and Custodian
By:  

/s/

  Name:   Title: BRANCH BANKING AND TRUST COMPANY, as a Funding Agent By:  

/s/

  Name:   Title: DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM
MAIN, as a Funding Agent By:  

/s/

  Name:   Title: By:  

/s/

  Name:   Title: